Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 1 of 127




           EXHIBIT G
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 2 of 127
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 3 of 127
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 4 of 127
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 5 of 127
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 6 of 127
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 7 of 127




 ATTACHMENT 1
                                                                                                                                                              Page of Pages
                         Case 1:20-cv-00849-CKK Document 1. Caption
                                                         82-7   Filed 05/26/20 Page 8 of 127
                   AWARD/CONTRACT                                                         Comprehensive Hazardous Materials (“HAZMAT”)
                                                                                           Environmental Cleaning Services related to the
                                                                                              SARS-CoV-2 (COVID-19) Coronavirus-19
                                                                                            Pandemic for the Department of Corrections.                       1          53
2. Contract Number                           3. Effective Date                       4. Requisition/Purchase Request/Project No.
 DCAM-20-NC-EM-0079A                                    12-MAY-2020
5. Issued By: George G. Lewis, CPPO                            Code                  6. Administered by (If other than line 5) Domonique L. Banks, Contract Specialist
Department of General Services                                                       Department of General Services
Contracts and Procurement Division                                                   Contracts and Procurement Division
2000 14th Street, 8th Floor                                                          2000 14th Street, 8th Floor
Washington, DC 20009                                                                 Washington, DC 20009
8. Name and Address of Contractor (No. street, city, county, state and Zip Code)                   8. Delivery
                                                                                                      FOB Origin                    Other (See Schedule Section F)
ROCK SOLID DISTRICT GROUP, LLC.                                                                    9. Discount for prompt payment
1025 Connecticut Avenue | Suite 1000                                                               Net thirty (30) Days
Washington, D.C. 20036                                                                             10. Submit invoices to the Address                               Item 6
Arvella Gardner | (202) 239‐7600 | calltherock@ymail.com                                           shown in item 6
  Code                                                 Facility                                    (2 copies unless otherwise specified)
11. Ship to/Mark For                                   Code                          12. Payment will be made by                                          Code
                                                                                     Government of the District of Columbia

13. Reserved for future use                                                          14. Accounting and Appropriation Data
                                                                                         ENCUMBRANCE CODE:
15A. Item                           15B. Supplies/Services                                         15C. Qty.     15D. Unit                  15E. Unit Price        15F. Amount
0001               FIXED-PRICE MONTHLY SERVICE RATE                                                   EA        MONTHLY                   $209,517.92             $628,553.76
                                                                                       TOTAL AMOUNT OF CONTRACT                                              AGGREGATE NTE
                                                                                                                                                                  $653,553.76
                                                                               16. Table of Contents
 (X)     Section                     Description                             Page         (X)      Section                     Description                               Page
                                PART I – THE SCHEDULE                                                                PART II – CONTRACT CLAUSES
X            A        Solicitation/Contract Form                                                       I       Contract Clauses
X            B        Supplies or Services and Price/Cost                                               PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER
                                                                                                                            ATTACHMENTS
X            C        Description/Specifications/Work                                                  J     List of Attachments
                      Statement
X            D        Packaging and Marking                                                       PART IV – REPRESENTATIONS AND INSTRUCTIONS
X            E        Inspection and Acceptance                                                        K       Representations, Certifications and Other
X            F        Deliveries or Performance                                                                Statements of Offerors
X            G        Contract Administration data                                                     L       Instructions, conditions & notices to offerors
X            H        Special Contract Requirements                                                    M       Evaluation factors for award
                                                                      EMERGENCY PROCUREMENT SCHEDULE
                    ISSUE DATE         Friday, March 13, 2020
                                                    Contracting Officer will complete Item 17 or 18 as applicable
17. CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is                                 18.      AWARD (Contractor is not required to sign this document.) Your offer on
required to sign this document and return copies to issuing office.)                 Solicitation Number DCAM-20-NC-EM-0079A, including the additions or changes
Contractor agrees to furnish and deliver all items, perform all the services set
                                                                                     made by which additions or changes are set forth in full above, is hereby accepted
forth or otherwise identified above and on any continuation sheets, for the
                                                                                     as to the items listed above and on any continuation sheets. This award
consideration stated herein. The rights and obligations of the parties to this
contract shall be subject to and governed by the following documents: (a)            consummates the contract which consists of the following documents: (a) the
this award/contract, (b) the solicitation, if any, and (c) such provisions,          Government’s solicitation and your offer, and (b) this award/contract. No further
representations, certifications, and specifications, as are attached or              contractual document is necessary.
incorporated by reference herein. (Attachments are listed herein.)

19A. Name and Title of Signer (Type or print)                                        20A. Name of Contracting Officer
                                                                                     George G. Lewis, CPPO
Arvella J. Gardner, President                                                        Chief of Contracts & Procurement, Chief Procurement Officer
19B. Name of Contractor                                        19C. Date Signed      20B. District of Columbia                                            20C. Date Signed

                                                               12-MAY-2020                                                                                12-MAY-2020

                    (Signature of person authorized to sign)                                                         (Signature of Contracting Officer)

                    Government of the District of Columbia




       DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
             Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 9 of 127


                               SECTION B
           CONTRACT TYPE, SUPPLIES OR SERVICES AND PRICE/COST
B.1          Persuant to D.C. Code § 7–2304. Issuance of emergency executive order; contents; actions of
             Mayor after issuance This Emergency Contract (the “Contract”) DCAM-20-NC-EM-0079A is
             made by and between the District of Columbia Government (the “District”) by and through
             its Department of General Services (“DGS”), on behalf of the Department of Corrections
             (“DOC”), collectively (the “District”) and Rock Solid District Group, LLC. (“Rock Solid” or
             "Contractor") to provide Comprehensive Hazardous Materials (“HAZMAT”) Environmental
             Cleaning Services related to the SARS-CoV-2 (COVID-19) Coronavirus-19 Pandemic for the
             Department of Corrections. These services shall be performed the Department of Corrections’
             Central Detention Facility/D.C. Jail, located at 1901 D Street, S.E., Washington, D.C. 20003.

B.1.1        The Contractor shall provide all labor, management, supervision, tools, equipment, storage,
             vehicles, approved Center for Biocide Chemistries (“CBC”), Environmental Protection Agency
             (“EPA”) and Center for Disease Control (“CDC”) antimicrobial fighting cleaning product
             supplies, and approved pandemic Personal Protection Equipment (”PPE”), and all else necessary
             to successfully perform the required services on an emergency basis for a period up-to 90-days.

B.2          TYPE OF CONTRACT
             In accordance with 27 DCMR Chapter 47 of Title 27 - 4712 FIXED-PRICE CONTRACTS; the
             District awards the firm, fixed monthly service rate contract with supplies and materials
             reimbursed in accordance with 27 DCMR Chapter 47 of Title 27 – 4713 COST
             REIMBURSEMENT CONTRACTS.

B.2.1        The Contract shall contain the following types of contract components:

                a) Firm-fixed Monthly Services Rate; and
                b) Cost of supplies/materials compensated on a reimbursable basis and charged to the district
                   with not more than a 3% mark-up.

B.3          PRICE

             The firm-fixed, monthly service rate and cost reimbursement ceiling as identified in Section
             [B.3.1] and [B.3.1.1] (respectively) shall be the Contractor’s sole method of compensation and as
             such, shall be sufficient to cover all of the cost necessary to provide services including, but not
             limited to, all labor, supplies (to include all approved Center for Biocide Chemistries, EPA and
             CDC antimicrobial fighting cleaning product supplies and approved pandemic Personal Protection
             Equipment (”PPE”)), materials, equipment, tools, vehicles, transportation, travel to and from work
             sites, per diem, subcontractor cost, home office overhead, profit, insurance coverages and
             provisions as required in Section [I.14] and, all else necessary to perform all work related to
             providing the District with safe and proper provision of required services as described herein.

B.3.1        Price Schedule
             All antimicrobial fighting cleaning product supplies (cleaning “solvents’) and CDC approved
             pandemic, Personal Protection Equipment (”PPE”) shall be furnished to the District at Contractor
             cost plus NO-MORE than a 3% markup. The Department will not pay for or otherwise reimburse
             the Contractor for cost of any other equipment purchase and or rented.


 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 2 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 10 of 127


             B.3.1    PRICE SCHEDULE
                                                                                                                                EXTENDED
               CLIN   DESCRIPTION                                                        UNIT           COST     QTY                COST
               0001   Firm‐Fixed Daily Janitorial Services                               MTLY   $   209,517.92    3     $      628,553.76
                                                                  TOTAL BASIC SERVICES          $   209,517.92          $      628,553.76

               0002   CLEANING SUPPLY COST REIMBURSEMENT CEILING SECTION [B.3.2.1]                                      $       25,000.00

                                                                                                                        $      653,553.76

                                                 90‐DAY EMERGENCY CONTRACT COST BREAKDOWN BY PERIOD
                                             DESCRIPTION                             UNIT           RATE         QTY    EXTENDED COST
                                                         12‐MAY‐2020 THRU 31‐MAY‐2020 DAILY $         6,983.93  20      $      139,678.61
                                                          1‐JUNE‐2020 THRU 31‐JULY‐2020 MTLY $ 209,517.92        2      $      419,035.84
                                                    1‐AUGUST‐2020 THRU 10‐AUGUST‐2020 DAILY $         6,983.93  10      $       69,839.31
                                          CLEANING SUPPLY COST REIMBURSEMENT CEILING      EA    $    25,000.00   1      $       25,000.00
                                                                                       90‐DAY EMERGENCY CONTRACT COST   $      653,553.76



                                                    GRAND TOTAL EMERGENCY CONTRACT (EC) NOT‐TO‐EXCEED CONTRACT VALUE $         653,553.76


B.3.2        Cleaning Supply Cost Reimbursement
             The Contractor will be reimbursed for all approved Center for Biocide Chemistries (“CBC”),
             Environmental Protection Agency (“EPA”) and Center for Disease Control (“CDC”) antimicrobial
             fighting cleaning product supplies (“solvents”), and approved pandemic, Personal Protection
             Equipment (”PPE”) collectively (“Cleaning Supplies”). Such cost for “cleaning supplies” will be
             reimbursed only when the following are complete: (i) the Contractor provides the Department with
             an invoice outlining the itemized cost of all approved cleaning supplies and materials as described
             in Section [B.3]. The invoice shall be itemized to include but at a minimum, a full list of individual
             supplies/materials (i.e. antimicrobial cleaning solvent, N95 respirator mask, Tyvek suites, etc.),
             quantity purchased, vendor cost of materials by line item, extended cost by material, and estimate
             shipping and arrival of materials; and (ii) the Contracting Officer’s Technical Representative
             (COTR) approves the invoice. The Cleaning Supply Reimbursable Cost shall-not exceed the
             established ordering ceiling as defined in Section [B.4.2.1.1] below for the term of the Emergency
             Contract. Cost of all materials and supplies shall be furnished to the District at Contractor cost
             plus NO-MORE than a 3% markup. The Department will not pay for or otherwise reimburse the
             Contractor for cost of any other equipment purchase and or rented.

B.3.2.1      Cost Reimbursement Supply/Material Ordering Ceiling
             The ordering maximum values for all Clean Supplies furnished to the District for the duration of
             the 90-day Emergency Contract Period shall be as identified in the table below:

                                                                                                             EMERGENCY
                                                                                                           CONTRACT PERIOD
                                            ITEM DESCRIPTION
                                                                                                                (ECP)
                                                                                                            NOT‐TOEXCEED

                             Reimbursable "Cleaning Supply" Cost                                            $               25,000.00


 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                              Page 3 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 11 of 127


B.3.3        The Department is an exempt government agency and thus will neither owe, nor pay any sales tax
             imposed on the vendor for the purchase of any such materials or supplies. If and to the extent
             permitted under applicable law, the Department at its discretion, will complete any forms that the
             vendor may provide, to position and/or enable the vendor to purchase materials or supplies for this
             Contract, on a tax-free basis.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 4 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 12 of 127


                                      SECTION C
                           SPECIFICATIONS/WORK STATEMENT

C.1          EXECUTIVE SUMMARY:

C.1.1        On March 11, 2020 Mayor Muriel Bowser declared a state of emergency pursuant to D.C. Code §
             7–2304. Issuance of emergency executive order; contents; actions of Mayor in response to the
             World Health Organization’s (WHO) declaration of the imminent threat and spread of SARS-
             CoV-2 (COVID-19) Coronavirus-19 as a world-wide Pandemic. The District of Columbia
             Government (the “District”) by and through its Department of General Services (“DGS”), on
             behalf of the Department of Corrections (“DOC”), collectively (the “District”) is committed to
             improving the quality, appearance and cleanliness of its real property assets throughout the District
             of Columbia including the Department of Corrections. The Department of General Services is
             responsible for the operations, maintenance and repair, including comprehensive janitorial and
             sanitation services for more than 36,000,000 gross square feet in owned or operated facilities
             across the District of Columbia. The Contractor shall provide Comprehensive Hazardous
             Materials (“HAZMAT”) Environmental Cleaning Services related to the SARS-CoV-2
             (COVID-19) Coronavirus-19 Pandemic for the Department of Corrections. These services shall
             be performed the Department of Corrections’ Central Detention Facility/D.C. Jail, located at 1901
             D Street, S.E., Washington, D.C. 20003.

C.2          APPLICABLE DOCUMENTS AND REQUIRED LICENSURES
             The following are applicable to this procurement and the resulting contract; and are hereby
             incorporated by reference.


                                                                                                                  Version/
               No.         Document Type                                     Title
                                                                                                                   Date
                1              U.S. Law                            U.S. Department of Labor                      Most Recent
                                                    Occupational Safety and Health Administration (OSHA)
                                                  General Contractor’s Quality Control Plan ‐ 29 CFR Part 1900
                                                                         Subparts A‐P
                                                  Occupational Safety and Health Standards 29 CFR, Part 1910,
                                                  Construction Contractor’s Quality Control Plan – 29 CFR Part
                                                                             1926
                                                                Hazardous and Toxic Materials
                2              U.S. Law                    Environmental Protection Agency (EPA)                 Most Recent
                                                                 42 USC sections 6901‐6976
                                                         Concerning Hazardous Substances and Waste

                3              U.S. Law               40 CFR, Parts 260, 261, 264, 265, 268, 270, and 273        Most Recent

                4       Executive Order 13101        Greening the Government Through Waste Prevention,           Most Recent
                                                               Recycling, and Federal Acquisition
                5      OCP Document (Directive)                    OCP Directive 1303.00                         Most Recent
                                                            Environmentally Preferable Purchasing
                6       Industry Standards and                         Vacuum Cleaner                            Most Recent
                            Specifications              "Green Label/Green Label Plus" Testing Program

                7       Industry Standards and                      ANSI/ASEE A1264.2‐2006                       Most Recent
                            Specifications         Provision of Slip Resistance on Walking/Working Surfaces
                                                                            Guidelines


 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                   Page 5 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 13 of 127


                8           Consent Decree                      District ‐ Sierra Club Consent Decree             Most Recent
                9          Federal Guidelines                   Center for Disease Control Protocols              Most Recent

                10         Industry Standard          ASTM E1971‐05(2011): Standard Guide for Stewardship for        Most
                                                        the Cleaning of Commercial and Institutional Buildings      Recent

                11   EPA’s Registered Antimicrobial       https://www.epa.gov/sites/production/files/2020‐       03‐March‐2020
                       products for Use Against             03/documents/sars‐cov‐2‐list_03‐03‐2020.pdf
                     Novel Cornoavirus SARS‐CoV‐
                       2, the Cause of COVID‐19
                12   Novel Coronavirus (COVID‐19)‐    https://www.americanchemistry.com/Novel‐Coronavirus‐       05‐March‐2020
                      Fighting Products; Center for                 Fighting‐Products‐List.pdf
                          Biocide Chemistries.
                13        Interim Environmental               https://www.cdc.gov/coronavirus/2019‐              05‐March‐2020
                        Cleaning and Disinfection         ncov/community/home/cleaning‐disinfection.html
                       Recommendations; Centers
                         for Disease Control and
                                Prevention.
                14        District of Columbia           Guidance Memorandum ‐ EFFECTIVE IMMEDIATELY             12‐March‐2020
                                                         District‐wide guidance for enhanced cleaning in all
                                                         public facilities to protect against COVID‐19 spread



C.3          DEFINITIONS & ACRONYMS

C.3.1        Definitions. The following are definitions used for the purpose of this solicitation:

C.3.1.1      Acceptance: constitutes acknowledgment that the supplies or services conform to applicable
             contract quality and quantity requirements.

C.3.1.2      Antimicrobial mold and mildew cleaner refers to a type of disinfecting product designed to
             eliminate specific types of mold or mildew.

C.3.1.3      Approval: the Department and/or the District has reviewed submittals, deliverables, or
             administrative documents (e.g., insurance certificates, etc.), and has determined the documents
             conform to contract requirements. Department and/or District approval shall not relieve the
             Contractor of responsibility for complying with Federal, District, local laws and regulations.

C.3.1.4      Contracting Officer (CO): Chief Contracting Officer and Contracting Officers with delegated
             authority from the Chief Procurement Officer (CPO) are authorized to enter into contractual
             relationships on behalf of the District or Department, in accordance with their delegated authority.
             Further, only the CPO and COs are authorized to modify or make changes to the terms and
             conditions of the contract via the issuance of written contract modifications, change orders, change
             directives and/or task orders. Thus, actions or obligations of the Contractor, that are not authorized
             by the CPO or COs are at the sole risk and expense of the Contractor.

C.3.1.5      Contractor: the individual, firm, company, corporation, partnership, or combination thereof,
             including joint ventures, contracting with the Department to the contract work. The Contractor is
             one of the parties to this Contract.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                      Page 6 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 14 of 127


C.3.1.6      Contracting Officer’s Technical Representative (COTR): A District employee(s) responsible
             for technical direction and administration, not authorization, of the services under the contract, or
             task orders issued against IDIQ contracts, as applicable, unless otherwise authorized by the CO.
C.3.1.7      Correction: the elimination of a defect.

C.3.1.8      Carpet cleaners include products that are used to perform routine cleaning or spot cleaning of
             carpets, rugs, and upholstery. This category includes, but is not limited to, products that use
             shampooing, dry foam, absorption, and wet extraction.

C.3.1.9      Concentrate refers to a product that, as sold, must be diluted by water prior to its intended use.

C.3.1.10     Deficiency: a lack of quality and/or sub-standard of work. For purpose of this solicitation, a
             deficiency is an item, or condition that is considered sub-standard, or below minimum expectations
             with regard to code, work product and safety.

C.3.1.11     Disinfectant refers to a substance, or mixture of substances that destroys or irreversibly inactivates
             bacteria, fungi and viruses, but not necessarily their spores.

C.3.1.12     Furniture polish refers to fluid that is designed to clean, refine, or protect furniture through
             polishing.

C.3.1.13     Hazardous Materials "means any waste, substances, radiation or materials whether solids,
             liquids or gases that are:
                 a) hazardous, toxic, infectious, explosive, radioactive, carcinogenic or mutagenic;

                b) now or become defined as pollutants, contaminants, hazardous wastes or substances, toxic
                   substances, radioactive materials, solid waste or other similar designations in or otherwise
                   subject to District and Federal regulations;

                c) present on the premises and can cause or threaten to cause, a nuisance pursuant to
                   applicable statutory or common law upon the premises, facilities or properties; and/or

                d) polychlorinated biphenyl’s (PCBs), asbestos, lead-based paint, urea formaldehyde foam
                   insulation, petroleum and petroleum products (including gasoline, crude oil etc.) that pose
                   a hazard to human health, safety, natural resources, industrial hygiene or the environment
                   or otherwise pose an impediment to working conditions."

C.3.1.14     High-efficiency particulate air (HEPA) refers to an air filter designed according to federal
             standards to remove 99.97% of airborne particles measuring 0.3 micrometers in diameter. HEPA
             vacuum cleaners trap dust and other irritants, improving indoor air quality.

C.3.1.15     Holidays: days observed by the District of Columbia Government.

C.3.1.16     Industry Standards means the highest level of industry-developed best standards, practices or
             procedures (including any standards, practices or procedures established by the applicable trade
             associations or under Applicable Laws).




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 7 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 15 of 127


C.3.1.17     Inspections is a systematic practice of monitoring, at regularly scheduled interval inspections
             of the infrastructure conditions, unit placement, usage, signage/markings in support of DCMR

C.3.1.18     Inspections: a systematic practice of monitoring, at regularly scheduled interval inspections of the
             infrastructure conditions, unit placement, usage, signage/markings in support of DCMR mandates,
             etc.

C.3.1.19     Lime and scale removers are products designed to remove the alkaline (a chalky mineral deposit)
             resulting from water use in locations such as showers, tubs, sinks, and toilets.

C.3.1.20     Material Safety Data Sheet (MSDS) refers to a document that contains information on the
             potential hazards of a chemical product and how to work safely with the product. The MSDS also
             contains information on the use, storage, and handling of the hazardous material, and how to
             respond in case of an accident or spill. The MSDS contains much more information about the
             material than the product label. However, it is important to note that the MSDS may not list every
             human and environmental impact associated with the product.

C.3.1.21     Normal Working Hours – is the time period of: 6:00am – 8:00pm.

C.3.1.22     OSHA – Occupational Safety and Health Administration (OSHA) is the Federal Government
             agency responsible for providing the rules and regulations on safety and health requirements in the
             work place.

C.3.1.23     Prevailing Wage The prevailing wage is defined as the hourly wage, usual benefits and overtime,
             allegedly paid to the majority of workers, laborers, and mechanics within a particular area as
             determined by the Service Contract Action Wage Determination, Davis Bacon and or the District
             of Columbia Living Wage Act; whichever of the applicable is higher. Prevailing wages are
             established by regulatory agencies for each trade and occupation employed in the performance of
             public work, as well as by State Departments of Labor or their equivalents.

C.3.1.24     Quality Assurance (QA) means any actions taken in order to ensure services meet Contract
             requirements.

C.3.1.25     Quality Assurance Evaluation are the methodologies implemented to assess the adequacy of
             Contractor performance.

C.3.1.26     Quality Control (QC) refers to Contractor developed and implemented safeguards that ensure
             quality service are provided to satisfy the requirements of the Contract.

C.3.1.27     Quality Control Plan is a document that describes the actions (measurements, inspections,
             quality checks or monitoring of process parameters) required at each phase of a process to assure
             the process outputs will conform to pre-determined requirements.

C.3.1.28     Real-time The actual time during which a process or event occurs. Relating to a system in which
             input data is processed, so that it is available virtually immediately for feedback.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 8 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 16 of 127


C.3.1.29     Response Time means the time period in which the Contractor, after initial notification by the
             District, is required to be physically on the premises at the work site, with appropriate tools,
             equipment, and materials, ready to perform the required Work.


C.3.1.30     SalesForce: is a cloud-based CRM (Customer Relationship Management) software system.
             Salesforce provides a platform for work order management, enabling DGS to track work order
             Service Level Agreements (SLA’s) and oversee city-wide facilities work order request, and
             monitor contractor’s costs and performance. Contractors are required to update the system at a
             timely manner and understand DGS will use the data as a contractor work performance indicator
             in annual and quarterly reviews.

C.3.1.31     Volatile organic compounds (VOCs) are organic chemicals that evaporate at room temperature
             under normal indoor conditions. VOCs include a variety of chemicals that are emitted by a wide
             array of products, such as: cleaning supplies, building materials and furnishings, office equipment,
             paints and lacquers, paint strippers, pesticides, etc. Many types of VOCs have been linked to a
             variety of adverse health effects, including: eye, nose, and throat irritation; headaches; loss of
             concentration; nausea; damage to the liver, kidney, and central nervous system; allergic skin
             reaction; fatigue; dizziness; and cancer mandates, etc.

C.3.1.32     Wage Determination A wage determination is a listing of wage rates and fringe benefit rates for
             each labor category of workers which the U.S. Department of Labor has determined to be
             prevailing in a given area. It establishes standards for wage rates and safety and health protections
             for employees performing work on covered Government contracts.

C.3.2        Acronyms The following are acronyms used for the purpose of this solicitation:

C.3.2.1      ANSI           American National Standards Institute

C.3.2.2      BLRA           refers to the DCRA’s Business Licensing Regulation Administration

C.3.2.3      BOCA           Building Official Code Administrators

C.3.2.4      CERP           Contractor’s Emergency Response Plan

C.3.2.5      CO             Contracting Officer

C.3.2.6      COTR           Contracting Officer’s Technical Representative

C.3.2.7      DCMR           District of Columbia Municipal Regulations

C.3.2.8      DOC            Department of Corrections

C.3.2.9      DCRA           Department of Consumer and Regulatory Affairs

C.3.2.10     DGS            Department of General Services

C.3.2.11     DSLBD          DC Department of Small and Local Business Development

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 9 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 17 of 127



C.3.2.12     EMCS           Energy Management Control Systems

C.3.2.13     EPA            Environmental Protection Agency

C.3.2.14     MSDS           Material Safety Data Sheet

C.3.2.15     NFPA           National Fire Protection Association

C.3.2.16     NIOSH          National Institute for Occupational Safety and Health

C.3.2.17     OSHA           Occupational Safety and Health Administration (OSHA) is the Federal
                            Government agency responsible for providing the rules and regulations on safety
                            and health requirements in the workplace

C.3.2.18     PBS            Public Buildings Maintenance Guides and Time Standards

C.3.2.19     PPE            Personal Protective Equipment

C.3.2.20     QA             Quality Assurance

C.3.2.21     QAP            Quality Assurance Protocol

C.3.2.22     QC             Quality Control

C.3.2.23     QCP            Quality Control Program

C.3.2.24     SCP            Strike Contingency Plan


C.4          BACKGROUND
             The District of Columbia Government (the “District”) by and through its Department of General
             Services (“DGS”), on behalf of the Department of Corrections (“DOC”), collectively (the
             “District”) is committed to improving the quality, appearance and cleanliness of its real property
             assets throughout the District of Columbia including the Department of Corrections. The
             Department of General Services provides operations, management, maintenance, engineering,
             janitorial and exterior grounds maintenance and related services for over eight hundred fifty (850)
             properties with approximately 36,000,000 in gross square feet. These properties include municipal
             buildings, schools, parks and recreation centers, warehouses, and residential properties both
             occupied and vacant. As a service-providing agency, positive customer service and rapid response
             and resolution to tenant issues, projects, and service requests are paramount to the Department’s
             operations mission and values.

C.5          REQUIREMENTS & STANDARDS OF SERVICES

C.5.1        Requirements
             The Contractor shall be prepared to take the steps necessary in order to mitigate and reduce the
             spread and effect of an influenza-like epidemic and or pandemic on behalf of the District through

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 10 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 18 of 127


             its custodial/housekeeping operations under the current global threat associated with the SARS-
             CoV-19 (COVID-19) Coronavirus-19 epidemic. Given the unpredictable length and severity of a
             pandemic, the Contractor’s shall link their planned actions to the periods and phases established
             by the World Health Organization (“WHO”) and the Center for Disease Control (“CDC”)
             throughout an epidemic and or pandemic cycle. The Contractor shall provide environmental
             HAZMAT level, cleaning services at the Department of Corrections, Central Detention
             Facility/D.C. Jail, located at 1901 D Street, S.E., Washington, D.C. 20003 focusing on all high-
             touch surfaces and areas, to include but is not limited to: desks, computer mouse & keyboards,
             phones, lockers, cubbies, window sills and counter tops, doors, frames, doorknobs and push bars,
             elevator buttons, light switches, handrails, bathroom floors, faucet handles, toilet handles, toilet
             stall door locks, towel dispenser and hand driers, shower, kitchen areas cafeterias, office common
             areas, nurse and other rooms. These services shall be carried out in accordance with the U.S.
             Center for Disease Control (“CDC”) Coronavirus Disease 2019 (COVID-19) Environmental
             Cleaning and Disinfection Recommendations without restriction.

             https://www.cdc.gov/coronavirus/2019-ncov/community/home/cleaning-disinfection.html

             https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-recommendations.html

             https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html

             https://coronavirus.dc.gov/page/coronavirus-resources

C.5.1.1      Chemicals approved for use: Refer to the links provided in Section C.2 [11] - EPA, [12] - CBC
             and , [13] – CDC Registered Antimicrobial Products for Use Against Novel Coronavirus SARS-
             CoV-2, the Cause of COVID-19. The Contractor shall follow manufacturers recommendations
             for proper use, concentrations, and applicable surfaces. It is the contractor’s sole responsibility to
             use the right chemicals for the right application.

C.5.1.2      The Contractor shall follow District and Federal Regulations as well SARS-CoV-19 guidance
             provided by the Environmental Protection Agency (“EPA”) and the Centers for Disease Control
             and Prevention (“CDC”) to ensure their personnel are protected to include but not limited to:

                   Personal Protective Equipment Training,
                   Daily temperature measurement/testing of all personnel to confirm a temperature is not
                    present and shall be email to the COTR daily.
                   Respirator use and fit testing,
                   Contractor to provide records of all testing prior to commencement of work,
                   Maintain required record keeping,
                   Contractor must maintain at least one supervisor onsite with Coronavirus disease (COVID-
                    19) training: Online training.
                   Contractor shall maintain Safety Data Sheets (SDS) for all chemicals onsite and updated
                    as revision are issued.

C.5.1.3      Personnel Protective Equipment (PPE)

             Contractors are required to wear goggles, recommended respirators, Tyvek Coveralls or overalls
             and all else required to prevent further contamination and or the continued spread through

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 11 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 19 of 127


             comprehensive environmental mitigation cleaning services in wake of a biological epidemic and
             or pandemic response measures. The Contractor’s staff shall comply with the CDC approved and
             appropriate Personal Protective Equipment (PPE) such as disposable gloves, gowns and N95
             respirator mask when performing all tasks in the cleaning process, including handling trash.
             Personal clothing shall not be worn in way that it may be exposed to airborne dust and/or Type text he
             particulates. The Contractor’s staff shall wear disposable coverall or reusable PPE can be worn
             (those approved for multiple use when strictly following manufacturers decontamination methods)
             but shall be changed out at end of each shift. All used coveralls should be collected in a used
             clothing bin for cleaning by professional decontamination by cleaners in accordance with
             individual manufacturer instructions. If temporary suits are worn, they shall be discarded in
             accordance with CDC guidelines, local and state regulations.

C.5.1.3.1    Gloves and shoe covers should be worn at all times. Gloves must be appropriate for each chemical
             used. It is recommended that all personnel performing COVID cleaning operations wear full/half
             face respirator (personnel performing fogging must wear a respirator). Additional PPE might be
             required based on the cleaning/disinfectant products being used and whether there is a risk of
             splash.

C.5.1.3.2    Gloves and gowns shall be removed carefully to avoid contamination of the wearer and the
             surrounding area. The Contractor’s staff shall be clean its hands after removing gloves.
C.5.1.3.3    Gloves shall be removed after cleaning a room or area whether or not occupied by ill persons. The
             Contractor’s staff shall clean its hands immediately after gloves are removed.

C.5.1.3.4    Cleaning staff shall immediately report breaches in PPE (e.g., tear in gloves) or any potential
             exposures to their supervisor and the Contractor’s Contract Representative shall immediately
             report such breaches to the District COTR.

C.5.2        Standards of Services

C.5.2.1      Initial COVID Cleaning Event

C.5.2.1.1    Prior to COVID Cleaning Services the contractor shall:

             (i)     Ventilate the rooms/spaces prior to cleaning/disinfecting and allow to ventilate during
                     cleaning if possible. If ventilation through open windows is not possible, use a high volume
                     HEPA filter system to remove airborne particles from the air during cleaning. Temporarily
                     increase the cleaning area’s humidity to approximately 50% Relative Humidity (RH) if
                     possible.
             (ii)    Contractor shall perform general cleaning removing dirt and debris (this does not require
                     approved disinfectants), this includes a mopping event. Clean all dust from horizontal
                     surfaces with a towel dampened. This is done first to minimize re-aerosolization of
                     stationary contaminated dust and particles due to nearby activity. Contractor shall be
                     careful to use slow, smooth wiping action and change out or wet clean the towel on a
                     regular basis to minimize re-aerosolization of the wiper dust and particulates.
             (iii)   Contractor shall not perform any sweeping
             (iv)    Restrooms should receive special attention due to the tendency of the COVID-19 to
                     bioaccumulate within feces, vomit, sputum, and urine. Clean any surface that may have


 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 12 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 20 of 127


                    blood, stool or body fluids on them taking established Blood-Borne Pathogen (BBP)
                    universal precautions and disposal.
             (v)    Vacuuming: Contractor shall vacuum carpeting and other fabrics. Vacuums used shall
                    have High Efficiency Particulate Air (HEPA) filtration systems installed. Take appropriate
                    precautions when changing the vacuum HEPA or pre-filter to minimize exposures to
                    airborne dusts. Use change in bag procedures to change out vacuum filters.

C.5.2.1.2    Disinfection
             (i)    Contractor shall perform trash-liner replacement and disinfection of all trash receptacles
             (ii)   Contractor shall perform disinfection of all components such as desks, computer mouse &
                    keyboards, phones, lockers, cubbies, window sills and counter tops, doors, frames,
                    doorknobs and push bars, elevator buttons, light switches, handrails, bathroom floors,
                    faucet handles, toilet handles, toilet stall door locks, towel dispenser and hand driers,
                    shower and locker rooms, kitchen areas cafeterias, office common areas, nurse and other
                    rooms (an alcohol solution shall be used for all electronics).
                    a) Do not dry the surface after applying the disinfectant. The surface that are disinfected
                        shall stay wet for the amount of time listed on the label (minimum of 30 seconds for
                        most). This step is important because the contact time is what is required to kill the
                        virus. Leave the surface you are cleaning wet with disinfectant for as many minutes as
                        the product instructions require. It's not enough to just wipe a surface with a rag
                        dampened with disinfectant.
                    b) Pay special attention to properly disinfect window ledges and other commonly dusty
                        surfaces.
                    c) Disinfect all vertical surface up to 6 foot from floor, including but not limited to walls,
                        windows, columns, doors, rails, etc.
                    d) Clean and disinfect HVAC system or other ventilation grills including removing all
                        caked-on debris, dust, grease, etc.

             (i)    Contractor shall disinfect floors by mopping with approved chemicals (this is the second
                    round of mopping). Care must be taken to not dilute cleaning chemicals more than
                    manufacturers recommendations. Precautions must be taken to not aerosolize the dirty
                    cleaning liquid but instead use steady and sweeping mop swipes and careful, deliberate
                    mop head squeezes. Efficacy for sanitizing or disinfecting is very dependent on three
                    factors:
                    a) concentration of the active ingredients,
                    b) the duration of exposure of the pathogens to the active ingredients, and
                    c) the surface material to be disinfected.

C.5.2.3      Fogging

             Once disinfection cleaning is complete areas are to be identified by the DOC representative that
             can be fogged (Please note, a sprayer cannot be used as a substitute for a fogger). When fogging,
             contracted personnel must wear a full-face respirator with organic cartridges. Contractor shall
             perform fogging operations in areas identified by the representative, ensuring all surfaces are
             saturated. Limit access to the area fogged until no longer volatized.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 13 of 53
              Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 21 of 127


C.5.2.3.1     After conducting cleaning and fogging services:

              (iii)   Do not re-use any clothing used during cleaning.
              (iv)    Launder items as appropriate in accordance with the manufacturer’s instructions. If
                      possible, launder items using the hottest appropriate water setting for the items and high
                      temperature dry (if possible) items completely.
              (v)     Inform laundry services of potential COVID-19 contamination if laundry is sent to external
                      services for cleaning.

C.5.2.4       General Cleaning Standard
              The Contractor shall follow all guidelines as recommended by the Center for Disease Control
              (CDC). The following cleaning mechanisms and guidance shall be used and followed.

C.5.2.4.1     Surfaces
              Surfaces shall be cleaned using a detergent or soap and water prior to disinfection.

C.5.2.4.1.1   For disinfection, the Contractor shall dilute household bleach solutions, alcohol solutions with at
              least 70% alcohol, and most common EPA-registered household disinfectants should be effective.

C.5.2.4.1.2   Diluted household bleach solutions can be used if appropriate for the surface. Follow
              manufacturer’s instructions for application and proper ventilation. Check to ensure the product is
              not past its expiration date. Never mix household bleach with ammonia or any other cleanser.
              Unexpired household bleach will be effective against coronaviruses when properly diluted.

              Prepare a bleach solution by mixing:

                         1. (5) tablespoons (1/3rd cup) bleach per gallon of water or;
                         2. (4) teaspoons bleach per quart of water,

                                 a. Products with EPA-approved emerging viral pathogens claims are expected
                                    to be effective against COVID-19 based on data for harder to kill viruses.
                                    Follow the manufacturer’s instructions for all cleaning and disinfection
                                    products (e.g., concentration, application method and contact time, etc.).

                                 b. For soft (porous) surfaces such as carpeted floor, rugs, and drapes, remove
                                    visible contamination if present and clean with appropriate cleaners
                                    indicated for use on these surfaces. After cleaning:

                                         i. If the items can be laundered, launder items in accordance with the
                                            manufacturer’s instructions using the warmest appropriate water
                                            setting for the items and then dry items completely.

                                        ii. Otherwise, use products with the EPA-approved emerging viral
                                            pathogens claims that are suitable for porous surfaces.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 14 of 53
              Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 22 of 127


C.5.2.5       Daily Precautionary COVID Cleaning

C.5.2.5.1     Prior to Daily Disinfection Services the contractor shall:

              (i)     Contractor shall perform general cleaning removing dirt and debris. Contractor shall be
                      careful to use slow, smooth wiping action and change out or wet clean the towel on a
                      regular basis to minimize re-aerosolization of the wiper dust and particulates.
              (ii)    Contractor shall not perform any sweeping.

C.5.2.5.2     Disinfection

              (i)     Contractor shall disinfection of all trash receptacles
              (ii)    Contractor shall perform disinfection of all components such as desks, computer mouse &
                      keyboards, phones, lockers, cubbies, window sills and counter tops, doors, frames,
                      doorknobs and push bars, elevator buttons, light switches, handrails, bathroom floors,
                      faucet handles, toilet handles, toilet stall door locks, towel dispenser and hand driers,
                      shower and locker rooms, kitchen areas cafeterias, office common areas, nurse and other
                      rooms (an alcohol solution shall be used for all electronics).
                      a) Do not dry the surface after applying the disinfectant. The surface that are disinfected
                          shall stay wet for the amount of time listed on the label (minimum of 30 seconds for
                          most). This step is important because the contact time is what is required to kill the
                          virus. Leave the surface you are cleaning wet with disinfectant for as many minutes as
                          the product instructions require. It's not enough to just wipe a surface with a rag
                          dampened with disinfectant.
                      b) Pay special attention to properly disinfect window ledges and other commonly dusty
                          surfaces.
                      c) Clean and disinfect HVAC system or other ventilation grills including removing all
                          caked-on debris, dust, grease, etc.
              (iii)   Contractor shall disinfect floors by mopping with approved chemicals (this is the second
                      round of mopping). Care must be taken to not dilute cleaning chemicals more than
                      manufacturers recommendations. Precautions must be taken to not aerosolize the dirty
                      cleaning liquid but instead use steady and sweeping mop swipes and careful, deliberate
                      mop head squeezes. Efficacy for sanitizing or disinfecting is very dependent on three
                      factors:
                      a) concentration of the active ingredients,
                      b) the duration of exposure of the pathogens to the active ingredients, and
                      c) the surface material to be disinfected.

C.5.2.5.3     Fogging

              Once disinfection cleaning is complete areas fog the areas previously identified by the DOC
              representative during the initial cleaning event (Please note, a sprayer cannot be used as a substitute
              for a fogger). When fogging, contracted personnel must wear a full-face respirator with organic
              cartridges. Contractor shall perform fogging operations in areas identified by the representative,
              ensuring all surfaces are saturated. Limit access to the area fogged until no longer volatized.

C.5.2.5.3.1   After conducting cleaning and fogging services:


 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                   Page 15 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 23 of 127


             (i) Do not re-use any clothing used during cleaning.
             (ii) Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
                  launder items using the hottest appropriate water setting for the items and high temperature dry
                  (if possible) items completely.
             (iii)Inform laundry services of potential COVID-19 contamination if laundry is sent to external
                  services for cleaning.

C.5.3        Reporting
             The Contractor is required to capture before and after pictures of the work performed and submit
             through the DGS Work Order Management System (Salesforce) within forty-eight (48)-hours
             following the completion of services.

C.5.3.1      The “SalesForce” service call system will allow Department personnel to electronically record and
             request services in order for the Contractor to respond and deploy services. The Department
             requires that the Contractor uses the Salesforce Customer Relationship Management (CRM) for
             reviewing assigned work requests, reporting on work request statuses and completion, and
             submitting cost proposals and completion of work documentation. SalesForce training is
             available, and the Contractor shall schedule training by calling (202) 698-7744 and/or emailing
             sales.force@dc.gov. Additional access to technical support is available during normal business
             hours (8:30 AM – 5:00 PM, Monday through Friday) through the Salesforce helpline (202) 698-
             7744.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 16 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 24 of 127


                                       SECTION D
                                 PACKAGING AND MARKING

D.1          The packaging and marking requirements for the resultant Contract shall be governed by Article
             No. 2, Shipping Instructions-Consignment, of the Government of the District of Columbia's
             Department of General Services Standard Contract Provisions (“SCP”) for Supplies and Services
             Contracts, January 2016 Attachment J.1.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                               Page 17 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 25 of 127


                                        SECTION E
                               INSPECTION AND ACCEPTANCE

E.1          The inspection and acceptance requirements for the resultant Contract shall be governed by Article
             No. 5, Inspection of Supplies, and or Article No. 6, Inspection of Services, of the Government of
             the District of Columbia's Department of General Services Standard Contract Provisions (“SCP”)
             for Supplies and Services Contracts, January 2016 Attachment J.1.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                Page 18 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 26 of 127


                                  SECTION F
                   PERIOD OF PERFORMANCE AND DELIVERABLES

F.1          TERM OF EMERGENCY CONTRACT

F.1.1        The term of this Emergency Contract is for a period of up-to ninety (90)-days, effective 12-May-
             2020, ending on or before 10-August-2020.

F.1.2        Termination. The Department reserves the right to terminate this Emergency Contract before the
             expiration of the 90-day period for convenience if services are no longer required.

F.2          RESERVED [Intentionally Omitted]

F.3          DELIVERABLES
             The Contractor shall perform the activities required to successfully complete the District’s
             requirements and submit one (1) hard copy and one (1) soft copy of each deliverable to the
             Contracting Officer’s Technical Representative (COTR) identified in Section [G.9] in accordance
             with the following.

F.3.1        The Contractor(s) shall submit to the Department, as a deliverable, the report described in Section
             [H.5.5] which is required by the 51% District Residents New Hires Requirements and First Source
             Employment Agreement. If the Contractor does not submit the report as part of the deliverables,
             the Contractor shall not be entitled to and shall not receive final payment pursuant to Section
             [G.3.2].




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 19 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 27 of 127


                                        SECTION G
                                 CONTRACT ADMINISTRATION

G.1          INVOICE PAYMENT

G.1.1        The Department will make payments to the Contractor(s), upon the submission of proper invoices,
             at the prices stipulated in this Contract, for supplies delivered and accepted or services performed
             and accepted, less any discounts, allowances or adjustments provided for in this Contract.

G.1.2        The Department will pay the Contractor on or before the 30th day after receiving a proper invoice
             from the Contractor.

G.2          COVID-19 INVOICE SUBMITTAL & PAYMENTS

G.2.1        The Contractor shall create and submit payment requests in .pdf format and email to the COTR of
             record. The Contractor must indicate the proper Contract number on all invoices. Properly
             prepared invoices with the necessary backup shall be paid within thirty (30) days of receipt.
             Properly prepared invoices not paid by that date shall bear interest in accordance with the Prompt
             Payment Act.

G.2.2        The Contractor shall submit a proper invoice based on applicable guidelines specified in Section
             [G.4]. Invoices shall be prepared and submitted to the COTR identified in Section [G.9]. The
             District shall not be required to pay invoiced amounts or corresponding interest payments for
             invoices that are not properly prepared as required under this Contract.

G.2.3        Note: this is different from current process. For all COVID-19 related invoices, vendor does not
             submit invoice via e-invoicing. Rather, the vendor submits a PDF copy of the invoice to DGS for
             review.

G.2.3.1      For all non-COVID invoices, vendor must continue with regular invoicing process, via e-
             invoicing;

G.2.3.2      DGS COTR/Management reviews COVID-19 invoice, approves, and confirms with vendor
             preferred method of payment (PCARD or ACH);

G.2.3.3      DGS will submit approved invoice to OCP/EOC and confirm that it is “OK to Pay”;

G.2.3.4      EOC/OCP pays vendor directly via PCARD or ACH;

G.2.3.5      Renee Bryant must be copied on all invoice submittals renee.bryant1@dc.gov;

G.232.6      Name, title, telephone number and complete mailing address of the responsible official to whom
             payment is to be sent;

G.2.3.7      Name, title and phone number of the individual preparing the invoice;

G.2.3.8      Name, title, phone number and mailing address of person; if different from the person identified
             in Section [G.9.2] above to be notified in the event of a defective invoice; and

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 20 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 28 of 127


G.2.3.9      Authorized signature.

G.3          FIRST SOURCE AGREEMENT REQUEST FOR FINAL PAYMENT

G.3.1        For Contracts subject to the 51% District Residents New Hires Requirements and First Source
             Employment Agreement requirements, final request for payment must be accompanied by the
             report or a waiver of compliance discussed in Section [H.5.5].

G.3.2        The Department shall not make final payment to the Contractor until the agency CFO has received
             the CO’s final determination or approval of waiver of the Contractor’s compliance with 51%
             District Residents New Hires Requirements and First Source Employment Agreement
             requirements.

G.4          PAYMENT

G.4.1        Payments on Partial Deliveries of Goods & Services

             Unless otherwise specified in this Contract, payment will be made on partial deliveries of goods
             and services accepted by the Department if:

                a) The amount due on the deliveries on goods and or services warrants it; or

                b) The Contractor requests it and the amount due on the deliveries is in accordance with the
                    following:

                        (i) "Payment will be made on completion and acceptance of each item for which the
                             price is stated in the Schedule in Section [B.3.1].
                        (ii) "Payment will be made on completion and acceptance of each item in accordance
                             with the agreed upon delivery schedule".
                        (iii)"Payment will be made on completion and acceptance of each percentage or stage
                             of work in accordance with the prices stated in the Schedule in Section [B.3.1]; and

                c) Presentation of a properly executed invoice.

G.4.2        Payment for Reimbursable Items and Services
             The Contractor will be reimbursed for all approved Center for Biocide Chemistries (“CBC”),
             Environmental Protection Agency (“EPA”) and Center for Disease Control (“CDC”) antimicrobial
             fighting cleaning product supplies (“solvents”), and approved pandemic, Personal Protection
             Equipment (”PPE”) collectively (“Cleaning Supplies”). Such cost for “cleaning supplies” will be
             reimbursed only when the following are complete: (i) the Contractor provides the Department with
             an invoice outlining the itemized cost of all approved cleaning supplies and materials as described
             in Section [B.3]. The invoice shall be itemized to include but at a minimum, a full list of individual
             supplies/materials (i.e. antimicrobial cleaning solvent, N95 respirator mask, Tyvek suites, etc.),
             quantity purchased, vendor cost of materials by line item, extended cost by material, and estimate
             shipping and arrival of materials; and (ii) the Contracting Officer’s Technical Representative
             (COTR) approves the invoice. The Cleaning Supply Reimbursable Cost shall-not exceed the
             established ordering ceiling as defined in Section [B.3.2.1] for the term of the Emergency
             Contract. Cost of all materials and supplies shall be furnished to the District at Contractor cost

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 21 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 29 of 127


             plus NO-MORE than a 3% markup. The Department will not pay for or otherwise reimburse the
             Contractor for cost of any other equipment purchase and or rented.

G.5          ASSIGNMENT OF CONTRACT PAYMENTS

G.5.1        In accordance with 27 DCMR 3250, the Contractor may assign to a bank, trust company, or other
             financing institution funds due or to become due as a result of the performance of this Contract.

G.5.2        Any assignment shall cover all unpaid amounts payable under this Contract and shall not be made
             to more than one party.

G.5.3        Notwithstanding an assignment of Contract payments, the Contractor, not the assignee, is required
             to prepare invoices. Where such an assignment has been made, the original copy of the invoice
             must refer to the assignment and must show that payment of the invoice is to be made directly to
             the assignee as follows:

             “Pursuant to the instrument of assignment dated ___________, make payment of this invoice to
             (name and address of assignee).”

G.6          THE QUICK PAYMENT ACT

G.6.1        Interest Penalties to Contractors

G.6.1.1      The District will pay interest penalties on amounts due to the Contractor under the Quick Payment
             Act, D.C. Official Code § 2-221.01 et seq., as amended, for the period beginning on the day after
             the required payment date and ending on the date on which payment of the amount is made.
             Interest shall be calculated at the rate of at least 1.5% per month. No interest penalty shall be paid
             if payment for the completed delivery of the item of property or service is made on or before the
             required payment date. The required payment date shall be:

G.6.1.1.1    The date on which payment is due under the terms of the Contract;

G.6.1.1.2    Not later than seven (7) calendar days, excluding legal holidays, after the date of delivery of meat
             or meat food products;

G.6.1.1.3    Not later than ten (10) calendar days, excluding legal holidays, after the date of delivery of a
             perishable agricultural commodity; or

G.6.1.1.4    30 calendar days, excluding legal holidays, after receipt of a proper invoice for the amount of the
             payment due.

G.6.1.2      No interest penalty shall be due to the Contractor if payment for the completed delivery of goods
             or services is made on or after:

G.6.1.2.1    3rd day after the required payment date for meat or a meat food product;

G.6.1.2.2    5th day after the required payment date for an agricultural commodity; or


 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 22 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 30 of 127


G.6.1.2.3    15th day after any other required payment date.

G.6.1.3      Any amount of an interest penalty which remains unpaid at the end of any thirty (30)-day period
             shall be added to the principal amount of the debt and thereafter interest penalties shall accrue on
             the added amount.

G.6.2        Payments to SubContractors

G.6.2.1      The Contractor must take one of the following actions within seven (7) days of receipt of any
             amount paid to the Contractor by the District for work performed by any subContractor under the
             Contract:

G.6.2.1.1    Pay the subContractor(s) for the proportionate share of the total payment received from the
             District that is attributable to the subContractor(s) for work performed under the Contract; or

G.6.2.1.2    Notify the CO and the subContractor(s), in writing, of the Contractor’s intention to withhold all
             or part of the subContractor’s payment and state the reason for the nonpayment.

G.6.2.2      The Contractor must pay any subContractor or supplier interest penalties on amounts due to the
             subContractor or supplier beginning on the day after the payment is due and ending on the date
             on which the payment is made. Interest shall be calculated at the rate of at least 1.5% per month.
             No interest penalty shall be paid on the following if payment for the completed delivery of the
             item of property or service is made on or before the:

G.6.2.2.1    3rd day after the required payment date for meat or a meat product;

G.6.2.2.2    5th day after the required payment date for an agricultural commodity; or

G.9.2.2.3    15th day after any other required payment date.

G.6.2.3      Any amount of an interest penalty which remains unpaid by the Contractor at the end of any 30-
             day period shall be added to the principal amount of the debt to the subContractor and thereafter
             interest penalties shall accrue on the added amount.

G.6.2.4      A dispute between the Contractor and subContractor relating to the amounts or entitlement of a
             subContractor to a payment or a late payment interest penalty under the Quick Payment Act does
             not constitute a dispute to which the District is a party. The District may not be interpleaded in any
             judicial or administrative proceeding involving such a dispute.

G.6.3        SubContract requirements. The Contractor shall include in each subContract under this Contract
             a provision requiring the subContractor to include in its Contract with any lower-tier subContractor
             or supplier the payment and interest clauses required under paragraphs (1) and (2) of D.C. Official
             Code § 2-221.02(d).




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 23 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 31 of 127


G.7          CONTRACTING OFFICER (CO)

             Contracts will be entered into and signed on behalf of the District only by Contracting Officer.
             The contact information for the Contracting Officer is:

             GEORGE G. LEWIS, CPPO
             Chief Procurement Officer
             Chief of Contracts & Procurement
             Department of General Services
             2000 14th Street N.W. | 8th Floor
             Telephone: (202) 727-2800
             E-mail: george.lewis@dc.gov

G.8          AUTHORIZED CHANGES BY THE CONTRACTING OFFICER

G.8.1        The CO is the only person(s) authorized to approve changes in any of the requirements of this
             Contract.

G.8.2        The Contractor shall not comply with any order, directive or request that changes or modifies the
             requirements of this Contract, unless issued in writing and signed by the CO.

G.8.3        In the event the Contractor effects any change at the instruction or request of any person other than
             the CO, the change will be considered to have been made without authority and no adjustment will
             be made in the Contract price to cover any cost increase incurred as a result thereof.

G.9          CONTRACTING OFFICER’S TECHNICAL                           REPRESENTATIVE            /   CONTACT
             ADMINISTRATOR (“COTR” OR “CA”)

G.9.1        The COTR/CA is responsible for general administration of the Contract and advising the CO as to
             the Contractor’s compliance or noncompliance with the Contract. The COTR/CA has the
             responsibility of ensuring the work conforms to the requirements of the Contract and such other
             responsibilities and authorities as may be specified in the Contract. These include:

G.9.1.1      Keeping the CO fully informed of any technical or Contractual difficulties encountered during the
             performance period and advising the CO of any potential problem areas under the Contract;
G.9.1.2      Coordinating site entry for Contractor personnel, if applicable;

G.9.1.3      Reviewing invoices for completed work and recommending approval by the CO if the Contractor’s
             costs are consistent with the negotiated amounts and progress is satisfactory and commensurate
             with the rate of expenditure;

G.9.1.4      Reviewing and approving invoices for deliverables to ensure receipt of goods and services. This
             includes the timely processing of invoices and vouchers in accordance with the District’s payment
             provisions; and
G.9.1.5      Maintaining a file that includes all Contract correspondence, modifications, records of inspections
             (site, data, equipment) and invoice or vouchers.
G.9.2        The address and telephone number of the COTR/CA is: The COTR will be determine based on
             the discipline listed Section 3.1.1 and location.

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 24 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 32 of 127



             RUTH JENKINS                   ALISON HERBERT                  KESSIA CRUZ
             Management Analyst             Administrative Assistant        Executive Assistant
             Public Safety Cluster          Facility Management Division    Facility Management Division
             Mobile: (202) 579-2624         Mobile: (202) 710-9430          Mobile: (202) 596-4291
             Email: ruth.jenkins@dc.gov     Email: alison.herbert@dc.gov    Email: kessia.cruz@dc.gov

G.9.3        The COTR/CA shall NOT have the authority to:

                 1. Award, agree to, or sign any Contract, delivery order or task order. Only the CO shall make
                    Contractual agreements, commitments or modifications;
                 2. Grant deviations from or waive any of the terms and conditions of the Contract;
                 3. Increase the dollar limit of the Contract or authorize work beyond the dollar limit of the
                    Contract,
                 4. Authorize the expenditure of funds by the Contractor;
                 5. Change the period of performance; or
                 6. Authorize the use of District property, except as specified under the Contract.

G.9.4        The Contractor will be fully responsible for any changes not authorized in advance, in writing, by
             the CO; may be denied compensation or other relief for any additional work performed that is not
             so authorized; and may also be required, at no additional cost to the District, to take all corrective
             action necessitated by reason of the unauthorized changes.

G.10         COST REIMBURSEMENT CEILING

G.10.1       Cost reimbursement ceiling for this contract is set forth in Section [B.3.2.1].

G.10.2       The costs of cleaning supplies used in performing the services under this contract shall not exceed
             the cost reimbursement ceiling specified in Section [B.3.2.1].

G.10.3       The Contractor agrees to use its best efforts to perform the work specified in this contract and to
             meet all obligations under this contract including the use of cleaning supplies within the cost
             reimbursement ceiling.

G.10.4       The Contractor must notify the CO, in writing, whenever it has reason to believe that the total cost
             of cleaning supplies used in performing the services under this contract will be either greater or
             substantially less than the cost reimbursement ceiling.

G.10.5       As part of the notification, the Contractor must provide the CO a revised estimate of the total cost
             of cleaning supplies required to perform services under this contract.

G.10.6       The District is not obligated to reimburse the Contractor for costs incurred in excess of the cost
             reimbursement ceiling specified in Section [B.3.2.1], and the Contractor is not obligated to
             continue performance under this contract (including actions under the Termination clauses of this
             contract), or otherwise incur costs in excess of the cost reimbursement ceiling specified in Section
             [B.3.2.1], until the CO notifies the Contractor, in writing, that the estimated cost has been increased
             and provides a revised cost reimbursement ceiling for cleaning supplies required as part of
             performing services under this contract.



 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 25 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 33 of 127


G.10.7       No notice, communication, or representation in any form from any person other than the CO shall
             change the cost reimbursement ceiling. In the absence of the specified notice, the District is not
             obligated to reimburse the Contractor for any costs in excess of the costs reimbursement ceiling,
             whether such costs were incurred during the course of contract performance or as a result of
             termination.

G.10.8       If any cost reimbursement ceiling specified in Section [B.3.2.1] is increased, any costs the
             Contractor incurs before the increase that are in excess of the previous cost reimbursement ceiling
             shall be allowable to the same extent as if incurred afterward, unless the CO issues a termination
             or other notice directing that the increase is solely to cover termination or other specified expenses.

G.10.9       A change order shall not be considered an authorization to exceed the applicable cost
             reimbursement ceiling specified in Section [B.3.2.1], unless the change order specifically
             increases the cost reimbursement ceiling.

G.10.10      Only costs determined in writing to be reimbursable in accordance with the cost principles set forth
             in rules issued pursuant to Title V of the D.C. Procurement Practices Reform Act of 2010 shall be
             reimbursable.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 26 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 34 of 127


                                      SECTION H
                           SPECIAL CONTRACT REQUIREMENTS

H.1          HIRING OF DISTRICT RESIDENTS AS APPRENTICES AND TRAINEES

H.1.1        For all new employment resulting from this Contract or subContracts hereto, as defined in Mayor’s
             Order 83-265 and implementing instructions, the Contractor shall use its best efforts to comply
             with the following basic goal and objectives for utilization of bona fide residents of the District of
             Columbia in each project’s labor force:

H.1.1.1      At least fifty-one (51) percent of apprentices and trainees employed shall be residents of the
             District of Columbia registered in programs approved by the District of Columbia Apprenticeship
             Council.
H.1.2        The Contractor shall negotiate an Employment Agreement with the Department of Employment
             Services (DOES) for jobs created as a result of this Contract. The DOES shall be the Contractor’s
             first source of referral for qualified apprentices and trainees in the implementation of employment
             goals contained in this clause.
H.2          DEPARTMENT OF LABOR WAGE DETERMINATIONS

H.2.1        The Contractor shall be bound by the Wage Determination No. 2015-4282, Revision No.: 17,
             dated 23-April-2020, issued by the U.S. Department of Labor in accordance with the Service
             Contract Act, 41 U.S.C. § 351 et seq., and incorporated herein as Attachment J.2. The Contractor
             shall be bound by the wage rates for the term of the Contract subject to revision as stated herein
             and in accordance with Article 25 of the SCP. If an option is exercised, the Contractor shall be
             bound by the applicable wage rates at the time of the exercise of the option. If the option is
             exercised and the CO obtains a revised wage determination, the revised wage determination is
             applicable for the option periods.

H.2.2        RESERVED [Intentionally Omitted]

H.3          PREGNANT WORKERS FAIRNESS
H.3.1        The Contractor shall comply with the Protecting Pregnant Workers Fairness Act of 2016, D.C.
             Official Code § 32-1231.01 et seq. (PPWF Act).

H.3.2        The Contractor shall not:

             (a) Refuse to make reasonable accommodations to the known limitations related to pregnancy,
             childbirth, related medical conditions, or breastfeeding for an employee, unless the Contractor can
             demonstrate       that  the    accommodation        would      impose    an     undue     hardship;

             (b) Take an adverse action against an employee who requests or uses a reasonable accommodation
             in regard to the employee's conditions or privileges of employment, including failing to reinstate
             the employee when the need for reasonable accommodations ceases to the employee's original job
             or          to         an          equivalent          position         with          equivalent:

                (1) Pay;

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 27 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 35 of 127


                (2) Accumulated seniority and retirement;
                (3) Benefits; and
                (4) Other applicable service credits;

             (c) Deny employment opportunities to an employee, or a job applicant, if the denial is based on
             the need of the employer to make reasonable accommodations to the known limitations related to
             pregnancy,       childbirth,   related      medical    conditions,       or      breastfeeding;

             (d) Require an employee affected by pregnancy, childbirth, related medical conditions, or
             breastfeeding to accept an accommodation that the employee chooses not to accept if the employee
             does not have a known limitation related to pregnancy, childbirth, related medical conditions, or
             breastfeeding or the accommodation is not necessary for the employee to perform her duties;

             (e) Require an employee to take leave if a reasonable accommodation can be provided; or

             (f) Take adverse action against an employee who has been absent from work as a result of a
             pregnancy-related condition, including a pre-birth complication.

H.3.3        The Contractor shall post and maintain in a conspicuous place a notice of rights in both English
             and Spanish and provide written notice of an employee's right to a needed reasonable
             accommodation related to pregnancy, childbirth, related medical conditions, or breastfeeding
             pursuant to the PPWF Act to:

                (a)     New employees at the commencement of employment;
                (b)     Existing employees; and
                (c)     An employee who notifies the employer of her pregnancy, or other condition covered
                        by the PPWF Act, within 10 days of the notification.

H.3.4        The Contractor shall provide an accurate written translation of the notice of rights to any non-
             English or non-Spanish speaking employee.

H.3.5        Violations of the PPWF Act shall be subject to civil penalties as described in the Act.

H.4          UNEMPLOYED ANTI-DISCRIMINATION

H.4.1        The Contractor shall comply with the Unemployed Anti-Discrimination Act of 2012, D.C.
             Official Code § 32-1361 et seq.

H.4.2        The Contractor shall not:

                (a) Fail or refuse to consider for employment, or fail or refuse to hire, an individual as an
                    employee because of the individual's status as unemployed; or

                (b) Publish, in print, on the Internet, or in any other medium, an advertisement or
                    announcement for any vacancy in a job for employment that includes:

                        (1) Any provision stating or indicating that an individual's status as unemployed
                            disqualifies the individual for the job; or

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 28 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 36 of 127



                        (2) Any provision stating or indicating that an employment agency will not consider or
                            hire an individual for employment based on that individual's status as unemployed.

H.4.3        Violations of the Unemployed Anti-Discrimination Act shall be subject to civil penalties as
             described in the Act.

H.5          51% DISTRICT RESIDENTS NEW HIRES REQUIREMENTS AND FIRST SOURCE
             EMPLOYMENT AGREEMENT

H.5.1        For Contracts for services in the amount of $300,000 or more, the Contractor shall comply with
             the First Source Employment Agreement Act of 1984, as amended, D.C. Official Code § 2-219.01
             et seq. (First Source Act).

H.5.2        The Contractor shall enter into and maintain during the term of the Contract, a First Source
             Employment Agreement (Employment Agreement) with the District of Columbia Department of
             Employment Service’s (DOES), in which the Contractor shall agree that:

               (a)   The first source for finding employees to fill all jobs created in order to perform the
                     Contract shall be the First Source Register; and
               (b)   The first source for finding employees to fill any vacancy occurring in all jobs covered
                     by the Employment Agreement shall be the First Source Register.
H.5.3        The Contractor shall not begin performance of the Contract until its Employment Agreement has
             been accepted by DOES. Once approved, the Employment Agreement shall not be amended
             except with the approval of DOES.
H.5.4        The Contractor agrees that at least 51% of the new employees hired to perform the Contract shall
             be District residents.
H.5.5        The Contractor’s hiring and reporting requirements under the First Source Act and any rules
             promulgated thereunder shall continue for the term of the Contract.
H.5.6        The CO may impose penalties, including monetary fines of 5% of the total amount of the direct
             and indirect labor costs of the Contract, for a willful breach of the Employment Agreement, failure
             to submit the required hiring compliance reports, or deliberate submission of falsified data.

H.5.7        If the Contractor does not receive a good faith waiver, the CO may also impose an additional
             penalty equal to 1/8 of 1% of the total amount of the direct and indirect labor costs of the Contract
             for each percentage by which the Contractor fails to meet its hiring requirements.

H.5.8        Any Contractor which violates, more than once within a 10-year timeframe, the hiring or reporting
             requirements of the First Source Act shall be referred for debarment for not more than five (5)
             years.

H.5.9        The Contractor may appeal any decision of the CO pursuant to this clause to the D.C. Contract
             Appeals Board as provided in clause 14 of the SCP, Disputes.

H.5.10       The provisions of the First Source Act do not apply to nonprofit organizations which employ 50
             employees or less.

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 29 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 37 of 127


H.6          AUDITS AND RECORDS

H.6.1        As used in this clause, “records” includes books, documents, accounting procedures and practices,
             and other data, regardless of type and regardless of whether such items are in written form, in the
             form of computer data, or in any other form.

H.6.2        Examination of Costs. If this is a cost-reimbursement, incentive, time-and-materials, labor-hour,
             or price re-determinable Contract, or any combination of these, the Contractor shall maintain and
             the CO, or an authorized representative of the CO, shall have the right to examine and audit all
             records and other evidence sufficient to reflect properly all costs claimed to have been incurred or
             anticipated to be incurred directly or indirectly in performance of this Contract. This right of
             examination shall include inspection at all reasonable times of the Contractor’s plants, offices or
             other facilities or parts of them, engaged in performing the Contract.

H.6.3        Cost or pricing data. If the Contractor has been required to submit cost or pricing data in
             connection with any pricing action relating to this Contract, the CO, or an authorized representative
             of the CO, in order to evaluate the accuracy, completeness, and currency of the cost or pricing
             data, shall have the right to examine and audit all of the Contractor’s records, including
             computations and projections, related to:

                a)   The Proposal for the Contract, subContract, or modification;
                b)   The discussions conducted on the proposal(s), including those related to negotiating;
                c)   Pricing of the Contract, subContract, or modification; or
                d)   Performance of the Contract, subContract or modification.

H.6.4        Comptroller General

H.6.4.1      The Comptroller General of the United States, or an authorized representative, shall have access
             to and the right to examine any of the Contractor’s directly pertinent records involving transactions
             related to this Contract or a subContract hereunder.

H.6.4.2      This section may not be construed to require the Contractor or subContractor to create or maintain
             any record that the Contractor or subContractor does not maintain in the ordinary course of
             business or pursuant to a provision of law.

H.6.5        Reports. If the Contractor is required to furnish cost, funding, or performance reports, the CO or
             an authorized representative of the CO shall have the right to examine and audit the supporting
             records and materials, for the purpose of evaluating:

                a) The effectiveness of the Contractor’s policies and procedures to produce data compatible
                   with the objectives of these reports; and
                b) The data reported.

H.6.6        Availability. The Contractor shall make available at its local office at all reasonable times the
             records, materials, and other evidence described in clauses H.6.1 through H.6.5, for examination,
             audit, or reproduction, until three (3) years after final payment under this Contract or for any
             shorter period specified in the Contract, or for any longer period required by statute or by other
             clauses of this Contract. In addition:

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 30 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 38 of 127



                a)   If this Contract is completely or partially terminated, the Contractor shall make available
                     the records relating to the work terminated until thee (3) years after any resulting final
                     termination settlement; and
                b)   The Contractor shall make available records relating to appeals under the Disputes clause
                     or to litigation or the settlement of claims arising under or relating to this Contract until
                     such appeals, litigation, or claims are finally resolved.

H.6.7        The Contractor shall insert a clause containing all the terms of this clause, including this Section
             [H.6.7], in all subContracts under this Contract that exceed the small purchase threshold of
             $100,000, and:

                a) That is cost-reimbursement, incentive, time-and-materials, labor-hour, or price-
                   redeterminable type or any combination of these;
                b) For which cost, or pricing data are required; or
                c) That requires the subContractor to furnish reports as discussed in Section [H.6.5] of this
                   clause.

H.7          ADVISORY AND ASSISTANCE SERVICES

             This Contract is a “nonpersonal services Contract”. The Contractor and the Contractor’s
             employees: (1) shall perform the services specified herein as independent Contractors, not as
             employees of the government; (2) shall be responsible for their own management and
             administration of the work required and bear sole responsibility for complying with any and all
             technical, schedule, financial requirements or constraints attendant to the performance of this
             Contract; (3) shall be free from supervision or control by any government employee with respect
             to the manner or method of performance of the service specified; but (4) shall, pursuant to the
             government’s right and obligation to inspect, accept or reject work, comply with such general
             direction of the CO, or the duly authorized representative of the CO as is necessary to ensure
             accomplishment of the Contract objectives.

H.8          CRIMINAL BACKGROUND AND TRAFFIC RECORDS CHECKS FOR
             CONTRACTORS THAT PROVIDE DIRECT SERVICES TO CHILDREN OR YOUTH -
             RESERVED [Intentionally Omitted]

H.9          SUBCONTRACTING REQUIREMENTS

H.9.1        Mandatory SubContracting Requirements

H.9.1.1      For all Contracts in excess of $250,000, at least 35% of the dollar volume of the Contract shall be
             subContracted to qualified small business enterprises (SBEs).

H.9.1.2      If there are insufficient SBEs to completely fulfill the requirement of Section [H.9.1.1], then the
             subContracting may be satisfied by subContracting 35% of the dollar volume to any qualified
             certified business enterprises (CBEs); provided, however, that all reasonable efforts shall be made
             to ensure that SBEs are significant participants in the overall subContracting work.
H.9.1.3      A prime Contractor that is certified by DSLBD as a small, local, or disadvantaged business
             enterprise shall not be required to comply with the provisions of Sections [H.9.1.1] and [H.9.1.2].

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 31 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 39 of 127


H.9.1.4      Except as provided in Sections [H.9.1.5] and [H.9.1.7], a prime Contractor that is a CBE and has
             been granted a bid preference pursuant to D.C. Official Code § 2-218.43, or is selected through a
             set-aside program, shall perform at least 35% of the Contracting effort with its own organization
             and resources and, if it subContracts, 35% of the subContracting effort shall be with CBEs. A
             CBE prime Contractor that performs less than 35% of the Contracting effort shall be subject to
             enforcement actions under D.C. Official Code § 2-218.63.

H.9.1.5      If the prime Contractor is a certified joint venture and has been granted a bid preference pursuant
             to D.C. Official Code § 2-218.43, or is selected through a set-aside program, the CBE member of
             the certified joint venture shall perform at least 50% of the Contracting effort with its own
             organization and resources and, if it subContracts, 35% of the subContracting effort shall be with
             CBEs. If the CBE member of the certified joint venture prime Contractor performs less than 50%
             of the Contracting effort, the certified joint venture shall be subject to enforcement actions under
             D.C. Official Code § 2-218.63.

H.9.1.6      Each CBE utilized to meet these subContracting requirements shall perform at least 35% of its
             Contracting effort with its own organization and resources.

H.9.1.7      A prime Contractor that is a CBE and has been granted a bid preference pursuant to D.C. Official
             Code § 2-218.43, or is selected through a set-aside program, shall perform at least 50% of the on-
             site work with its own organization and resources if the Contract is $1 million or less.

H.10         FAIR CRIMINAL RECORD SCREENING

H.10.1       The Contractor shall comply with the provisions of the Fair Criminal Record Screening
             Amendment Act of 2014, effective December 17, 2014 (D.C. Law 20-152) (“Act” as used in this
             section). This section applies to any employment, including employment on a temporary or
             Contractual basis, where the physical location of the employment is in whole or substantial part
             within the District of Columbia.

H.10.2       Prior to making a conditional offer of employment, the Contractor shall not require an applicant
             for employment, or a person who has requested consideration for employment by the Contractor,
             to reveal or disclose an arrest or criminal accusation that is not then pending or did not result in a
             criminal conviction.

H.10.3       After making a conditional offer of employment, the Contractor may require an applicant to
             disclose or reveal a criminal conviction.

H.10.4       The Contractor may only withdraw a conditional offer of employment, or take adverse action
             against an applicant, for a legitimate business reason as described in the Act.

H.10.5       This section and the provisions of the Act shall not apply:

                    (a) Where a federal or District law or regulation requires the consideration of an applicant’s
                        criminal history for the purposes of employment;




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 32 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 40 of 127


                    (b) To a position designated by the employer as part of a federal or District government
                        program or obligation that is designed to encourage the employment of those with
                        criminal histories;

                    (c) To any facility or employer that provides programs, services, or direct care to, children,
                        youth, or vulnerable adults; or

                    (d) To employers that employ less than 11 employees.

H.10.6       A person claiming to be aggrieved by a violation of the Act may file an administrative complaint
             with the District of Columbia Office of Human Rights, and the Commission on Human Rights
             may impose monetary penalties against the Contractor

H.11         DISTRICT RESPONSIBILITIES
             The District will be responsible for the following regarding this Contract:

H.11.1       Assigning, monitoring and the Quality Assurance, Quality Control (“QAQC”) surveillance of the
             vendor's completion of their scheduled site duties.

H.11.2       The District will provide access to and training on the Salesforce Work order Ticket system.

H.12         CONTRACTOR RESPONSIBILITIES

H.12.1       Contractor Notice Regarding Late Performance
             In the event the Contractor anticipates or encounters difficulty in complying with the terms and
             conditions as stated in the Contract or in meeting any other requirements set forth in the Contract,
             the Contractor shall immediately notify the CO and the COTR in writing giving full detail as to
             the rationale for the late delivery and why the Contractor should be granted an extension of time,
             if any. Receipt of the Contractor's notification shall in no way be construed as an acceptance or
             waiver by the Department.

H.12.2       At all times and during performance under this Contract, the Contractor shall be responsible to the
             Department for any and all acts and omissions of the Contractor’s agents, employees,
             subContractors, sub-subContractors, material suppliers, and laborers, and the agents and
             employees of the subContractors, sub-subContractors, material suppliers and laborers performing
             or supplying work in connection with the project/services.

H.12.3       The Contractor shall be responsible for providing services in accordance with the requirements of
             this Contract.

H.12.4       The Contractor shall be responsible for obtaining any and all licenses and permits, unless otherwise
             stated herein necessary for the performance of this Contract.

H.12.5       The Contractor shall furnish all equipment needed for the performance of the work under the
             resultant Contract. All equipment must be properly guarded and meet all applicable OSHA
             standards.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 33 of 53
              Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 41 of 127


H.12.6        The Contractor shall assume full responsibility and liability for compliance with all applicable
              regulations pertaining to the health and safety of personnel during the execution of work and shall
              hold the District harmless for any action on his part or that of his employees or subContractors,
              which results in illness, injury or death.

H.12.7        The Contractor shall furnish all MSDS for any materials used in the performance of this Contract.
              The Contractor shall make efforts to use recycled paper products and environmentally preferable
              materials.

H.12.8        The Contractor shall be responsible for the base operations of the building only, which excludes
              retail space specific services, not provided to retailers by the building.

              a) The Contractor shall be liable for all fines and shall comply with all District regulations for
                 safe handling, storage, disposal, and use of any hazardous materials and chemicals.

              b) The Contractor shall be charged the cost, in the event of fines or penalties levied by the EPA
                 or an Air Quality Management Authority.

H.12.9        Bond Requirements - RESERVED [Intentionally Omitted]

H.12.10       Allowable SubContracting Requirements

H.12.10.1     The Contractor shall ensure that all activities carried out by any subContractor conforms to the
              provisions of this Contract.

H.12.10.2     It is the responsibility of the Contractor to ensure its subContractors are capable of meeting the
              reporting requirements under this Contract and, if they cannot, the Contractor is not relieved of the
              reporting requirements.

H.12.10.3     The Contractor shall notify the District Contracting Officer, in writing, of the termination of any
              subContract for the provision of services, including the arrangements made to ensure continuation
              of the services covered by the terminated subContract, not less than forty-five (45) days prior to
              the effective date of the termination, unless immediate termination of the Contract is necessary to
              protect the health and safety of Enrollees or prevent fraud and abuse. In such an event, the
              Contractor shall notify COTR immediately upon taking such action.

H.12.10.3.1   If the District determines that the termination or expiration of a subContract materially affects the
              ability of the Contractor to carry out its responsibility under this Contract; the District may
              terminate this Contract.

H.12.10.3.2   The Contractor shall ensure subContracts contain a provision that requires subContracts to contain
              all provisions of the Contractor’s Contract with the District and that the subContractor look solely
              to Contractor for payment for services rendered.

H.12.11       Staff Attire and Identification

H.12.11.1     The Contractor’s staff shall wear neat, clean, and professional attire. The attire shall include
              distinctive apparel identifying staff as Contractor’s employees.

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 34 of 53
              Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 42 of 127


H.12.11.2     The Contractor’s staff shall wear identification badges at all times. The identification badges shall
              provide company logo, employee’s name, and employee photograph.

H.12.12       Safety Requirements

H.12.12.1     The Contractor shall be responsible for complying with all applicable District and Federal rules,
              regulations and practices relating to safety on the job site; for all injury to persons or damage to
              property that occurs as a result of the Contractor's negligence and shall take proper safety and
              health precautions to protect the work, the workers, the tenants and District property; and for all
              materials delivered and work performed until completion and acceptance of the entire work in
              writing by the COTR.

H.12.12.2     The Contractor shall provide and ensure that all its personnel at the work sites properly wear all
              applicable safety devices and apparel required by the United States Occupational Safety and Health
              Administration (OSHA) including, but not limited to:

H.12.12.2.1   Back support devices

H.12.12.2.2   Eye protection

H.12.12.2.3   Hearing protection

H.12.12.2.4   Hand protection

H.12.12.2.5   Head protection

H.12.12.2.6   Foot protection

H.12.12.2.7   Personal Protection Equipment (PPE) gear in accordance with the CDC’s established guideline

H.12.12.3     The District has the right to inspect all areas for safety violations at its discretion, direct the
              Contractor to make immediate improvement of necessary conditions and/or procedures, and/or
              stop the work if other hazards are deemed to exist.

H.12.12.4     Notwithstanding any provision to the contrary, the District shall not be obligated to make an
              equitable adjustment for any work stoppage that results from safety hazards created by the
              Contractor. In the event that the Contracting Officer directs the work to stop because of existing
              safety hazards after the Contractor has been notified and provided ample time to correct, the
              Contractor shall bear all costs for eliminating the hazard(s) and shall not be granted compensation
              for the work stoppage.

H.12.12.5     The Contractor shall immediately notify the COTR if the job site is visited by an OSHA official
              for compliance of the Occupational Safety and Health Act or any other safety regulatory
              requirements.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 35 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 43 of 127



H.12.13      Fire Prevention

H.12.13.1    The Contractor shall be responsible for establishing and maintaining an effective fire prevention
             program for its employees and the District property being serviced on the job site.

H.12.13.2    The Contractor shall be knowledgeable and train all its employees on the job site to fulfill the
             requirements of this Statement of Work on the procedures, means of egress and methods of
             reporting fires on the job sites.

H.12.14      Smoke Free Environment
             The District's facilities are smoke free. The Contractor is responsible for adhering to all applicable
             rules and regulations regarding maintenance of a smoke free environment on the job sites.

H.12.15      Delivery of Services
             The Contractor shall schedule its service deliveries during times that cause minimum disruption
             and inconvenience to District agency operations, including District of Columbia Public School
             (DCPS) operations. Unless otherwise approved by the COTR, the assessment services shall be
             made weekdays before 6:00 p.m. or on weekends. Upon conclusion of the District of Columbia
             Public Schools (DCPS) academic year, the Contractor shall have more flexible hours to provide
             the assessment services.

H.12.16      Communication
             At its own expense, the Contractor shall provide electronic pagers, transportable cellular
             telephones, or any other telecommunication devices adequate to effectively provide a
             communication link to District officials especially in emergency situations when the need to get
             hold of Contractor personnel is greatest. The names of the individual officers and the telephone
             numbers for their respectively assigned pager and telephone number shall be provided to the
             Contracting Officer and the COTR at the start of the period of performance.

H.12.17      Accident Reports
             The Contractor shall immediately notify the COTR of any accidents on the job site arising from
             the performance of this SOW that involve bodily injury to Contractor’s employees or District
             workers or both, building occupants, visitors, or other persons.

H.12.18      Property Damage Notification
             Any damage caused by the Contractor or its employees to District property shall be promptly
             repaired or replaced by the Contractor at the Contractor’s expense.

H.12.19      Suspension Of Work

H.12.19.1    In the event services are not provided or required by the District because the buildings is closed
             due to unanticipated circumstances, deductions to the Contractor price normally payable to
             Contractor will be computed as follows.

H.12.19.2    The deduction rate in dollars per day will be equal to the per month Contract price for the building,
             divided by twenty-one (21) days per month. (This will be adjusted as appropriate if some portion
             of the Contractor’s requirements apply to weekends or holidays).

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 36 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 44 of 127



H.12.19.3    The deduction rate in dollars per day multiplied by the number of days services were not provided
             or required will equal the total dollar deduction to be made.

H.12.19.4    Deductions will not be made to the extent that the Contractor can demonstrate that payment to
             employees is required by an incorporated wage determination or union agreement.

H.12.19.5    In the event services are provided for portion of days, appropriate adjustments will be made by the
             COTR to assure the Contractor is compensated for services provided.

H.12.20      Contract Completion or Termination

H.12.20.1    The Contractor shall turn over all plans codes, manuals, records, files, reports, databases spare
             inventory and materials developed or purchased in the course of the Contract to the COTR within
             thirty (30) calendar days after Contract completion or termination.

H.13         DIVERSION, REASSIGNMENT AND REPLACEMENT OF KEY PERSONNEL

             The key personnel, if specified in the Contract, are considered to be essential to the work being
             performed hereunder. Prior to diverting any of the specified key personnel for any reason, the
             Contractor shall notify the CO at least thirty (30) calendar days in advance and shall submit
             justification, including proposed substitutions, in sufficient detail to permit evaluation of the
             impact upon the Contract. The Contractor shall obtain written approval of the CO for any proposed
             substitution of key personnel.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 37 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 45 of 127


                                            SECTION I
                                        CONTRACT CLAUSES

I.1          GOVERNING LAW
             This Contract, and any disputes arising out of or related to this Contract, shall be governed by, and
             construed in accordance with, the laws of the District of Columbia.

I.2          APPLICABILITY OF STANDARD CONTRACT PROVISIONS
             The Standard Contract Provisions for use with District of Columbia Government, Department of
             General Services Supplies and Services Contracts dated January 14, 2016 (SCP) are incorporated
             as part of the Contract.

I.3          CONTRACTS THAT CROSS FISCAL YEARS
             Continuation of this Contract beyond the current fiscal year is contingent upon future fiscal
             authorizations and appropriations.

I.4          CONTRACTS IN EXCESS OF ONE MILLION DOLLARS
             Any Contract in excess of $l,000,000 shall not be binding or give rise to any claim or demand
             against the District until approved by the Council of the District of Columbia and signed by the
             Contracting Office.

I.5          CONTINUITY OF SERVICES

I.5.1        The Contractor recognizes that the services provided under this Contract are vital to the District of
             Columbia and must be continued without interruption and that, upon Contract expiration or
             termination, a successor, either the District or another Contractor, at the District’s option, may
             continue to provide these services. To that end, the Contractor agrees to:

I.5.1.1      Furnish phase-out, phase-in (transition) training; and

I.5.1.2      Exercise its best efforts and cooperation to affect an orderly and efficient transition to a successor.

I.5.2        The Contractor shall, upon the Contracting Officer’s written notice:

I.5.2.1      Furnish phase-in, phase-out services for up to ninety (90) days after this Contract expires and

I.5.2.2      Negotiate in good faith a plan with a successor to determine the nature and extent of phase-in,
             phase-out services required. The plan shall specify a training program and a date for transferring
             responsibilities for each division of work described in the plan and shall be subject to the
             Contracting Officer’s approval.

I.5.3        The Contractor shall provide sufficient experienced personnel during the phase-in, phase-out
             period to ensure that the services called for by this Contract are maintained at the required level of
             proficiency.

I.5.4        The Contractor shall allow as many personnel as practicable to remain on the job to help the
             successor maintain the continuity and consistency of the services required by this Contract. The
             Contractor also shall disclose necessary personnel records and allow the successor to conduct on-

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 38 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 46 of 127


             site interviews with these employees. If selected employees are agreeable to the change, the
             Contractor shall release them at a mutually agreeable date and negotiate transfer of their earned
             fringe benefits to the successor.

I.5.5        Only in accordance with a modification issued by the Contracting Officer, the Contractor shall be
             reimbursed for all reasonable phase-in, phase-out costs (i.e., costs incurred within the agreed
             period after Contract expiration that result from phase-in, phase-out operations) and a fee (profit)
             not to exceed a pro rata portion of the fee (profit) under this Contract

I.6          CONFIDENTIALITY OF INFORMATION
             The Contractor shall keep all information relating to any employee or customer of the District in
             absolute confidence and shall not use the information in connection with any other matters; nor
             shall it disclose any such information to any other person, firm or corporation, in accordance with
             the District and Federal laws governing the confidentiality of records.

I.7          ESTIMATED QUANTITIES
             It is the intent of the District to secure a Contract for all of the needs of the designated agencies for
             items specified herein which may occur during the Contract term. The District agrees that it will
             purchase its requirements of the articles or services included herein from the Contractor. Articles
             or services specified herein have a history of repetitive use in the District agencies. The estimated
             quantities stated in the RFP reflect the best estimates available. They shall not be construed to limit
             the quantities which may be ordered from the Contractor by the District or to relieve the Contractor
             of his obligation to fill all such orders. Orders will be placed from time to time if and when needs
             arise for delivery, all charges prepaid, to the ordering agency. The District does not guarantee to
             order any specific quantities of any item(s) or work hours of service.

I.8          DISPUTES
             All disputes arising under or relating to the Contract shall be resolved as provided in the Standard
             Contract Provisions for use with District of Columbia Department of General Services Supplies
             and Services Contracts dated January 14, 2016 (“SCP”), Article 14: Disputes Attachment J.1.

I.9          CHANGES

             (a)     The CO may, at any time, by written order, and without notice to the surety, if any, make
                     changes in the Contract within the general scope hereof. If such change causes an increase
                     or decrease in the cost of performance of the Contract, or in the time required for
                     performance, an equitable adjustment shall be made. Any claim for adjustment for a
                     change within the general scope must be asserted within ten (10) days from the date the
                     change is ordered; provided, however, that the CO, if he or she determines that the facts
                     justify such action, may receive, consider and adjust any such claim asserted at any time
                     prior to the date of final settlement of the Contract. If the parties fail to agree upon the
                     adjustment to be made, the dispute shall be determined as provided in Section [I.8] -
                     Disputes.

             (b)     The District shall not require the Contractor, and the Contractor shall not require a
                     subContractor, to undertake any work that is beyond the original scope of the Contract or
                     subContract, including work under a District-issued change order/Contract modification,
 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                   Page 39 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 47 of 127


                    when the additional work increases the Contract price beyond the not-to-exceed price or
                    negotiated maximum price of this Contract, unless the CO:

                        (1) Agrees with Contractor, and if applicable, the subContractor on a price for the
                            additional work;

                        (2) Obtains a certification of funding to pay for the additional work;

                        (3) Makes a written, binding commitment with the Contractor to pay for the additional
                            work within 30-days after the Contractor submits a proper invoice; and

                        (4) Provides the Contractor with written notice of the funding certification.

             (c)    The Contractor shall include in its subContracts a clause that requires the Contractor to:


                        (1) Within 5 business days of its receipt of notice the approved additional funding,
                            provide the subContractor with notice of the amount to be paid to the subContractor
                            for the additional work to be performed by the subContractor;

                        (2) Pay the subContractor any undisputed amount to which the subContractor is
                            entitled for the additional work within 10 days of receipt of payment from the
                            District; and

                        (3) Notify the subContractor and CO in writing of the reason the Contractor withholds
                            any payment from a subContractor for the additional work.

                    Neither the District, Contractor, nor any subContractor may declare another party to be in
                    default, or assess, claim, or pursue damages for delays, until the parties to agree on a price
                    for the additional work.I.10 NON-DISCRIMINATION CLAUSE

I.10.1       The Contractor shall not discriminate in any manner against any employee or applicant for
             employment that would constitute a violation of the District of Columbia Human Rights Act,
             effective December 13, 1977, as amended (D.C. Law 2-38; D.C. Official Code § 2-1401.01 et seq.)
             (“Act”, as used in this clause.) The Contractor shall include a similar clause in all subContracts,
             except subContracts for standard commercial supplies or raw materials. In addition, the Contractor
             agrees, and any subContractor shall agree, to post in conspicuous places, available to employees
             and applicants for employment, a notice setting forth the provisions of this non-discrimination
             clause as provided in section 251 of the Act.

I.10.2       Pursuant to Mayor’s Order 85-85, (6/10/85), Mayor’s Order 2002-175 (10/23/02), Mayor’s Order
             2011-155 (9/9/11) and the rules of the Office of Human Rights, Chapter 11 of Title 4 of the D.C.
             Municipal Regulations, the following clauses apply to the Contract:

I.10.3       The Contractor shall not discriminate against any employee or applicant for employment because
             of actual or perceived: race, color, religion, national origin, sex, age, marital status, personal
             appearance, sexual orientation, gender identity or expression, family responsibilities, genetic
 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 40 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 48 of 127


             information, disability, matriculation, political affiliation, or credit information. Sexual
             harassment is a form of sex discrimination, which is prohibited by the Act. In addition, harassment
             based on any of the above-protected categories is prohibited by the Act.

I.10.4       The Contractor agrees to take affirmative action to ensure that applicants are employed, and that
             employees are treated during employment, without regard to their actual or perceived: race, color,
             religion, national origin, sex, age, marital status, personal appearance, sexual orientation, gender
             identity or expression, family responsibilities, genetic information, disability, matriculation,
             political affiliation, or credit information. The affirmative action shall include, but not be limited
             to the following:

                a)   employment, upgrading or transfer;
                b)   recruitment, or recruitment advertising;
                c)   demotion, layoff, or termination;
                d)   rates of pay, or other forms of compensation; and
                e)   selection for training and apprenticeship.

I.10.5       The Contractor agrees to post in conspicuous places, available to employees and applicants for
             employment, notices to be provided by the Contracting agency, setting forth the provisions in
             paragraphs 19(b) (1) and (b) (2) concerning non-discrimination and affirmative action.

I.10.6       The Contractor shall, in all solicitations or advertisements for employees placed by or on behalf of
             the Contractor, state that all qualified applicants will receive consideration for employment
             pursuant to the non-discrimination requirements set forth in paragraph 19(b) (2).

I.10.7       The Contractor agrees to send to each labor union or representative of workers with which it has a
             collective bargaining agreement or other Contract or understanding, a notice to be provided by the
             Contracting agency, advising the said labor union or workers’ representative of that Contractor’s
             commitments under this nondiscrimination clause and the Act, and shall post copies of the notice
             in conspicuous places available to employees and applicants for employment.

I.10.8       The Contractor agrees to permit access to its books, records, and accounts pertaining to its
             employment practices, by the Chief Procurement Officer or designee, or the Director of the Office
             of Human Rights or designee, for purposes of investigation to ascertain compliance with the Act,
             and to require under terms of any subContractor agreement each subContractor to permit access
             of such subContractors’ books, records, and accounts for such purposes.

I.10.9       The Contractor agrees to comply with the provisions of the Act and with all guidelines for equal
             employment opportunity applicable in the District adopted by the Director of the Office of Human
             Rights, or any authorized official.

I.10.10      The Contractor shall include in every subContract the equal opportunity clause, i.e., paragraphs
             19(b) (1) through (b) (9) of this clause, so that such provisions shall be binding upon each
             subContractor.



 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 41 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 49 of 127


I.15.11      The Contractor shall take such action with respect to any subContract as the CO may direct as a
             means of enforcing these provisions, including sanctions for noncompliance; provided, however,
             that in the event the Contractor becomes involved in, or is threatened with, litigation with a
             subContractor or vendor as a result of such direction by the Contracting agency, the Contractor
             may request the District to enter into such litigation to protect the interest of the District

I.11         RIGHTS IN DATA

             A.     Definitions

                    1. “Products” - A deliverable under any Contract that may include commodities, services
                    and/or technology furnished by or through Contractor, including existing and custom
                    Products, such as, but not limited to: a) recorded information, regardless of form or the
                    media on which it may be recorded; b) document research; c) experimental, developmental,
                    or engineering work; d) licensed software; e) components of the hardware environment; f)
                    printed materials (including but not limited to training manuals, system and user
                    documentation, reports, drawings); g) third party software; h) modifications,
                    customizations, custom programs, program listings, programming tools, data, modules,
                    components; and i) any intellectual property embodied therein, whether in tangible or
                    intangible form, including but not limited to utilities, interfaces, templates, subroutines,
                    algorithms, formulas, source code, and object code.

                    2. “Existing Products” - Tangible Products and intangible licensed Products that exist prior
                    to the commencement of work under the Contract. Existing Products must be identified on
                    the Product prior to commencement of work or else will be presumed to be Custom
                    Products.

                    3. “Custom Products” - Products, preliminary, final or otherwise, which are created or
                    developed by Contractor, its subContractors, partners, employees, resellers or agents for
                    the District under the Contract.

                    4. “District” – The District of Columbia and its agencies.

             B.     Title to Project Deliverables
                    The Contractor acknowledges that it is commissioned by the District to perform services
                    detailed in the Contract. The District shall have ownership and rights for the duration set
                    forth in the Contract to use, copy, modify, distribute, or adapt Products as follows:

                    1. Existing Products: Title to all Existing Licensed Product(s), whether or not embedded
                    in, delivered or operating in conjunction with hardware or Custom Products, shall remain
                    with Contractor or third-party proprietary owner, who retains all rights, title and interest
                    (including patent, trademark or copyrights). Effective upon payment, the District shall be
                    granted an irrevocable, non-exclusive, worldwide, paid-up license to use, execute,
                    reproduce, display, perform, adapt (unless Contractor advises the District as part of
                    Contractor’s Proposal that adaptation will violate existing agreements or statutes and
                    Contractor demonstrates such to the District’s satisfaction), and distribute Existing Product
                    to District users up to the license capacity stated in the Contract with all license rights
                    necessary to fully effect the general business purpose of the project or work plan or

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                Page 42 of 53
           Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 50 of 127


                   Contract. Licenses shall be granted in the name of the District. The District agrees to
                   reproduce the copyright notice and any other legend of ownership on any copies authorized
                   under this paragraph.

                   2. Custom Products: Effective upon Product creation, Contractor hereby conveys, assigns,
                   and transfers to the District the sole and exclusive rights, title and interest in Custom
                   Product(s), whether preliminary, final or otherwise, including all patent, trademark and
                   copyrights. Contractor hereby agrees to take all necessary and appropriate steps to ensure
                   that the Custom Products are protected against unauthorized copying, reproduction and
                   marketing by or through Contractor.

            C.     Transfers or Assignments of Existing or Custom Products by the District
                   The Department may transfer or assign Existing or Custom Products and the licenses
                   thereunder to another District agency. Nothing herein shall preclude the Contractor from
                   otherwise using the related or underlying general knowledge, skills, ideas, concepts,
                   techniques and experience developed under a project or work plan in the course of
                   Contractor’s business.

            D.     SubContractor Rights

                   Whenever any data, including computer software, are to be obtained from a subContractor
                   under the Contract, the Contractor shall use this clause, Rights in Data, in the subContract,
                   without alteration, and no other clause shall be used to enlarge or diminish the District’s or
                   the Contractor’s rights in that subContractor data or computer software which is required
                   for the District.

            E.     Source Code Escrow

                   1. For all computer software furnished to the District with the rights specified in section
                   B.2, the Contractor shall furnish to the District, a copy of the source code with such rights
                   of the scope as specified in section B.2 of this clause. For all computer software furnished
                   to the District with the restricted rights specified in section B.1 of this clause, the District,
                   if the Contractor either directly or through a successor or affiliate shall cease to provide the
                   maintenance or warranty services provided the District under the Contract or any paid-up
                   maintenance agreement, or if the Contractor should be declared insolvent by a court of
                   competent jurisdiction, shall have the right to obtain, for its own and sole use only, a single
                   copy of the current version of the source code supplied under the Contract, and a single
                   copy of the documentation associated therewith, upon payment to the person in control of
                   the source code the reasonable cost of making each copy.

                   2. If the Contractor or Product manufacturer/developer of software furnished to the District
                   with the rights specified in section B.1 of this clause offers the source code or source code
                   escrow to any other commercial customers, the Contractor shall either: (1) provide the
                   District with the source code for the Product; (2) place the source code in a third party
                   escrow arrangement with a designated escrow agent who shall be named and identified to
                   the District, and who shall be directed to release the deposited source code in accordance
                   with a standard escrow arrangement acceptable to the District; or (3) will certify to the
                   District that the Product manufacturer/ developer has named the District as a named

DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 43 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 51 of 127


                    beneficiary of an established escrow arrangement with its designated escrow agent who
                    shall be named and identified to the District, and who shall be directed to release the
                    deposited source code in accordance with the terms of escrow.

                    3. The Contractor shall update the source code, as well as any corrections or enhancements
                    to the source code, for each new release of the Product in the same manner as provided
                    above and certify such updating of escrow to the District in writing.

             F.     Indemnification and Limitation of Liability

                    The Contractor shall indemnify and save and hold harmless the District, its officers, agents
                    and employees acting within the scope of their official duties against any liability,
                    including costs and expenses, (i) for violation of proprietary rights, copyrights, or rights of
                    privacy, arising out of the publication, translation, reproduction, delivery, performance, use
                    or disposition of any data furnished under this Contract, or (ii) based upon any data
                    furnished under this Contract, or based upon libelous or other unlawful matter contained
                    in such data.

I.12         OTHER CONTRACTORS
             The Contractor shall not commit or permit any act that will interfere with the performance of work
             by another District Contractor or by any District employee.

I.13         SUBCONTRACTS
             The Contractor hereunder shall not subContract any of the Contractor’s work or services to any
             subContractor without the prior written consent of the CO. Any work or service so subContracted
             shall be performed pursuant to a subContract agreement, which the District will have the right to
             review and approve prior to its execution by the Contractor. Any such subContract shall specify
             that the Contractor and the subContractor shall be subject to every provision of this Contract.
             Notwithstanding any such subContract approved by the District, the Contractor shall remain liable
             to the District for all Contractor's work and services required hereunder.

I.14         INSURANCE

             A.     GENERAL REQUIREMENTS. The Contractor at its sole expense shall procure and
                    maintain, during the entire period of performance under this contract, the types of insurance
                    specified below. The Contractor shall have its insurance broker or insurance company
                    submit a Certificate of Insurance to the CO giving evidence of the required coverage prior
                    to commencing performance under this contract. In no event shall any work be performed
                    until the required Certificates of Insurance signed by an authorized representative of the
                    insurer(s) have been provided to, and accepted by, the CO. All insurance shall be written
                    with financially responsible companies authorized to do business in the District of
                    Columbia or in the jurisdiction where the work is to be performed and have an A.M. Best
                    Company rating of A- / VII or higher. The Contractor shall require all of its subcontractors
                    to carry the same insurance required herein.

                    All required policies shall contain a waiver of subrogation provision in favor of the
                    Government of the District of Columbia.


 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 44 of 53
           Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 52 of 127


                   The Government of the District of Columbia shall be included in all policies required
                   hereunder to be maintained by the Contractor and its subcontractors (except for workers’
                   compensation and professional liability insurance) as an additional insureds for claims
                   against The Government of the District of Columbia relating to this contract, with the
                   understanding that any affirmative obligation imposed upon the insured Contractor or its
                   subcontractors (including without limitation the liability to pay premiums) shall be the sole
                   obligation of the Contractor or its subcontractors, and not the additional insured. The
                   additional insured status under the Contractor’s and its subcontractors’ Commercial
                   General Liability insurance policies shall be affected using the ISO Additional Insured
                   Endorsement form CG 20 10 11 85 (or CG 20 10 07 04 and CG 20 37 07 04) or such other
                   endorsement or combination of endorsements providing coverage at least as broad and
                   approved by the CO in writing. All of the Contractor’s and its subcontractors’ liability
                   policies (except for workers’ compensation and professional liability insurance) shall be
                   endorsed using ISO form CG 20 01 04 13 or its equivalent so as to indicate that such
                   policies provide primary coverage (without any right of contribution by any other
                   insurance, reinsurance or self-insurance, including any deductible or retention, maintained
                   by an Additional Insured) for all claims against the additional insured arising out of the
                   performance of this Statement of Work by the Contractor or its subcontractors, or anyone
                   for whom the Contractor or its subcontractors may be liable. These policies shall include
                   a separation of insureds clause applicable to the additional insured.

                   If the Contractor and/or its subcontractors maintain broader coverage and/or higher limits
                   than the minimums shown below, the District requires and shall be entitled to the broader
                   coverage and/or the higher limits maintained by the Grantee and subcontractors.

                   1. Commercial General Liability Insurance. The Contractor shall provide evidence
                      satisfactory to the CO with respect to the services performed that it carries a CGL
                      policy, written on an occurrence (not claims-made) basis, on Insurance Services Office,
                      Inc. (“ISO”) form CG 00 01 04 13 (or another occurrence-based form with coverage at
                      least as broad and approved by the CO in writing), covering liability for all ongoing
                      and completed operations of the Contractor, including ongoing and completed
                      operations under all subcontracts, and covering claims for bodily injury, including
                      without limitation sickness, disease or death of any persons, injury to or destruction of
                      property, including loss of use resulting therefrom, personal and advertising injury, and
                      including coverage for liability arising out of an Insured Contract (including the tort
                      liability of another assumed in a contract) and acts of terrorism (whether caused by a
                      foreign or domestic source). Such coverage shall have limits of liability of not less than
                      $1,000,000 each occurrence, a $2,000,000 general aggregate (including a per location
                      or per project aggregate limit endorsement, if applicable) limit, a $1,000,000 personal
                      and advertising injury limit, and a $2,000,000 products-completed operations aggregate
                      limit.

                      The vendor should be named as an additional insured on the applicable
                      manufacturer’s/distributer’s Commercial General Liability policy using Insurance
                      Services Office, Inc. (“ISO”) form CG 20 15 04 13 (or another occurrence-based form
                      with coverage at least as broad)




DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                               Page 45 of 53
           Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 53 of 127


                   2. Automobile Liability Insurance. The Contractor shall provide evidence satisfactory to
                      the CO of commercial (business) automobile liability insurance written on ISO form
                      COTR/CA 00 01 10 13 (or another form with coverage at least as broad and approved
                      by the CO in writing) including coverage for all owned, hired, borrowed and non-
                      owned vehicles and equipment used by the Contractor, with minimum per accident
                      limits equal to the greater of (i) the limits set forth in the Contractor’s commercial
                      automobile liability policy or (ii) $1,000,000 per occurrence combined single limit for
                      bodily injury and property damage.

                   3. Workers’ Compensation Insurance. The Contractor shall provide evidence satisfactory
                      to the CO of Workers’ Compensation insurance in accordance with the statutory
                      mandates of the District of Columbia or the jurisdiction in which the contract is
                      performed.

                      Employer’s Liability Insurance. The Contractor shall provide evidence satisfactory to
                      the CO of employer’s liability insurance as follows: $500,000 per accident for injury;
                      $500,000 per employee for disease; and $500,000 for policy disease limit.

                      All insurance required by this paragraph 3 shall include a waiver of subrogation
                      endorsement for the benefit of Government of the District of Columbia

                   4. Crime Insurance (3rd Party Indemnity) - The Contractor shall provide a 3rd Party
                      Crime policy to cover the dishonest acts of Contractor’s employees which result in a
                      loss to the District. The policy shall provide a limit of $10,000 per occurrence.

                   5. Cyber Liability Insurance - The Contractor shall provide evidence satisfactory to the
                      Contracting Officer of Cyber Liability Insurance, with limits not less than $2,000,000
                      per occurrence or claim, $2,000,000 aggregate. Coverage shall be sufficiently broad
                      to respond to the duties and obligations as is undertaken by Contractor in this agreement
                      and shall include, but not limited to, claims involving infringement of intellectual
                      property, including but not limited to infringement of copyright, trademark, trade dress,
                      invasion of privacy violations, information theft, damage to or destruction of electronic
                      information, release of private information, alteration of electronic information,
                      extortion and network security. The policy shall provide coverage for breach response
                      costs as well as regulatory fines and penalties as well as credit monitoring expenses
                      with limits sufficient to respond to these obligations. This insurance requirement will
                      be considered met if the general liability insurance includes an affirmative cyber
                      endorsement for the required amounts and coverages. NOTE: The Office of Risk
                      Management (ORM) will require the Contractor to furnish a copy of the actual cyber
                      policy (not just the binder) prior to granting approval of the policy.

                   6. Environmental Liability Insurance - The Contractor shall provide evidence satisfactory
                      to the CO of pollution legal liability insurance covering losses caused by pollution
                      conditions that arise from the ongoing or completed operations of the Contractor.
                      Completed operations coverage shall remain in effect for at least ten (10) years after
                      completion of the work. Such insurance shall apply to bodily injury, property damage
                      (including loss of use of damaged property or of property that has been physically
                      injured), cleanup costs, liability and cleanup costs while in transit, and defense

DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                               Page 46 of 53
           Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 54 of 127


                      (including costs and expenses incurred in the investigation, defense and settlement of
                      claims). There shall be neither an exclusion nor a sublimit for mold-related claims.
                      The minimum limits required under this paragraph shall be equal to the greater of (i)
                      the limits set forth in the Contractor’s pollution legal liability policy or (ii) $2,000,000
                      per occurrence and $2,000,000 in the annual aggregate. If such coverage is written on
                      a claims-made basis, the Contractor warrants that any retroactive date applicable to
                      coverages under the policy precedes the Contractor’s performance of any work under
                      the Contract and that continuous coverage will be maintained or an extended reporting
                      period will be exercised for at least ten (10) years after completion. The Contractor
                      also must furnish to the Owner certificates of insurance evidencing pollution legal
                      liability insurance maintained by the transportation and disposal site operators(s) used
                      by the Contractor for losses arising from facility(ies) accepting, storing or disposing
                      hazardous materials or other waste as a result of the Contractor’s operations. Such
                      coverages must be maintained with limits of at least the amounts set forth above.

                   7. Professional Liability Insurance (Errors & Omissions) - The Contractor shall provide
                      Professional Liability Insurance (Errors and Omissions) to cover liability resulting
                      from any error or omission in the performance of professional services under this
                      Contract. The policy shall provide limits of $1,000,000 per claim or per occurrence for
                      each wrongful act and $2,000,000 annual aggregate. The Contractor warrants that any
                      applicable retroactive date precedes the date the Contractor first performed any
                      professional services for the Government of the District of Columbia and that
                      continuous coverage will be maintained or an extended reporting period will be
                      exercised for a period of at least ten years after the completion of the professional
                      services.

                   8. Sexual/Physical Abuse & Molestation – RESERVED [Intentionally Omitted]

                   9. Commercial Umbrella or Excess Liability - The Contractor shall provide evidence
                      satisfactory to the CO of commercial umbrella or excess liability insurance with
                      minimum limits equal to the greater of (i) the limits set forth in the Contractor’s
                      umbrella or excess liability policy or (ii) $5,000,000 per occurrence and $5,000,000 in
                      the annual aggregate, following the form and in excess of all liability policies. All
                      liability coverages must be scheduled under the umbrella and/or excess policy. The
                      insurance required under this paragraph shall be written in a form that annually
                      reinstates all required limits. Coverage shall be primary to any insurance, self-insurance
                      or reinsurance maintained by the District and the “other insurance” provision must be
                      amended in accordance with this requirement and principles of vertical exhaustion

            B.     PRIMARY AND NONCONTRIBUTORY INSURANCE. The insurance required
                   herein shall be primary to and will not seek contribution from any other insurance,
                   reinsurance or self-insurance including any deductible or retention, maintained by the
                   Government of the District of Columbia.

            C.     DURATION. The Contractor shall carry all required insurance until all Contract work is
                   accepted by the District and shall carry the required General Liability; any required
                   Professional Liability; and any required Employment Practices Liability insurance for five
                   (5) years following final acceptance of the work performed under this Contract.

DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                               Page 47 of 53
           Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 55 of 127



            D.     LIABILITY. These are the required minimum insurance requirements established by the
                   District of Columbia. HOWEVER, THE REQUIRED MINIMUM INSURANCE
                   REQUIREMENTS PROVIDED ABOVE WILL NOT IN ANY WAY LIMIT THE
                   CONTRACTOR’S LIABILITY UNDER THIS CONTRACT.

            E.     CONTRACTOR’S PROPERTY. Contractor and subContractors are solely responsible
                   for any loss or damage to their personal property, including but not limited to tools and
                   equipment, scaffolding and temporary structures, rented machinery, or owned and leased
                   equipment. A waiver of subrogation shall apply in favor of the District of Columbia.

            F.     MEASURE OF PAYMENT. The District shall not make any separate measure or
                   payment for the cost of insurance and bonds. The Contractor shall include all of the costs
                   of insurance and bonds in the Contract price.

            G.     NOTIFICATION. The Contractor shall immediately provide the CO with written notice
                   in the event that its insurance coverage has or will be substantially changed, canceled or
                   not renewed, and provide an updated certificate of insurance to the CO.

            H.     CERTIFICATES OF INSURANCE. The Contractor shall submit certificates of
                   insurance giving evidence of the required coverage as specified in this section prior to
                   commencing work. Evidence of insurance shall be submitted to:

                   THE GOVERNMENT OF THE DISTRICT OF COLUMBIA
                   And mailed to the attention of:

                   GEORGE G. LEWIS, CPPO C/O Domonique L. Banks
                   Chief Procurement Officer
                   Chief of Contracts & Procurement
                   Department of General Services
                   2000 14th Street N.W. | 8th Floor
                   Telephone: (202) 727-2800
                   E-mail: george.lewis@dc.gov

                   The CO may request, and the Contractor shall promptly deliver updated certificates of
                   insurance, endorsements indicating the required coverages, and/or certified copies of the
                   insurance policies. If the insurance initially obtained by the Contractor expires prior to
                   completion of the Contract, renewal certificates of insurance and additional insured and
                   other endorsements shall be furnished to the CO prior to the date of expiration of all such
                   initial insurance. For all coverage required to be maintained after completion, an
                   additional certificate of insurance evidencing such coverage shall be submitted to the CO
                   on an annual basis as the coverage is renewed (or replaced).

            I.     DISCLOSURE OF INFORMATION. The Contractor agrees that the District may
                   disclose the name and contact information of its insurers to any third party which presents
                   a claim against the District for any damages or claims resulting from or arising out of work
                   performed by the Contractor, its agents, employees, servants or subContractors in the
                   performance of this Contract.

DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                     Page 48 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 56 of 127


             J.       CARRIER RATINGS. All Contractor’s and its subContractors’ insurance required in
                      connection with this Contract shall be written by insurance companies with an A.M. Best
                      Insurance Guide rating of at least A- VII (or the equivalent by any other rating agency) and
                      licensed in the in the District.

I.15         EQUAL EMPLOYMENT OPPORTUNITY
             In accordance with the District of Columbia Administrative Issuance System, Mayor’s Order 85-
             85 dated June 10, 1985, the forms for completion of the Equal Employment Opportunity
             Information Report are incorporated herein as Attachment J.8. An award cannot be made to any
             Contractor who has not satisfied the equal employment requirements.

I.16         ORDER OF PRECEDENCE
             The Contract will contain the following clause:

             ORDER OF PRECEDENCE
             A conflict in language shall be resolved by giving precedence to the document in the highest order
             of priority that contains language addressing the issue in question. The following documents are
             incorporated into the Contract by reference and made a part of the Contract in the following order
             of precedence:

             (1)   An applicable Court Order, if any
             (2)   Contract document
             (3)   Standard Contract Provisions
             (4)   Contract attachments other than the Standard Contract Provisions
             (5)   RFP, as amended
             (6)   BAFOs (in order of most recent to earliest)
             (7)   Proposal

I.17         TIME

             Time, if stated in a number of days, will include Saturdays, Sundays, and holidays, unless
             otherwise stated herein.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 49 of 53
               Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 57 of 127


                                                 SECTION J
                                               ATTACHMENTS

The following list of attachments is incorporated into the solicitation by reference.

  ATTACHMENT
                                                             DOCUMENT
      NO.

                       Government of the District of Columbia’s Department of General Services Standard
        J.1
                        Contract Provisions (“SCP”) for Supplies and Services Contracts, January 2016

        J.2             U.S. Department of Labor Wage Determination 2015-4282, Revision 17 Dated 23-
                                                        April-2020

        J.3                 Way to Work Amendment Act of 2006 - Living Wage Notice & Fact Sheet

        J.4                            Bidder/Offer Certification revised 26-February-2020
        J.5              Department of Employment Services First (1st) Source Employment Agreement
        J.6                  Department of Employment Services First (1st) Source Employment Plan
        J.7                                DSLBD SBE SubContracting Plan Form
                        Department of Employment Services, Equal Employment Opportunity Employer
        J.8
                                         Information Report and Mayor’s Order 85-85
         J.9                                       Tax Certification Affidavit
        J.10           Center for Biocide Chemistries Novel Coronavirus (COVID-19) Fighting Products
                      EPA’s Registered Antimicrobial Products for Use Against Novel Coronavirus SARS-
        J.11
                                                CoV-2, the Cause of COVID-19
        J.12                   CDC Environmental Cleaning and Disinfection Recommendations
                      District-wide guidance for enhanced cleaning in all public facilities to protect against
        J.13
                                                       COVID-19 spread




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                    Page 50 of 53
             Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 58 of 127


                                 SECTION K
          REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF
                                  OFFERORS

K.1          Bidder/Offeror Certification Form Attachment J.4

K.2          WALSH-HEALEY ACT

             If this Contract is for the manufacture or furnishing of materials, supplies, articles or equipment in
             an amount that exceeds or may exceed $10,000, and is subject to the Walsh-Healey Public
             Contracts Act, as amended (41 U.S.C. §§ 35-45) (the “Act”, as used in this section), the following
             terms and conditions apply:

             (a)    All representations and stipulations required by the Act and regulations issued by the
                    Secretary of Labor (41 CFR 50-201.3) are incorporated by reference. These
                    representations and stipulations are subject to all applicable rulings and interpretations of
                    the Secretary of Labor that are now, or may hereafter, be in effect.

             (b)    All employees whose work relates to this Contract shall be paid not less than the minimum
                    wage prescribed by regulations issued by the Secretary of Labor (41 CFR 50-202.2) (41
                    U.S.C. §40). Learners, student learners, apprentices, and handicapped workers may be
                    employed at less than the prescribed minimum wage (see 41 CFR 50-202.3) to the same
                    extent that such employment is permitted under Section 14 of the Fair Labor Standards Act
                    (29 U.S.C. §214).

K.3          CERTIFICATION REGARDING A DRUG-FREE WORKPLACE (JULY 1990)

K.3.1        Definitions. As used in this provision:

K.3.1.2      Conviction: means a finding of guilt (including a plea of nolo contendere) or imposition of
             sentence, or both, by any judicial body charged with the responsibility to determine violations of
             the federal or state criminal drug statutes.

K.3.1.3      Criminal drug statute: means a Federal or non-Federal criminal statute involving the
             manufacture, distribution, dispensing, possession or use of any controlled substance.

K.3.1.4      Drug-free workplace: means the site(s) for the performance of work done by the Contractor in
             connection with a specific Contract at which employees of the Contractor are prohibited from
             engaging in the unlawful manufacture, distribution, dispensing, possession, or use of a controlled
             substance.

K.3.1.5      Employee: means an employee of a Contractor directly engaged in the performance of work under
             a District Contract. “Directly engaged” is defined to include all direct cost employees and any
             other Contractor employee who has other than a minimal impact or involvement in Contract
             performance.

K.3.1.6      Individual: means an offeror/Contractor that has no more than one employee including the
             offeror/Contractor.

 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 51 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 59 of 127


K.3.2        The Contractor, if other than an individual, shall within 30 days after award (unless a longer period
             is agreed to in writing for Contracts of 30 days or more performance duration), or as soon as
             possible for Contracts of less than 30 days performance duration:

             (1) Publish a statement notifying its employees that the unlawful manufacture, distribution,
                 dispensing, possession, or use of a controlled substance is prohibited in the Contractor’s
                 workplace and specifying the actions that will be taken against employees for violations of
                 such prohibition;

             (2) Establish an ongoing drug-free awareness program to inform such employees about:
                    a. The dangers of drug abuse in the workplace;
                    b. The Contractor’s policy of maintaining a drug-free workplace;
                    c. Any available drug counseling, rehabilitation, and employee assistance programs; and
                    d. The penalties that may be imposed upon employees for drug abuse violations occurring
                         in the workplace.

             (3) Provide all employees engaged in performance of the Contract with a copy of the statement
                 required by Section [K.3.2(1)] of this clause;

             (4) Notify such employees in writing in the statement required by Section [K.3.2(1)] of this clause
                 that, as a condition of continued employment on this Contract, the employee will:
                     a. Abide by the terms of the statement; and
                     b. Notify the employer in writing of the employee’s conviction under a criminal drug
                          statute for a violation occurring in the workplace no later than 5 days after such
                          conviction.

             (5) Notify the CO in writing within 10 days after receiving notice under Section [K.3.2(4)(b)] of
                 this clause, from an employee or otherwise receiving actual notice of such conviction. The
                 notice shall include the position title of the employee;

             (6) Within 30 days after receiving notice under Section [K.3.2(4)(b)] of this clause of a conviction,
                 take one of the following actions with respect to any employee who is convicted of a drug
                 abuse violation occurring in the workplace:

                    a. Take appropriate personnel action against such employee, up to and including
                       termination; or
                    b. Require such employee to satisfactorily participate in a drug abuse assistance or
                       rehabilitation program approved for such purposes by a federal, state, or local health,
                       law enforcement, or other appropriate agency; and

             (7) Make a good faith effort to maintain a drug-free workplace through implementation of Section
                 [K.3.2(1)] through [K.3.2(6)] of this clause.

K.3.3        The Contractor, if an individual, agrees by award of the Contract or acceptance of a purchase order,
             not to engage in the unlawful manufacture, distribution, dispensing, possession, or use of a
             controlled substance while performing this Contract.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 52 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 60 of 127


K.3.4        In addition to other remedies available to the District, the Contractor’s failure to comply with the
             requirements of Sections [K.3.2] or [K.3.3] of this clause may render the Contractor subject to
             suspension of Contract payments, termination of the Contract for default, and suspension or
             debarment.




 DCAM-20-NC-EM-0079A | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                Page 53 of 53
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 61 of 127




 ATTACHMENT 2
                     Case 1:20-cv-00849-CKK Document 1.
                                                     82-7Caption
                                                             Filed 05/26/20 Page 62 of 127                                                                    Page of Pages
                   AWARD/CONTRACT                     Comprehensive Hazardous Materials (“HAZMAT”)
                                                                                            Environmental Cleaning Services related to the
                                                                                               SARS-CoV-2 (COVID-19) Coronavirus-19
                                                                                            Pandemic for the Department of Corrections.                       1           53
2. Contract Number                           3. Effective Date                       4. Requisition/Purchase Request/Project No.
 DCAM-20-NC-EM-0079B                                    18-MAY-2020
5. Issued By: George G. Lewis, CPPO                            Code                  6. Administered by (If other than line 5) Domonique L. Banks, Contract Specialist

Department of General Services                                                       Department of General Services
Contracts and Procurement Division                                                   Contracts and Procurement Division
2000 14th Street, 8th Floor                                                          2000 14th Street, 8th Floor
Washington, DC 20009                                                                 Washington, DC 20009
8. Name and Address of Contractor (No. street, city, county, state and Zip Code)                   8. Delivery
                                                                                                       FOB Origin                   Other (See Schedule Section F)
SPECTRUM MANAGEMENT, LLC                                                                           9. Discount for prompt payment
1229 Pennsylvania Avenue, S.E.                                                                     Net thirty (30) Days
Washington, D.C. 20003                                                                             10. Submit invoices to the Address                              Item 6
George Simpson | (202) 546‐2080 |kadams@smusa.us                                                   shown in item 6
                                                                                                   (2 copies unless otherwise specified)
  Code                                                 Facility
11. Ship to/Mark For                                   Code                          12. Payment will be made by                                          Code
                                                                                     Government of the District of Columbia

13. Reserved for future use                                                          14. Accounting and Appropriation Data
                                                                                          ENCUMBRANCE CODE:
15A. Item                          15B. Supplies/Services                                          15C. Qty.     15D. Unit                  15E. Unit Price      15F. Amount
0001               FIXED-PRICE MONTHLY SERVICE RATE                                                   EA        MONTHLY                          $255,073.87        795,211.61
                                                                                       TOTAL AMOUNT OF CONTRACT                                            AGGREGATE NTE
                                                                                                                                                $790,221.61 (INCLUDING $25K Cost
                                                                                                                                                                    Reimbursement)
                                                                               16. Table of Contents
 (X)     Section                      Description                            Page        (X)       Section                      Description                               Page
                                 PART I – THE SCHEDULE                                                               PART II – CONTRACT CLAUSES
X            A         Solicitation/Contract Form                                                      I       Contract Clauses
X            B         Supplies or Services and Price/Cost                                              PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER
                                                                                                                            ATTACHMENTS
X            C         Description/Specifications/Work                                                 J     List of Attachments
                       Statement
X            D         Packaging and Marking                                                       PART IV – REPRESENTATIONS AND INSTRUCTIONS
X            E         Inspection and Acceptance                                                       K       Representations, Certifications and Other
X            F         Deliveries or Performance                                                               Statements of Offerors
X            G         Contract Administration data                                                    L       Instructions, conditions & notices to offerors
X            H         Special Contract Requirements                                          M    Evaluation factors for award
                                                                      EMERGENCY PROCUREMENT SCHEDULE
                    ISSUE DATE          Friday, March 13, 2020
                                                     Contracting Officer will complete Item 17 or 18 as applicable
17. CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is                                 18.      AWARD (Contractor is not required to sign this document.) Your offer on
required to sign this document and return copies to issuing office.)                 Solicitation Number DCAM-20-NC-EM-0079B, including the additions or changes
Contractor agrees to furnish and deliver all items, perform all the services
                                                                                     made by which additions or changes are set forth in full above, is hereby accepted
set forth or otherwise identified above and on any continuation sheets, for
                                                                                     as to the items listed above and on any continuation sheets. This award
the consideration stated herein. The rights and obligations of the parties to
this contract shall be subject to and governed by the following documents:           consummates the contract which consists of the following documents: (a) the
(a) this award/contract, (b) the solicitation, if any, and (c) such provisions,      Government’s solicitation and your offer, and (b) this award/contract. No further
representations, certifications, and specifications, as are attached or              contractual document is necessary.
incorporated by reference herein. (Attachments are listed herein.)

19A. Name and Title of Signer (Type or print)                                        20A. Name of Contracting Officer
                                                                                     George G. Lewis, CPPO
    Nathan Speight, Dir of BD                                                        Chief of Contracts & Procurement, Chief Procurement Officer
19B. Name of Contractor                                        19C. Date Signed      20B. District of Columbia                                            20C. Date Signed

                                                               18-MAY-2020                                                                                18-MAY-2020
                                                                                                                     (Signature of Contracting Officer)
                    (Signature of person authorized to sign)

                     Government of the District of Columbia




       DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 63 of 127


                               SECTION B
           CONTRACT TYPE, SUPPLIES OR SERVICES AND PRICE/COST
B.1          Pursuant to D.C. Code § 7–2304. Issuance of emergency executive order; contents; actions
             of Mayor after issuance This Emergency Contract (the “Contract”) DCAM-20-NC-EM-0079B
             is made by and between the District of Columbia Government (the “District”) by and through
             its Department of General Services (“DGS”), on behalf of the Department of Corrections
             (“DOC”), collectively (the “District”) and Spectrum Management, LLC. (“Spectrum” or
             "Contractor") to provide Comprehensive Hazardous Materials (“HAZMAT”) Environmental
             Cleaning Services related to the SARS-CoV-2 (COVID-19) Coronavirus-19 Pandemic for the
             Department of Corrections. These services shall be performed at the Department of Corrections’
             Correctional Treatment Facility, located at 1901 E Street, S.E., Washington, D.C. 20003.

B.1.1        The Contractor shall provide all labor, management, supervision, tools, equipment, storage,
             vehicles, approved Center for Biocide Chemistries (“CBC”), Environmental Protection Agency
             (“EPA”) and Center for Disease Control (“CDC”) antimicrobial fighting cleaning product
             supplies, consumable supplies (e.g. liquid hand soap, paper towel and toilet paper) and approved
             pandemic Personal Protection Equipment (”PPE”), and all else necessary to successfully perform
             the required services on an emergency basis for a period up-to 90-days.

B.2          TYPE OF CONTRACT
             In accordance with 27 DCMR Chapter 47 of Title 27 - 4712 FIXED-PRICE CONTRACTS; the
             District awards the firm, fixed monthly service rate contract with supplies and materials
             reimbursed in accordance with 27 DCMR Chapter 47 of Title 27 – 4713 COST
             REIMBURSEMENT CONTRACTS.

B.2.1        The Contract shall contain the following types of contract components:

                a) Firm-fixed Monthly Services Rate; and
                b) Cost of supplies/materials compensated on a reimbursable basis and charged to the district
                   with not more than a 3% mark-up.

B.3          PRICE

             The firm-fixed, monthly service rate and cost reimbursement ceiling as identified in Section
             [B.3.1] and [B.3.1.1] (respectively) shall be the Contractor’s sole method of compensation and as
             such, shall be sufficient to cover all of the cost necessary to provide services including, but not
             limited to, all labor, supplies (to include all approved Center for Biocide Chemistries, EPA and
             CDC antimicrobial fighting cleaning product supplies, consumable supplies (e.g. liquid hand soap,
             paper towel and toilet paper) and approved pandemic Personal Protection Equipment (”PPE”)),
             materials, equipment, tools, vehicles, transportation, travel to and from work sites, per diem,
             subcontractor cost, home office overhead, profit, insurance coverages and provisions as required
             in Section [I.14] and, all else necessary to perform all work related to providing the District with
             safe and proper provision of required services as described herein.

B.3.1        Price Schedule
             All antimicrobial fighting cleaning product supplies (cleaning “solvents’), consumable supplies
             (e.g. liquid hand soap, paper towel and toilet paper) and CDC approved pandemic, Personal
             Protection Equipment (”PPE”) shall be furnished to the District at Contractor cost plus NO-MORE

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 2 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 64 of 127


             than a 3% markup. The Department will not pay for or otherwise reimburse the Contractor for
             cost of any other equipment purchase and or rented.

                                                                DCAM‐20‐NC‐EM‐0079B
                                                                   PRICE SCHEDULE
              B.3.1    PRICE SCHEDULE
                                                                                                                                   EXTENDED
                CLIN   DESCRIPTION                                                          UNIT            COST    QTY                COST
                0001   Firm‐Fixed Daily Janitorial Services                                 MTLY   $   255,073.87    3      $      765,221.61
                                                                   TOTAL BASIC SERVICES            $   255,073.87           $      765,221.61

                0002   CLEANING SUPPLY COST REIMBURSEMENT CEILING SECTION [B.3.2.1]                                         $       25,000.00

                                                                                                                            $      790,221.61

                                                   90‐DAY EMERGENCY CONTRACT COST BREAKDOWN BY PERIOD
                                               DESCRIPTION                             UNIT           RATE          QTY     EXTENDED COST
                                                          18‐MAY‐2020 THRU 31‐MAY‐2020      DAILY $       8,502.46  14      $      119,034.47
                                                           1‐JUNE‐2020 THRU 31‐JULY‐2020     MTLY $     255,073.87   2      $      510,147.74
                                                     1‐AUGUST‐2020 THRU 16‐AUGUST‐2020      DAILY $       8,502.46  16      $      136,039.40
                                           CLEANING SUPPLY COST REIMBURSEMENT CEILING         EA    $    25,000.00   1      $       25,000.00
                                                                                           90‐DAY EMERGENCY CONTRACT COST   $      790,221.61



                                                      GRAND TOTAL EMERGENCY CONTRACT (EC) NOT‐TO‐EXCEED CONTRACT VALUE $           790,221.61
                                                                                                                            $               ‐



B.3.2        Cleaning Supply Cost Reimbursement
             The Contractor will be reimbursed for all approved Center for Biocide Chemistries (“CBC”),
             Environmental Protection Agency (“EPA”) and Center for Disease Control (“CDC”) antimicrobial
             fighting cleaning product supplies (“solvents”), and approved pandemic, Personal Protection
             Equipment (”PPE”) collectively (“Cleaning Supplies”). Such cost for “cleaning supplies” will be
             reimbursed only when the following are complete: (i) the Contractor provides the Department with
             an invoice outlining the itemized cost of all approved cleaning supplies and materials as described
             in Section [B.3]. The invoice shall be itemized to include but at a minimum, a full list of individual
             supplies/materials (i.e. antimicrobial cleaning solvent, N95 respirator mask, Tyvek suites, etc.),
             quantity purchased, vendor cost of materials by line item, extended cost by material, and estimate
             shipping and arrival of materials; and (ii) the Contracting Officer’s Technical Representative
             (COTR) approves the invoice. The Cleaning Supply Reimbursable Cost shall-not exceed the
             established ordering ceiling as defined in Section [B.4.2.1.1] below for the term of the Emergency
             Contract. Cost of all materials and supplies shall be furnished to the District at Contractor cost
             plus NO-MORE than a 3% markup. The Department will not pay for or otherwise reimburse the
             Contractor for cost of any other equipment purchase and or rented.

B.3.2.1      Cost Reimbursement Supply/Material Ordering Ceiling
             The ordering maximum values for all Clean Supplies furnished to the District for the duration of
             the 90-day Emergency Contract Period shall be as identified in the table below:




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                              Page 3 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 65 of 127


                                                                                        EMERGENCY
                                                                                      CONTRACT PERIOD
                                   ITEM DESCRIPTION
                                                                                           (ECP)
                                                                                       NOT‐TOEXCEED

                         Reimbursable "Cleaning Supply" Cost                           $          25,000.00


B.3.3        The Department is an exempt government agency and thus will neither owe, nor pay any sales tax
             imposed on the vendor for the purchase of any such materials or supplies. If and to the extent
             permitted under applicable law, the Department at its discretion, will complete any forms that the
             vendor may provide, to position and/or enable the vendor to purchase materials or supplies for this
             Contract, on a tax-free basis.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 4 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 66 of 127


                                        SECTION C
                            SPECIFICATIONS/WORK STATEMENT

C.1          EXECUTIVE SUMMARY:

C.1.1        On March 11, 2020 Mayor Muriel Bowser declared a state of emergency pursuant to D.C. Code §
             7–2304. Issuance of emergency executive order; contents; actions of Mayor in response to the
             World Health Organization’s (WHO) declaration of the imminent threat and spread of SARS-
             CoV-2 (COVID-19) Coronavirus-19 as a world-wide Pandemic. The District of Columbia
             Government (the “District”) by and through its Department of General Services (“DGS”), on
             behalf of the Department of Corrections (“DOC”), collectively (the “District”) is committed to
             improving the quality, appearance and cleanliness of its real property assets throughout the District
             of Columbia including the Department of Corrections. The Department of General Services is
             responsible for the operations, maintenance and repair, including comprehensive janitorial and
             sanitation services for more than 36,000,000 gross square feet in owned or operated facilities
             across the District of Columbia. The Contractor shall provide Comprehensive Hazardous
             Materials (“HAZMAT”) Environmental Cleaning Services related to the SARS-CoV-2
             (COVID-19) Coronavirus-19 Pandemic for the Department of Corrections. These services shall
             be performed at the Department of Corrections’ Correctional Treatment Facility, located at 1901
             E Street, S.E., Washington, D.C. 20003.

C.2          APPLICABLE DOCUMENTS AND REQUIRED LICENSURES
             The following are applicable to this procurement and the resulting contract; and are hereby
             incorporated by reference.


                                                                                                                  Version/
               No.         Document Type                                     Title
                                                                                                                   Date
               1               U.S. Law                            U.S. Department of Labor                      Most Recent
                                                    Occupational Safety and Health Administration (OSHA)
                                                  General Contractor’s Quality Control Plan ‐ 29 CFR Part 1900
                                                                         Subparts A‐P
                                                  Occupational Safety and Health Standards 29 CFR, Part 1910,
                                                  Construction Contractor’s Quality Control Plan – 29 CFR Part
                                                                             1926
                                                                Hazardous and Toxic Materials
                2              U.S. Law                    Environmental Protection Agency (EPA)                 Most Recent
                                                                 42 USC sections 6901‐6976
                                                         Concerning Hazardous Substances and Waste

               3               U.S. Law               40 CFR, Parts 260, 261, 264, 265, 268, 270, and 273        Most Recent

               4        Executive Order 13101        Greening the Government Through Waste Prevention,           Most Recent
                                                               Recycling, and Federal Acquisition
               5       OCP Document (Directive)                    OCP Directive 1303.00                         Most Recent
                                                            Environmentally Preferable Purchasing
               6        Industry Standards and                         Vacuum Cleaner                            Most Recent
                            Specifications              "Green Label/Green Label Plus" Testing Program

               7        Industry Standards and                      ANSI/ASEE A1264.2‐2006                       Most Recent
                            Specifications         Provision of Slip Resistance on Walking/Working Surfaces
                                                                            Guidelines


 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                   Page 5 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 67 of 127


                8           Consent Decree                      District ‐ Sierra Club Consent Decree             Most Recent
                9         Federal Guidelines                    Center for Disease Control Protocols              Most Recent

               10          Industry Standard          ASTM E1971‐05(2011): Standard Guide for Stewardship for        Most
                                                        the Cleaning of Commercial and Institutional Buildings      Recent

               11    EPA’s Registered Antimicrobial       https://www.epa.gov/sites/production/files/2020‐       03‐March‐2020
                       products for Use Against             03/documents/sars‐cov‐2‐list_03‐03‐2020.pdf
                     Novel Cornoavirus SARS‐CoV‐
                       2, the Cause of COVID‐19
               12    Novel Coronavirus (COVID‐19)‐    https://www.americanchemistry.com/Novel‐Coronavirus‐       05‐March‐2020
                      Fighting Products; Center for                 Fighting‐Products‐List.pdf
                          Biocide Chemistries.
               13        Interim Environmental               https://www.cdc.gov/coronavirus/2019‐               05‐March‐2020
                       Cleaning and Disinfection         ncov/community/home/cleaning‐disinfection.html
                      Recommendations; Centers
                        for Disease Control and
                               Prevention.
               14         District of Columbia           Guidance Memorandum ‐ EFFECTIVE IMMEDIATELY             12‐March‐2020
                                                         District‐wide guidance for enhanced cleaning in all
                                                         public facilities to protect against COVID‐19 spread



C.3          DEFINITIONS & ACRONYMS

C.3.1        Definitions. The following are definitions used for the purpose of this solicitation:

C.3.1.1      Acceptance: constitutes acknowledgment that the supplies or services conform to applicable
             contract quality and quantity requirements.

C.3.1.2      Antimicrobial mold and mildew cleaner refers to a type of disinfecting product designed to
             eliminate specific types of mold or mildew.

C.3.1.3      Approval: the Department and/or the District has reviewed submittals, deliverables, or
             administrative documents (e.g., insurance certificates, etc.), and has determined the documents
             conform to contract requirements. Department and/or District approval shall not relieve the
             Contractor of responsibility for complying with Federal, District, local laws and regulations.

C.3.1.4      Contracting Officer (CO): Chief Contracting Officer and Contracting Officers with delegated
             authority from the Chief Procurement Officer (CPO) are authorized to enter into contractual
             relationships on behalf of the District or Department, in accordance with their delegated authority.
             Further, only the CPO and COs are authorized to modify or make changes to the terms and
             conditions of the contract via the issuance of written contract modifications, change orders, change
             directives and/or task orders. Thus, actions or obligations of the Contractor, that are not authorized
             by the CPO or COs are at the sole risk and expense of the Contractor.

C.3.1.5      Contractor: the individual, firm, company, corporation, partnership, or combination thereof,
             including joint ventures, contracting with the Department to the contract work. The Contractor is
             one of the parties to this Contract.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                      Page 6 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 68 of 127


C.3.1.6      Contracting Officer’s Technical Representative (COTR): A District employee(s) responsible
             for technical direction and administration, not authorization, of the services under the contract, or
             task orders issued against IDIQ contracts, as applicable, unless otherwise authorized by the CO.
C.3.1.7      Correction: the elimination of a defect.

C.3.1.8      Carpet cleaners include products that are used to perform routine cleaning or spot cleaning of
             carpets, rugs, and upholstery. This category includes, but is not limited to, products that use
             shampooing, dry foam, absorption, and wet extraction.

C.3.1.9      Concentrate refers to a product that, as sold, must be diluted by water prior to its intended use.

C.3.1.10     Deficiency: a lack of quality and/or sub-standard of work. For purpose of this solicitation, a
             deficiency is an item, or condition that is considered sub-standard, or below minimum expectations
             with regard to code, work product and safety.

C.3.1.11     Disinfectant refers to a substance, or mixture of substances that destroys or irreversibly inactivates
             bacteria, fungi and viruses, but not necessarily their spores.

C.3.1.12     Furniture polish refers to fluid that is designed to clean, refine, or protect furniture through
             polishing.

C.3.1.13     Hazardous Materials "means any waste, substances, radiation or materials whether solids,
             liquids or gases that are:
                 a) hazardous, toxic, infectious, explosive, radioactive, carcinogenic or mutagenic;

                b) now or become defined as pollutants, contaminants, hazardous wastes or substances, toxic
                   substances, radioactive materials, solid waste or other similar designations in or otherwise
                   subject to District and Federal regulations;

                c) present on the premises and can cause or threaten to cause, a nuisance pursuant to
                   applicable statutory or common law upon the premises, facilities or properties; and/or

                d) polychlorinated biphenyl’s (PCBs), asbestos, lead-based paint, urea formaldehyde foam
                   insulation, petroleum and petroleum products (including gasoline, crude oil etc.) that pose
                   a hazard to human health, safety, natural resources, industrial hygiene or the environment
                   or otherwise pose an impediment to working conditions."

C.3.1.14     High-efficiency particulate air (HEPA) refers to an air filter designed according to federal
             standards to remove 99.97% of airborne particles measuring 0.3 micrometers in diameter. HEPA
             vacuum cleaners trap dust and other irritants, improving indoor air quality.

C.3.1.15     Holidays: days observed by the District of Columbia Government.

C.3.1.16     Industry Standards means the highest level of industry-developed best standards, practices or
             procedures (including any standards, practices or procedures established by the applicable trade
             associations or under Applicable Laws).




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 7 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 69 of 127


C.3.1.17     Inspections is a systematic practice of monitoring, at regularly scheduled interval inspections
             of the infrastructure conditions, unit placement, usage, signage/markings in support of DCMR

C.3.1.18     Inspections: a systematic practice of monitoring, at regularly scheduled interval inspections of the
             infrastructure conditions, unit placement, usage, signage/markings in support of DCMR mandates,
             etc.

C.3.1.19     Lime and scale removers are products designed to remove the alkaline (a chalky mineral deposit)
             resulting from water use in locations such as showers, tubs, sinks, and toilets.

C.3.1.20     Material Safety Data Sheet (MSDS) refers to a document that contains information on the
             potential hazards of a chemical product and how to work safely with the product. The MSDS also
             contains information on the use, storage, and handling of the hazardous material, and how to
             respond in case of an accident or spill. The MSDS contains much more information about the
             material than the product label. However, it is important to note that the MSDS may not list every
             human and environmental impact associated with the product.

C.3.1.21     Normal Working Hours – is the time period of: 6:00am – 8:00pm.

C.3.1.22     OSHA – Occupational Safety and Health Administration (OSHA) is the Federal Government
             agency responsible for providing the rules and regulations on safety and health requirements in the
             work place.

C.3.1.23     Prevailing Wage The prevailing wage is defined as the hourly wage, usual benefits and overtime,
             allegedly paid to the majority of workers, laborers, and mechanics within a particular area as
             determined by the Service Contract Action Wage Determination, Davis Bacon and or the District
             of Columbia Living Wage Act; whichever of the applicable is higher. Prevailing wages are
             established by regulatory agencies for each trade and occupation employed in the performance of
             public work, as well as by State Departments of Labor or their equivalents.

C.3.1.24     Quality Assurance (QA) means any actions taken in order to ensure services meet Contract
             requirements.

C.3.1.25     Quality Assurance Evaluation are the methodologies implemented to assess the adequacy of
             Contractor performance.

C.3.1.26     Quality Control (QC) refers to Contractor developed and implemented safeguards that ensure
             quality service are provided to satisfy the requirements of the Contract.

C.3.1.27     Quality Control Plan is a document that describes the actions (measurements, inspections,
             quality checks or monitoring of process parameters) required at each phase of a process to assure
             the process outputs will conform to pre-determined requirements.

C.3.1.28     Real-time The actual time during which a process or event occurs. Relating to a system in which
             input data is processed, so that it is available virtually immediately for feedback.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 8 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 70 of 127


C.3.1.29     Response Time means the time period in which the Contractor, after initial notification by the
             District, is required to be physically on the premises at the work site, with appropriate tools,
             equipment, and materials, ready to perform the required Work.


C.3.1.30     SalesForce: is a cloud-based CRM (Customer Relationship Management) software system.
             Salesforce provides a platform for work order management, enabling DGS to track work order
             Service Level Agreements (SLA’s) and oversee city-wide facilities work order request, and
             monitor contractor’s costs and performance. Contractors are required to update the system at a
             timely manner and understand DGS will use the data as a contractor work performance indicator
             in annual and quarterly reviews.

C.3.1.31     Volatile organic compounds (VOCs) are organic chemicals that evaporate at room temperature
             under normal indoor conditions. VOCs include a variety of chemicals that are emitted by a wide
             array of products, such as: cleaning supplies, building materials and furnishings, office equipment,
             paints and lacquers, paint strippers, pesticides, etc. Many types of VOCs have been linked to a
             variety of adverse health effects, including: eye, nose, and throat irritation; headaches; loss of
             concentration; nausea; damage to the liver, kidney, and central nervous system; allergic skin
             reaction; fatigue; dizziness; and cancer mandates, etc.

C.3.1.32     Wage Determination A wage determination is a listing of wage rates and fringe benefit rates for
             each labor category of workers which the U.S. Department of Labor has determined to be
             prevailing in a given area. It establishes standards for wage rates and safety and health protections
             for employees performing work on covered Government contracts.

C.3.2        Acronyms The following are acronyms used for the purpose of this solicitation:

C.3.2.1      ANSI           American National Standards Institute

C.3.2.2      BLRA           refers to the DCRA’s Business Licensing Regulation Administration

C.3.2.3      BOCA           Building Official Code Administrators

C.3.2.4      CERP           Contractor’s Emergency Response Plan

C.3.2.5      CO             Contracting Officer

C.3.2.6      COTR           Contracting Officer’s Technical Representative

C.3.2.7      DCMR           District of Columbia Municipal Regulations

C.3.2.8      DOC            Department of Corrections

C.3.2.9      DCRA           Department of Consumer and Regulatory Affairs

C.3.2.10     DGS            Department of General Services

C.3.2.11     DSLBD          DC Department of Small and Local Business Development

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 9 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 71 of 127



C.3.2.12     EMCS           Energy Management Control Systems

C.3.2.13     EPA            Environmental Protection Agency

C.3.2.14     MSDS           Material Safety Data Sheet

C.3.2.15     NFPA           National Fire Protection Association

C.3.2.16     NIOSH          National Institute for Occupational Safety and Health

C.3.2.17     OSHA           Occupational Safety and Health Administration (OSHA) is the Federal
                            Government agency responsible for providing the rules and regulations on safety
                            and health requirements in the workplace

C.3.2.18     PBS            Public Buildings Maintenance Guides and Time Standards

C.3.2.19     PPE            Personal Protective Equipment

C.3.2.20     QA             Quality Assurance

C.3.2.21     QAP            Quality Assurance Protocol

C.3.2.22     QC             Quality Control

C.3.2.23     QCP            Quality Control Program

C.3.2.24     SCP            Strike Contingency Plan


C.4          BACKGROUND
             The District of Columbia Government (the “District”) by and through its Department of General
             Services (“DGS”), on behalf of the Department of Corrections (“DOC”), collectively (the
             “District”) is committed to improving the quality, appearance and cleanliness of its real property
             assets throughout the District of Columbia including the Department of Corrections. The
             Department of General Services provides operations, management, maintenance, engineering,
             janitorial and exterior grounds maintenance and related services for over eight hundred fifty (850)
             properties with approximately 36,000,000 in gross square feet. These properties include municipal
             buildings, schools, parks and recreation centers, warehouses, and residential properties both
             occupied and vacant. As a service-providing agency, positive customer service and rapid response
             and resolution to tenant issues, projects, and service requests are paramount to the Department’s
             operations mission and values.

C.5          REQUIREMENTS & STANDARDS OF SERVICES

C.5.1        Requirements
             The Contractor shall be prepared to take the steps necessary in order to mitigate and reduce the
             spread and effect of an influenza-like epidemic and or pandemic on behalf of the District through

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                Page 10 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 72 of 127


             its custodial/housekeeping operations under the current global threat associated with the SARS-
             CoV-19 (COVID-19) Coronavirus-19 epidemic. Given the unpredictable length and severity of a
             pandemic, the Contractor’s shall link their planned actions to the periods and phases established
             by the World Health Organization (“WHO”) and the Center for Disease Control (“CDC”)
             throughout an epidemic and or pandemic cycle. The Contractor shall provide environmental
             HAZMAT level, cleaning services at the Department of Corrections , Correctional Treatment
             Facility/, located at 1901 E Street, S.E., Washington, D.C. 20003 focusing on all high-touch
             surfaces and areas, to include but is not limited to: desks, computer mouse & keyboards,
             phones, lockers, cubbies, window sills and counter tops, doors, frames, doorknobs and push bars,
             elevator buttons, light switches, handrails, bathroom floors, faucet handles, toilet handles, toilet
             stall door locks, towel dispenser and hand driers, shower, kitchen areas cafeterias, office
             common areas, nurse and other rooms. These services shall be carried out in accordance
             with the U.S. Center for Disease Control (“CDC”) Coronavirus Disease 2019 (COVID-19)
             Environmental Cleaning and Disinfection Recommendations without restriction.
             https://www.cdc.gov/coronavirus/2019-ncov/community/home/cleaning-disinfection.html

             https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-recommendations.html

             https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html

             https://coronavirus.dc.gov/page/coronavirus-resources

C.5.1.1      Chemicals approved for use: Refer to the links provided in Section C.2 [11] - EPA, [12] - CBC
             and , [13] – CDC Registered Antimicrobial Products for Use Against Novel Coronavirus SARS-
             CoV-2, the Cause of COVID-19. The Contractor shall follow manufacturers recommendations
             for proper use, concentrations, and applicable surfaces. It is the contractor’s sole responsibility to
             use the right chemicals for the right application.

C.5.1.2      The Contractor shall follow District and Federal Regulations as well SARS-CoV-19 guidance
             provided by the Environmental Protection Agency (“EPA”) and the Centers for Disease Control
             and Prevention (“CDC”) to ensure their personnel are protected to include but not limited to:

                    Personal Protective Equipment Training,
                    Daily temperature measurement/testing of all personnel to confirm a temperature is not
                    present and shall be email to the COTR daily.
                    Respirator use and fit testing,
                    Contractor to provide records of all testing prior to commencement of work,
                    Maintain required record keeping,
                    Contractor must maintain at least one supervisor onsite with Coronavirus disease (COVID-
                    19) training: Online training.
                    Contractor shall maintain Safety Data Sheets (SDS) for all chemicals onsite and updated
                    as revision are issued.

C.5.1.3      Personnel Protective Equipment (PPE)

             Contractors are required to wear goggles, recommended respirators, Tyvek Coveralls or overalls
             and all else required to prevent further contamination and or the continued spread through


 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 11 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 73 of 127


             comprehensive environmental mitigation cleaning services in wake of a biological epidemic and
             or pandemic response measures. The Contractor’s staff shall comply with the CDC approved and
             appropriate Personal Protective Equipment (PPE) such as disposable gloves, gowns and N95
             respirator mask when performing all tasks in the cleaning process, including handling trash.
             Personal clothing shall not be worn in way that it may be exposed to airborne dust and/or
             particulates. The Contractor’s staff shall wear disposable coverall or reusable PPE can be worn
             (those approved for multiple use when strictly following manufacturers decontamination methods)
             but shall be changed out at end of each shift. All used coveralls should be collected in a used
             clothing bin for cleaning by professional decontamination by cleaners in accordance with
             individual manufacturer instructions. If temporary suits are worn, they shall be discarded in
             accordance with CDC guidelines, local and state regulations.

C.5.1.3.1    Gloves and shoe covers should be worn at all times. Gloves must be appropriate for each chemical
             used. It is recommended that all personnel performing COVID cleaning operations wear full/half
             face respirator (personnel performing fogging must wear a respirator). Additional PPE might be
             required based on the cleaning/disinfectant products being used and whether there is a risk of
             splash.

C.5.1.3.2    Gloves and gowns shall be removed carefully to avoid contamination of the wearer and the
             surrounding area. The Contractor’s staff shall be clean its hands after removing gloves.
C.5.1.3.3    Gloves shall be removed after cleaning a room or area whether or not occupied by ill persons. The
             Contractor’s staff shall clean its hands immediately after gloves are removed.

C.5.1.3.4    Cleaning staff shall immediately report breaches in PPE (e.g., tear in gloves) or any potential
             exposures to their supervisor and the Contractor’s Contract Representative shall immediately
             report such breaches to the District COTR.

C.5.2        Standards of Services

C.5.2.1      Initial COVID Cleaning Event

C.5.2.1.1    Prior to COVID Cleaning Services the contractor shall:

             (i)     Ventilate the rooms/spaces prior to cleaning/disinfecting and allow to ventilate during
                     cleaning if possible. If ventilation through open windows is not possible, use a high volume
                     HEPA filter system to remove airborne particles from the air during cleaning. Temporarily
                     increase the cleaning area’s humidity to approximately 50% Relative Humidity (RH) if
                     possible.
             (ii)    Contractor shall perform general cleaning removing dirt and debris (this does not require
                     approved disinfectants), this includes a mopping event. Clean all dust from horizontal
                     surfaces with a towel dampened. This is done first to minimize re-aerosolization of
                     stationary contaminated dust and particles due to nearby activity. Contractor shall be
                     careful to use slow, smooth wiping action and change out or wet clean the towel on a
                     regular basis to minimize re-aerosolization of the wiper dust and particulates.
             (iii)   Contractor shall not perform any sweeping
             (iv)    Restrooms should receive special attention due to the tendency of the COVID-19 to
                     bioaccumulate within feces, vomit, sputum, and urine. Clean any surface that may have


 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 12 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 74 of 127


                    blood, stool or body fluids on them taking established Blood-Borne Pathogen (BBP)
                    universal precautions and disposal.
             (v)    Vacuuming: Contractor shall vacuum carpeting and other fabrics. Vacuums used shall
                    have High Efficiency Particulate Air (HEPA) filtration systems installed. Take appropriate
                    precautions when changing the vacuum HEPA or pre-filter to minimize exposures to
                    airborne dusts. Use change in bag procedures to change out vacuum filters.

C.5.2.1.2    Disinfection
             (i)    Contractor shall perform trash-liner replacement and disinfection of all trash receptacles
             (ii)   Contractor shall perform disinfection of all components such as desks, computer mouse &
                    keyboards, phones, lockers, cubbies, window sills and counter tops, doors, frames,
                    doorknobs and push bars, elevator buttons, light switches, handrails, bathroom floors,
                    faucet handles, toilet handles, toilet stall door locks, towel dispenser and hand driers,
                    shower and locker rooms, kitchen areas cafeterias, office common areas, nurse and other
                    rooms (an alcohol solution shall be used for all electronics).
                    a) Do not dry the surface after applying the disinfectant. The surface that are disinfected
                        shall stay wet for the amount of time listed on the label (minimum of 30 seconds for
                        most). This step is important because the contact time is what is required to kill the
                        virus. Leave the surface you are cleaning wet with disinfectant for as many minutes as
                        the product instructions require. It's not enough to just wipe a surface with a rag
                        dampened with disinfectant.
                    b) Pay special attention to properly disinfect window ledges and other commonly dusty
                        surfaces.
                    c) Disinfect all vertical surface up to 6 foot from floor, including but not limited to walls,
                        windows, columns, doors, rails, etc.
                    d) Clean and disinfect HVAC system or other ventilation grills including removing all
                        caked-on debris, dust, grease, etc.

             (i)    Contractor shall disinfect floors by mopping with approved chemicals (this is the second
                    round of mopping). Care must be taken to not dilute cleaning chemicals more than
                    manufacturers recommendations. Precautions must be taken to not aerosolize the dirty
                    cleaning liquid but instead use steady and sweeping mop swipes and careful, deliberate
                    mop head squeezes. Efficacy for sanitizing or disinfecting is very dependent on three
                    factors:
                    a) concentration of the active ingredients,
                    b) the duration of exposure of the pathogens to the active ingredients, and
                    c) the surface material to be disinfected.

C.5.2.3      Fogging

             Once disinfection cleaning is complete areas are to be identified by the DOC representative that
             can be fogged (Please note, a sprayer cannot be used as a substitute for a fogger). When fogging,
             contracted personnel must wear a full-face respirator with organic cartridges. Contractor shall
             perform fogging operations in areas identified by the representative, ensuring all surfaces are
             saturated. Limit access to the area fogged until no longer volatized.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 13 of 53
             Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 75 of 127


C.5.2.3.1     After conducting cleaning and fogging services:

              (iii)   Do not re-use any clothing used during cleaning.
              (iv)    Launder items as appropriate in accordance with the manufacturer’s instructions. If
                      possible, launder items using the hottest appropriate water setting for the items and high
                      temperature dry (if possible) items completely.
              (v)     Inform laundry services of potential COVID-19 contamination if laundry is sent to external
                      services for cleaning.

C.5.2.4       General Cleaning Standard
              The Contractor shall follow all guidelines as recommended by the Center for Disease Control
              (CDC). The following cleaning mechanisms and guidance shall be used and followed.

C.5.2.4.1     Surfaces
              Surfaces shall be cleaned using a detergent or soap and water prior to disinfection.

C.5.2.4.1.           C      For disinfection, the Contractor shall dilute household bleach solutions, alcohol
              solutions with at least 70% alcohol, and most common EPA-registered household disinfectants
              should be effective.

C.5.2.4.1.          C       Diluted household bleach solutions can be used if appropriate for the surface.
              Follow manufacturer’s instructions for application and proper ventilation. Check to ensure the
              product is not past its expiration date. Never mix household bleach with ammonia or any
              other cleanser. Unexpired household bleach will be effective against coronaviruses when
              properly diluted.

              Prepare a bleach solution by mixing:

                         1. (5) tablespoons (1/3rd cup) bleach per gallon of water or;
                         2. (4) teaspoons bleach per quart of water,

                                 a. Products with EPA-approved emerging viral pathogens claims are expected
                                    to be effective against COVID-19 based on data for harder to kill viruses.
                                    Follow the manufacturer’s instructions for all cleaning and disinfection
                                    products (e.g., concentration, application method and contact time, etc.).

                                 b. For soft (porous) surfaces such as carpeted floor, rugs, and drapes, remove
                                    visible contamination if present and clean with appropriate cleaners
                                    indicated for use on these surfaces. After cleaning:

                                         i. If the items can be laundered, launder items in accordance with the
                                            manufacturer’s instructions using the warmest appropriate water
                                            setting for the items and then dry items completely.

                                        ii. Otherwise, use products with the EPA-approved emerging viral
                                            pathogens claims that are suitable for porous surfaces.




  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 14 of 53
             Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 76 of 127


C.5.2.5       Daily Precautionary COVID Cleaning

C.5.2.5.1     Prior to Daily Disinfection Services the contractor shall:

              (i)     Contractor shall perform general cleaning removing dirt and debris. Contractor shall be
                      careful to use slow, smooth wiping action and change out or wet clean the towel on a
                      regular basis to minimize re-aerosolization of the wiper dust and particulates.
              (ii)    Contractor shall not perform any sweeping.

C.5.2.5.2     Disinfection

              (i)     Contractor shall disinfection of all trash receptacles
              (ii)    Contractor shall perform disinfection of all components such as desks, computer mouse &
                      keyboards, phones, lockers, cubbies, window sills and counter tops, doors, frames,
                      doorknobs and push bars, elevator buttons, light switches, handrails, bathroom floors,
                      faucet handles, toilet handles, toilet stall door locks, towel dispenser and hand driers,
                      shower and locker rooms, kitchen areas cafeterias, office common areas, nurse and other
                      rooms (an alcohol solution shall be used for all electronics).
                      a) Do not dry the surface after applying the disinfectant. The surface that are disinfected
                          shall stay wet for the amount of time listed on the label (minimum of 30 seconds for
                          most). This step is important because the contact time is what is required to kill the
                          virus. Leave the surface you are cleaning wet with disinfectant for as many minutes as
                          the product instructions require. It's not enough to just wipe a surface with a rag
                          dampened with disinfectant.
                      b) Pay special attention to properly disinfect window ledges and other commonly dusty
                          surfaces.
                      c) Clean and disinfect HVAC system or other ventilation grills including removing all
                          caked-on debris, dust, grease, etc.
              (iii)   Contractor shall disinfect floors by mopping with approved chemicals (this is the second
                      round of mopping). Care must be taken to not dilute cleaning chemicals more than
                      manufacturers recommendations. Precautions must be taken to not aerosolize the dirty
                      cleaning liquid but instead use steady and sweeping mop swipes and careful, deliberate
                      mop head squeezes. Efficacy for sanitizing or disinfecting is very dependent on three
                      factors:
                      a) concentration of the active ingredients,
                      b) the duration of exposure of the pathogens to the active ingredients, and
                      c) the surface material to be disinfected.

C.5.2.5.3     Fogging

              Once disinfection cleaning is complete areas fog the areas previously identified by the DOC
              representative during the initial cleaning event (Please note, a sprayer cannot be used as a substitute
              for a fogger). When fogging, contracted personnel must wear a full-face respirator with organic
              cartridges. Contractor shall perform fogging operations in areas identified by the representative,
              ensuring all surfaces are saturated. Limit access to the area fogged until no longer volatized.

C.5.2.5.3.            C      After conducting cleaning and fogging services:


  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                   Page 15 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 77 of 127


             (i) Do not re-use any clothing used during cleaning.
             (ii) Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
                  launder items using the hottest appropriate water setting for the items and high temperature dry
                  (if possible) items completely.
             (iii)Inform laundry services of potential COVID-19 contamination if laundry is sent to external
                  services for cleaning.

C.5.3        Reporting
             The Contractor is required to capture before and after pictures of the work performed and submit
             through the DGS Work Order Management System (Salesforce) within forty-eight (48)-hours
             following the completion of services.

C.5.3.1      The “SalesForce” service call system will allow Department personnel to electronically record and
             request services in order for the Contractor to respond and deploy services. The Department
             requires that the Contractor uses the Salesforce Customer Relationship Management (CRM) for
             reviewing assigned work requests, reporting on work request statuses and completion, and
             submitting cost proposals and completion of work documentation. SalesForce training is
             available, and the Contractor shall schedule training by calling (202) 698-7744 and/or emailing
             sales.force@dc.gov. Additional access to technical support is available during normal business
             hours (8:30 AM – 5:00 PM, Monday through Friday) through the Salesforce helpline (202) 698-
             7744.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 16 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 78 of 127


                                       SECTION D
                                 PACKAGING AND MARKING
D.1          The packaging and marking requirements for the resultant Contract shall be governed by Article
             No. 2, Shipping Instructions-Consignment, of the Government of the District of Columbia's
             Department of General Services Standard Contract Provisions (“SCP”) for Supplies and Services
             Contracts, January 2016 Attachment J.1.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                               Page 17 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 79 of 127


                                        SECTION E
                               INSPECTION AND ACCEPTANCE
E.1          The inspection and acceptance requirements for the resultant Contract shall be governed by Article
             No. 5, Inspection of Supplies, and or Article No. 6, Inspection of Services, of the Government of
             the District of Columbia's Department of General Services Standard Contract Provisions (“SCP”)
             for Supplies and Services Contracts, January 2016 Attachment J.1.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                Page 18 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 80 of 127


                                  SECTION F
                   PERIOD OF PERFORMANCE AND DELIVERABLES

F.1          TERM OF EMERGENCY CONTRACT

F.1.1        The term of this Emergency Contract is for a period of up-to ninety (90)-days, effective 18-May-
             2020, ending on or before 16-August-2020.

F.1.2        Termination. The Department reserves the right to terminate this Emergency Contract before the
             expiration of the 90-day period for convenience if services are no longer required.

F.2          RESERVED [Intentionally Omitted]

F.3          DELIVERABLES
             The Contractor shall perform the activities required to successfully complete the District’s
             requirements and submit one (1) hard copy and one (1) soft copy of each deliverable to the
             Contracting Officer’s Technical Representative (COTR) identified in Section [G.9] in accordance
             with the following.

F.3.1        The Contractor(s) shall submit to the Department, as a deliverable, the report described in Section
             [H.5.5] which is required by the 51% District Residents New Hires Requirements and First Source
             Employment Agreement. If the Contractor does not submit the report as part of the deliverables,
             the Contractor shall not be entitled to and shall not receive final payment pursuant to Section
             [G.3.2].




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 19 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 81 of 127


                                        SECTION G
                                 CONTRACT ADMINISTRATION

G.1          INVOICE PAYMENT

G.1.1        The Department will make payments to the Contractor(s), upon the submission of proper invoices,
             at the prices stipulated in this Contract, for supplies delivered and accepted or services performed
             and accepted, less any discounts, allowances or adjustments provided for in this Contract.

G.1.2        The Department will pay the Contractor on or before the 30th day after receiving a proper invoice
             from the Contractor.

G.2          COVID-19 INVOICE SUBMITTAL & PAYMENTS

G.2.1        The Contractor shall create and submit payment requests in .pdf format and email to the COTR of
             record. The Contractor must indicate the proper Contract number on all invoices. Properly
             prepared invoices with the necessary backup shall be paid within thirty (30) days of receipt.
             Properly prepared invoices not paid by that date shall bear interest in accordance with the Prompt
             Payment Act.

G.2.2        The Contractor shall submit a proper invoice based on applicable guidelines specified in Section
             [G.4]. Invoices shall be prepared and submitted to the COTR identified in Section [G.9]. The
             District shall not be required to pay invoiced amounts or corresponding interest payments for
             invoices that are not properly prepared as required under this Contract.

G.2.3        Note: this is different from current process. For all COVID-19 related invoices, vendor does not
             submit invoice via e-invoicing. Rather, the vendor submits a PDF copy of the invoice to DGS for
             review.

G.2.3.1      For all non-COVID invoices, vendor must continue with regular invoicing process, via e-
             invoicing;

G.2.3.2      DGS COTR/Management reviews COVID-19 invoice, approves, and confirms with vendor
             preferred method of payment (PCARD or ACH);

G.2.3.3      DGS will submit approved invoice to OCP/EOC and confirm that it is “OK to Pay”;

G.2.3.4      EOC/OCP pays vendor directly via PCARD or ACH;

G.2.3.5      Renee Bryant must be copied on all invoice submittals renee.bryant1@dc.gov;

G.232.6      Name, title, telephone number and complete mailing address of the responsible official to whom
             payment is to be sent;

G.2.3.7      Name, title and phone number of the individual preparing the invoice;

G.2.3.8      Name, title, phone number and mailing address of person; if different from the person identified
             in Section [G.9.2] above to be notified in the event of a defective invoice; and

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 20 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 82 of 127


G.2.3.9      Authorized signature.

G.3          FIRST SOURCE AGREEMENT REQUEST FOR FINAL PAYMENT

G.3.1        For Contracts subject to the 51% District Residents New Hires Requirements and First Source
             Employment Agreement requirements, final request for payment must be accompanied by the
             report or a waiver of compliance discussed in Section [H.5.5].

G.3.2        The Department shall not make final payment to the Contractor until the agency CFO has received
             the CO’s final determination or approval of waiver of the Contractor’s compliance with 51%
             District Residents New Hires Requirements and First Source Employment Agreement
             requirements.

G.4          PAYMENT

G.4.1        Payments on Partial Deliveries of Goods & Services

             Unless otherwise specified in this Contract, payment will be made on partial deliveries of goods
             and services accepted by the Department if:

                a) The amount due on the deliveries on goods and or services warrants it; or

                b) The Contractor requests it and the amount due on the deliveries is in accordance with the
                    following:

                        (i) "Payment will be made on completion and acceptance of each item for which the
                             price is stated in the Schedule in Section [B.3.1].
                        (ii) "Payment will be made on completion and acceptance of each item in accordance
                             with the agreed upon delivery schedule".
                        (iii)"Payment will be made on completion and acceptance of each percentage or stage
                             of work in accordance with the prices stated in the Schedule in Section [B.3.1]; and

                c) Presentation of a properly executed invoice.

G.4.2        Payment for Reimbursable Items and Services
             The Contractor will be reimbursed for all approved Center for Biocide Chemistries (“CBC”),
             Environmental Protection Agency (“EPA”) and Center for Disease Control (“CDC”) antimicrobial
             fighting cleaning product supplies (“solvents”), and approved pandemic, Personal Protection
             Equipment (”PPE”) collectively (“Cleaning Supplies”). Such cost for “cleaning supplies” will be
             reimbursed only when the following are complete: (i) the Contractor provides the Department with
             an invoice outlining the itemized cost of all approved cleaning supplies and materials as described
             in Section [B.3]. The invoice shall be itemized to include but at a minimum, a full list of individual
             supplies/materials (i.e. antimicrobial cleaning solvent, N95 respirator mask, Tyvek suites, etc.),
             quantity purchased, vendor cost of materials by line item, extended cost by material, and estimate
             shipping and arrival of materials; and (ii) the Contracting Officer’s Technical Representative
             (COTR) approves the invoice. The Cleaning Supply Reimbursable Cost shall-not exceed the
             established ordering ceiling as defined in Section [B.3.2.1] for the term of the Emergency
             Contract. Cost of all materials and supplies shall be furnished to the District at Contractor cost

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 21 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 83 of 127


             plus NO-MORE than a 3% markup. The Department will not pay for or otherwise reimburse the
             Contractor for cost of any other equipment purchase and or rented.

G.5          ASSIGNMENT OF CONTRACT PAYMENTS

G.5.1        In accordance with 27 DCMR 3250, the Contractor may assign to a bank, trust company, or other
             financing institution funds due or to become due as a result of the performance of this Contract.

G.5.2        Any assignment shall cover all unpaid amounts payable under this Contract and shall not be made
             to more than one party.

G.5.3        Notwithstanding an assignment of Contract payments, the Contractor, not the assignee, is required
             to prepare invoices. Where such an assignment has been made, the original copy of the invoice
             must refer to the assignment and must show that payment of the invoice is to be made directly to
             the assignee as follows:

             “Pursuant to the instrument of assignment dated                   , make payment of this invoice to
             (name and address of assignee).”

G.6          THE QUICK PAYMENT ACT

G.6.1        Interest Penalties to Contractors

G.6.1.1      The District will pay interest penalties on amounts due to the Contractor under the Quick Payment
             Act, D.C. Official Code § 2-221.01 et seq., as amended, for the period beginning on the day after
             the required payment date and ending on the date on which payment of the amount is made.
             Interest shall be calculated at the rate of at least 1.5% per month. No interest penalty shall be paid
             if payment for the completed delivery of the item of property or service is made on or before the
             required payment date. The required payment date shall be:

G.6.1.1.1    The date on which payment is due under the terms of the Contract;

G.6.1.1.2    Not later than seven (7) calendar days, excluding legal holidays, after the date of delivery of meat
             or meat food products;

G.6.1.1.3    Not later than ten (10) calendar days, excluding legal holidays, after the date of delivery of a
             perishable agricultural commodity; or

G.6.1.1.4    30 calendar days, excluding legal holidays, after receipt of a proper invoice for the amount of the
             payment due.

G.6.1.2      No interest penalty shall be due to the Contractor if payment for the completed delivery of goods
             or services is made on or after:

G.6.1.2.1    3rd day after the required payment date for meat or a meat food product;

G.6.1.2.2    5th day after the required payment date for an agricultural commodity; or



 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 22 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 84 of 127


G.6.1.2.3    15th day after any other required payment date.

G.6.1.3      Any amount of an interest penalty which remains unpaid at the end of any thirty (30)-day period
             shall be added to the principal amount of the debt and thereafter interest penalties shall accrue on
             the added amount.

G.6.2        Payments to SubContractors

G.6.2.1      The Contractor must take one of the following actions within seven (7) days of receipt of any
             amount paid to the Contractor by the District for work performed by any subContractor under the
             Contract:

G.6.2.1.1    Pay the subContractor(s) for the proportionate share of the total payment received from the
             District that is attributable to the subContractor(s) for work performed under the Contract; or

G.6.2.1.2    Notify the CO and the subContractor(s), in writing, of the Contractor’s intention to withhold all
             or part of the subContractor’s payment and state the reason for the nonpayment.

G.6.2.2      The Contractor must pay any subContractor or supplier interest penalties on amounts due to the
             subContractor or supplier beginning on the day after the payment is due and ending on the date
             on which the payment is made. Interest shall be calculated at the rate of at least 1.5% per month.
             No interest penalty shall be paid on the following if payment for the completed delivery of the
             item of property or service is made on or before the:

G.6.2.2.1    3rd day after the required payment date for meat or a meat product;

G.6.2.2.2    5th day after the required payment date for an agricultural commodity; or

G.9.2.2.3    15th day after any other required payment date.

G.6.2.3      Any amount of an interest penalty which remains unpaid by the Contractor at the end of any 30-
             day period shall be added to the principal amount of the debt to the subContractor and thereafter
             interest penalties shall accrue on the added amount.

G.6.2.4      A dispute between the Contractor and subContractor relating to the amounts or entitlement of a
             subContractor to a payment or a late payment interest penalty under the Quick Payment Act does
             not constitute a dispute to which the District is a party. The District may not be interpleaded in any
             judicial or administrative proceeding involving such a dispute.

G.6.3        SubContract requirements. The Contractor shall include in each subContract under this Contract
             a provision requiring the subContractor to include in its Contract with any lower-tier subContractor
             or supplier the payment and interest clauses required under paragraphs (1) and (2) of D.C. Official
             Code § 2-221.02(d).




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 23 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 85 of 127


G.7          CONTRACTING OFFICER (CO)

             Contracts will be entered into and signed on behalf of the District only by Contracting     Officer.
             The contact information for the Contracting Officer is:

             GEORGE G. LEWIS, CPPO
             Chief Procurement Officer
             Chief of Contracts & Procurement
             Department of General Services
             2000 14th Street N.W. | 8th Floor
             Telephone: (202) 727-2800
             E-mail: george.lewis@dc.gov

G.8          AUTHORIZED CHANGES BY THE CONTRACTING OFFICER

G.8.1        The CO is the only person(s) authorized to approve changes in any of the requirements of this
             Contract.

G.8.2        The Contractor shall not comply with any order, directive or request that changes or modifies the
             requirements of this Contract, unless issued in writing and signed by the CO.

G.8.3        In the event the Contractor effects any change at the instruction or request of any person other than
             the CO, the change will be considered to have been made without authority and no adjustment will
             be made in the Contract price to cover any cost increase incurred as a result thereof.

G.9          CONTRACTING OFFICER’S TECHNICAL                          REPRESENTATIVE            /    CONTACT
             ADMINISTRATOR (“COTR” OR “CA”)

G.9.1        The COTR/CA is responsible for general administration of the Contract and advising the CO as to
             the Contractor’s compliance or noncompliance with the Contract. The COTR/CA has the
             responsibility of ensuring the work conforms to the requirements of the Contract and such other
             responsibilities and authorities as may be specified in the Contract. These include:

G.9.1.1      Keeping the CO fully informed of any technical or Contractual difficulties encountered during the
             performance period and advising the CO of any potential problem areas under the Contract;
G.9.1.2      Coordinating site entry for Contractor personnel, if applicable;

G.9.1.3      Reviewing invoices for completed work and recommending approval by the CO if the Contractor’s
             costs are consistent with the negotiated amounts and progress is satisfactory and commensurate
             with the rate of expenditure;

G.9.1.4      Reviewing and approving invoices for deliverables to ensure receipt of goods and services. This
             includes the timely processing of invoices and vouchers in accordance with the District’s payment
             provisions; and
G.9.1.5      Maintaining a file that includes all Contract correspondence, modifications, records of inspections
             (site, data, equipment) and invoice or vouchers.
G.9.2        The address and telephone number of the COTR/CA is: The COTR will be determine based on
             the discipline listed Section 3.1.1 and location.

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 24 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 86 of 127



             RUTH JENKINS                   ALISON HERBERT                  KESSIA CRUZ
             Management Analyst             Administrative Assistant        Executive Assistant
             Public Safety Cluster          Facility Management Division    Facility Management Division
             Mobile: (202) 579-2624         Mobile: (202) 710-9430          Mobile: (202) 596-4291
             Email: ruth.jenkins@dc.gov     Email: alison.herbert@dc.gov    Email: kessia.cruz@dc.gov

G.9.3        The COTR/CA shall NOT have the authority to:

                 1. Award, agree to, or sign any Contract, delivery order or task order. Only the CO shall make
                    Contractual agreements, commitments or modifications;
                 2. Grant deviations from or waive any of the terms and conditions of the Contract;
                 3. Increase the dollar limit of the Contract or authorize work beyond the dollar limit of the
                    Contract,
                 4. Authorize the expenditure of funds by the Contractor;
                 5. Change the period of performance; or
                 6. Authorize the use of District property, except as specified under the Contract.

G.9.4        The Contractor will be fully responsible for any changes not authorized in advance, in writing, by
             the CO; may be denied compensation or other relief for any additional work performed that is not
             so authorized; and may also be required, at no additional cost to the District, to take all corrective
             action necessitated by reason of the unauthorized changes.

G.10         COST REIMBURSEMENT CEILING

G.10.1       Cost reimbursement ceiling for this contract is set forth in Section [B.3.2.1].

G.10.2       The costs of cleaning supplies used in performing the services under this contract shall not exceed
             the cost reimbursement ceiling specified in Section [B.3.2.1].

G.10.3       The Contractor agrees to use its best efforts to perform the work specified in this contract and to
             meet all obligations under this contract including the use of cleaning supplies within the cost
             reimbursement ceiling.

G.10.4       The Contractor must notify the CO, in writing, whenever it has reason to believe that the total cost
             of cleaning supplies used in performing the services under this contract will be either greater or
             substantially less than the cost reimbursement ceiling.

G.10.5       As part of the notification, the Contractor must provide the CO a revised estimate of the total cost
             of cleaning supplies required to perform services under this contract.

G.10.6       The District is not obligated to reimburse the Contractor for costs incurred in excess of the cost
             reimbursement ceiling specified in Section [B.3.2.1], and the Contractor is not obligated to
             continue performance under this contract (including actions under the Termination clauses of this
             contract), or otherwise incur costs in excess of the cost reimbursement ceiling specified in Section
             [B.3.2.1], until the CO notifies the Contractor, in writing, that the estimated cost has been increased
             and provides a revised cost reimbursement ceiling for cleaning supplies required as part of
             performing services under this contract.



 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 25 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 87 of 127


G.10.7       No notice, communication, or representation in any form from any person other than the CO shall
             change the cost reimbursement ceiling. In the absence of the specified notice, the District is not
             obligated to reimburse the Contractor for any costs in excess of the costs reimbursement ceiling,
             whether such costs were incurred during the course of contract performance or as a result of
             termination.

G.10.8       If any cost reimbursement ceiling specified in Section [B.3.2.1] is increased, any costs the
             Contractor incurs before the increase that are in excess of the previous cost reimbursement ceiling
             shall be allowable to the same extent as if incurred afterward, unless the CO issues a termination
             or other notice directing that the increase is solely to cover termination or other specified expenses.

G.10.9       A change order shall not be considered an authorization to exceed the applicable cost
             reimbursement ceiling specified in Section [B.3.2.1], unless the change order specifically
             increases the cost reimbursement ceiling.

G.10.10      Only costs determined in writing to be reimbursable in accordance with the cost principles set forth
             in rules issued pursuant to Title V of the D.C. Procurement Practices Reform Act of 2010 shall be
             reimbursable.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 26 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 88 of 127


                                      SECTION H
                           SPECIAL CONTRACT REQUIREMENTS

H.1          HIRING OF DISTRICT RESIDENTS AS APPRENTICES AND TRAINEES

H.1.1        For all new employment resulting from this Contract or subContracts hereto, as defined in Mayor’s
             Order 83-265 and implementing instructions, the Contractor shall use its best efforts to comply
             with the following basic goal and objectives for utilization of bona fide residents of the District of
             Columbia in each project’s labor force:

H.1.1.1      At least fifty-one (51) percent of apprentices and trainees employed shall be residents of the
             District of Columbia registered in programs approved by the District of Columbia Apprenticeship
             Council.
H.1.2        The Contractor shall negotiate an Employment Agreement with the Department of Employment
             Services (DOES) for jobs created as a result of this Contract. The DOES shall be the Contractor’s
             first source of referral for qualified apprentices and trainees in the implementation of employment
             goals contained in this clause.
H.2          DEPARTMENT OF LABOR WAGE DETERMINATIONS

H.2.1        The Contractor shall be bound by the Wage Determination No. 2015-4282, Revision No.: 17,
             dated 23-April-2020, issued by the U.S. Department of Labor in accordance with the Service
             Contract Act, 41 U.S.C. § 351 et seq., and incorporated herein as Attachment J.2. The Contractor
             shall be bound by the wage rates for the term of the Contract subject to revision as stated herein
             and in accordance with Article 25 of the SCP. If an option is exercised, the Contractor shall be
             bound by the applicable wage rates at the time of the exercise of the option. If the option is
             exercised and the CO obtains a revised wage determination, the revised wage determination is
             applicable for the option periods.

H.2.2        RESERVED [Intentionally Omitted]

H.3          PREGNANT WORKERS FAIRNESS
H.3.1        The Contractor shall comply with the Protecting Pregnant Workers Fairness Act of 2016, D.C.
             Official Code § 32-1231.01 et seq. (PPWF Act).

H.3.2        The Contractor shall not:

             (a) Refuse to make reasonable accommodations to the known limitations related to pregnancy,
             childbirth, related medical conditions, or breastfeeding for an employee, unless the Contractor can
             demonstrate       that   the   accommodation        would      impose    an     undue    hardship;

             (b) Take an adverse action against an employee who requests or uses a reasonable accommodation
             in regard to the employee's conditions or privileges of employment, including failing to reinstate
             the employee when the need for reasonable accommodations ceases to the employee's original job
             or          to         an          equivalent          position         with          equivalent:

                (1) Pay;

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 27 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 89 of 127


                (2) Accumulated seniority and retirement;
                (3) Benefits; and
                (4) Other applicable service credits;

             (c) Deny employment opportunities to an employee, or a job applicant, if the denial is based on
             the need of the employer to make reasonable accommodations to the known limitations related to
             pregnancy,       childbirth,   related      medical    conditions,       or      breastfeeding;

             (d) Require an employee affected by pregnancy, childbirth, related medical conditions, or
             breastfeeding to accept an accommodation that the employee chooses not to accept if the employee
             does not have a known limitation related to pregnancy, childbirth, related medical conditions, or
             breastfeeding or the accommodation is not necessary for the employee to perform her duties;

             (e) Require an employee to take leave if a reasonable accommodation can be provided; or

             (f) Take adverse action against an employee who has been absent from work as a result of a
             pregnancy-related condition, including a pre-birth complication.

H.3.3        The Contractor shall post and maintain in a conspicuous place a notice of rights in both English
             and Spanish and provide written notice of an employee's right to a needed reasonable
             accommodation related to pregnancy, childbirth, related medical conditions, or breastfeeding
             pursuant to the PPWF Act to:

                (a)     New employees at the commencement of employment;
                (b)     Existing employees; and
                (c)     An employee who notifies the employer of her pregnancy, or other condition covered
                        by the PPWF Act, within 10 days of the notification.

H.3.4        The Contractor shall provide an accurate written translation of the notice of rights to any non-
             English or non-Spanish speaking employee.

H.3.5        Violations of the PPWF Act shall be subject to civil penalties as described in the Act.

H.4          UNEMPLOYED ANTI-DISCRIMINATION

H.4.1        The Contractor shall comply with the Unemployed Anti-Discrimination Act of 2012, D.C.
             Official Code § 32-1361 et seq.

H.4.2        The Contractor shall not:

                (a) Fail or refuse to consider for employment, or fail or refuse to hire, an individual as an
                    employee because of the individual's status as unemployed; or

                (b) Publish, in print, on the Internet, or in any other medium, an advertisement or
                    announcement for any vacancy in a job for employment that includes:

                        (1) Any provision stating or indicating that an individual's status as unemployed
                            disqualifies the individual for the job; or

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 28 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 90 of 127



                        (2) Any provision stating or indicating that an employment agency will not consider or
                            hire an individual for employment based on that individual's status as unemployed.

H.4.3        Violations of the Unemployed Anti-Discrimination Act shall be subject to civil penalties as
             described in the Act.

H.5          51% DISTRICT RESIDENTS NEW HIRES REQUIREMENTS AND FIRST SOURCE
             EMPLOYMENT AGREEMENT

H.5.1        For Contracts for services in the amount of $300,000 or more, the Contractor shall comply with
             the First Source Employment Agreement Act of 1984, as amended, D.C. Official Code § 2-219.01
             et seq. (First Source Act).

H.5.2        The Contractor shall enter into and maintain during the term of the Contract, a First Source
             Employment Agreement (Employment Agreement) with the District of Columbia Department of
             Employment Service’s (DOES), in which the Contractor shall agree that:

              (a)   The first source for finding employees to fill all jobs created in order to perform the
                    Contract shall be the First Source Register; and
              (b)   The first source for finding employees to fill any vacancy occurring in all jobs covered
                    by the Employment Agreement shall be the First Source Register.
H.5.3        The Contractor shall not begin performance of the Contract until its Employment Agreement has
             been accepted by DOES. Once approved, the Employment Agreement shall not be amended
             except with the approval of DOES.
H.5.4        The Contractor agrees that at least 51% of the new employees hired to perform the Contract shall
             be District residents.
H.5.5        The Contractor’s hiring and reporting requirements under the First Source Act and any rules
             promulgated thereunder shall continue for the term of the Contract.
H.5.6        The CO may impose penalties, including monetary fines of 5% of the total amount of the direct
             and indirect labor costs of the Contract, for a willful breach of the Employment Agreement, failure
             to submit the required hiring compliance reports, or deliberate submission of falsified data.

H.5.7        If the Contractor does not receive a good faith waiver, the CO may also impose an additional
             penalty equal to 1/8 of 1% of the total amount of the direct and indirect labor costs of the Contract
             for each percentage by which the Contractor fails to meet its hiring requirements.

H.5.8        Any Contractor which violates, more than once within a 10-year timeframe, the hiring or reporting
             requirements of the First Source Act shall be referred for debarment for not more than five (5)
             years.

H.5.9        The Contractor may appeal any decision of the CO pursuant to this clause to the D.C. Contract
             Appeals Board as provided in clause 14 of the SCP, Disputes.

H.5.10       The provisions of the First Source Act do not apply to nonprofit organizations which employ 50
             employees or less.

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 29 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 91 of 127


H.6          AUDITS AND RECORDS

H.6.1        As used in this clause, “records” includes books, documents, accounting procedures and practices,
             and other data, regardless of type and regardless of whether such items are in written form, in the
             form of computer data, or in any other form.

H.6.2        Examination of Costs. If this is a cost-reimbursement, incentive, time-and-materials, labor-hour,
             or price re-determinable Contract, or any combination of these, the Contractor shall maintain and
             the CO, or an authorized representative of the CO, shall have the right to examine and audit all
             records and other evidence sufficient to reflect properly all costs claimed to have been incurred or
             anticipated to be incurred directly or indirectly in performance of this Contract. This right of
             examination shall include inspection at all reasonable times of the Contractor’s plants, offices or
             other facilities or parts of them, engaged in performing the Contract.

H.6.3        Cost or pricing data. If the Contractor has been required to submit cost or pricing data in
             connection with any pricing action relating to this Contract, the CO, or an authorized representative
             of the CO, in order to evaluate the accuracy, completeness, and currency of the cost or pricing
             data, shall have the right to examine and audit all of the Contractor’s records, including
             computations and projections, related to:

                a)   The Proposal for the Contract, subContract, or modification;
                b)   The discussions conducted on the proposal(s), including those related to negotiating;
                c)   Pricing of the Contract, subContract, or modification; or
                d)   Performance of the Contract, subContract or modification.

H.6.4        Comptroller General

H.6.4.1      The Comptroller General of the United States, or an authorized representative, shall have
             access to and the right to examine any of the Contractor’s directly pertinent records involving
             transactions related to this Contract or a subContract hereunder.

H.6.4.2      This section may not be construed to require the Contractor or subContractor to create or maintain
             any record that the Contractor or subContractor does not maintain in the ordinary course of
             business or pursuant to a provision of law.

H.6.5        Reports. If the Contractor is required to furnish cost, funding, or performance reports, the CO or
             an authorized representative of the CO shall have the right to examine and audit the supporting
             records and materials, for the purpose of evaluating:

                a) The effectiveness of the Contractor’s policies and procedures to produce data compatible
                   with the objectives of these reports; and
                b) The data reported.

H.6.6        Availability. The Contractor shall make available at its local office at all reasonable times the
             records, materials, and other evidence described in clauses H.6.1 through H.6.5, for examination,
             audit, or reproduction, until three (3) years after final payment under this Contract or for any
             shorter period specified in the Contract, or for any longer period required by statute or by other
             clauses of this Contract. In addition:

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 30 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 92 of 127



               a)   If this Contract is completely or partially terminated, the Contractor shall make available
                    the records relating to the work terminated until thee (3) years after any resulting final
                    termination settlement; and
               b)   The Contractor shall make available records relating to appeals under the Disputes clause
                    or to litigation or the settlement of claims arising under or relating to this Contract until
                    such appeals, litigation, or claims are finally resolved.

H.6.7        The Contractor shall insert a clause containing all the terms of this clause, including this Section
             [H.6.7], in all subContracts under this Contract that exceed the small purchase threshold of
             $100,000, and:

                a) That is cost-reimbursement, incentive, time-and-materials, labor-hour, or price-
                   redeterminable type or any combination of these;
                b) For which cost, or pricing data are required; or
                c) That requires the subContractor to furnish reports as discussed in Section [H.6.5] of this
                   clause.

H.7          ADVISORY AND ASSISTANCE SERVICES

             This Contract is a “nonpersonal services Contract”. The Contractor and the Contractor’s
             employees: (1) shall perform the services specified herein as independent Contractors, not as
             employees of the government; (2) shall be responsible for their own management and
             administration of the work required and bear sole responsibility for complying with any and all
             technical, schedule, financial requirements or constraints attendant to the performance of this
             Contract; (3) shall be free from supervision or control by any government employee with respect
             to the manner or method of performance of the service specified; but (4) shall, pursuant to the
             government’s right and obligation to inspect, accept or reject work, comply with such general
             direction of the CO, or the duly authorized representative of the CO as is necessary to ensure
             accomplishment of the Contract objectives.

H.8          CRIMINAL BACKGROUND AND TRAFFIC RECORDS CHECKS FOR
             CONTRACTORS THAT PROVIDE DIRECT SERVICES TO CHILDREN OR YOUTH -
             RESERVED [Intentionally Omitted]

H.9          SUBCONTRACTING REQUIREMENTS

H.9.1        Mandatory SubContracting Requirements

H.9.1.1      For all Contracts in excess of $250,000, at least 35% of the dollar volume of the Contract shall be
             subContracted to qualified small business enterprises (SBEs).

H.9.1.2      If there are insufficient SBEs to completely fulfill the requirement of Section [H.9.1.1], then the
             subContracting may be satisfied by subContracting 35% of the dollar volume to any qualified
             certified business enterprises (CBEs); provided, however, that all reasonable efforts shall be made
             to ensure that SBEs are significant participants in the overall subContracting work.
H.9.1.3      A prime Contractor that is certified by DSLBD as a small, local, or disadvantaged business
             enterprise shall not be required to comply with the provisions of Sections [H.9.1.1] and [H.9.1.2].

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 31 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 93 of 127


H.9.1.4      Except as provided in Sections [H.9.1.5] and [H.9.1.7], a prime Contractor that is a CBE and has
             been granted a bid preference pursuant to D.C. Official Code § 2-218.43, or is selected through a
             set-aside program, shall perform at least 35% of the Contracting effort with its own organization
             and resources and, if it subContracts, 35% of the subContracting effort shall be with CBEs. A
             CBE prime Contractor that performs less than 35% of the Contracting effort shall be subject to
             enforcement actions under D.C. Official Code § 2-218.63.

H.9.1.5      If the prime Contractor is a certified joint venture and has been granted a bid preference pursuant
             to D.C. Official Code § 2-218.43, or is selected through a set-aside program, the CBE member of
             the certified joint venture shall perform at least 50% of the Contracting effort with its own
             organization and resources and, if it subContracts, 35% of the subContracting effort shall be with
             CBEs. If the CBE member of the certified joint venture prime Contractor performs less than 50%
             of the Contracting effort, the certified joint venture shall be subject to enforcement actions under
             D.C. Official Code § 2-218.63.

H.9.1.6      Each CBE utilized to meet these subContracting requirements shall perform at least 35% of its
             Contracting effort with its own organization and resources.

H.9.1.7      A prime Contractor that is a CBE and has been granted a bid preference pursuant to D.C. Official
             Code § 2-218.43, or is selected through a set-aside program, shall perform at least 50% of the on-
             site work with its own organization and resources if the Contract is $1 million or less.

H.10         FAIR CRIMINAL RECORD SCREENING

H.10.1       The Contractor shall comply with the provisions of the Fair Criminal Record Screening
             Amendment Act of 2014, effective December 17, 2014 (D.C. Law 20-152) (“Act” as used in this
             section). This section applies to any employment, including employment on a temporary or
             Contractual basis, where the physical location of the employment is in whole or substantial part
             within the District of Columbia.

H.10.2       Prior to making a conditional offer of employment, the Contractor shall not require an applicant
             for employment, or a person who has requested consideration for employment by the Contractor,
             to reveal or disclose an arrest or criminal accusation that is not then pending or did not result in a
             criminal conviction.

H.10.3       After making a conditional offer of employment, the Contractor may require an applicant to
             disclose or reveal a criminal conviction.

H.10.4       The Contractor may only withdraw a conditional offer of employment, or take adverse action
             against an applicant, for a legitimate business reason as described in the Act.

H.10.5       This section and the provisions of the Act shall not apply:

                    (a) Where a federal or District law or regulation requires the consideration of an applicant’s
                        criminal history for the purposes of employment;




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 32 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 94 of 127


                    (b) To a position designated by the employer as part of a federal or District government
                        program or obligation that is designed to encourage the employment of those with
                        criminal histories;

                    (c) To any facility or employer that provides programs, services, or direct care to, children,
                        youth, or vulnerable adults; or

                    (d) To employers that employ less than 11 employees.

H.10.6       A person claiming to be aggrieved by a violation of the Act may file an administrative complaint
             with the District of Columbia Office of Human Rights, and the Commission on Human Rights
             may impose monetary penalties against the Contractor

H.11         DISTRICT RESPONSIBILITIES
             The District will be responsible for the following regarding this Contract:

H.11.1       Assigning, monitoring and the Quality Assurance, Quality Control (“QAQC”) surveillance of the
             vendor's completion of their scheduled site duties.

H.11.2       The District will provide access to and training on the Salesforce Work order Ticket system.

H.12         CONTRACTOR RESPONSIBILITIES

H.12.1       Contractor Notice Regarding Late Performance
             In the event the Contractor anticipates or encounters difficulty in complying with the terms and
             conditions as stated in the Contract or in meeting any other requirements set forth in the Contract,
             the Contractor shall immediately notify the CO and the COTR in writing giving full detail as to
             the rationale for the late delivery and why the Contractor should be granted an extension of time,
             if any. Receipt of the Contractor's notification shall in no way be construed as an acceptance or
             waiver by the Department.

H.12.2       At all times and during performance under this Contract, the Contractor shall be responsible to the
             Department for any and all acts and omissions of the Contractor’s agents, employees,
             subContractors, sub-subContractors, material suppliers, and laborers, and the agents and
             employees of the subContractors, sub-subContractors, material suppliers and laborers performing
             or supplying work in connection with the project/services.

H.12.3       The Contractor shall be responsible for providing services in accordance with the requirements of
             this Contract.

H.12.4       The Contractor shall be responsible for obtaining any and all licenses and permits, unless otherwise
             stated herein necessary for the performance of this Contract.

H.12.5       The Contractor shall furnish all equipment needed for the performance of the work under the
             resultant Contract. All equipment must be properly guarded and meet all applicable OSHA
             standards.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 33 of 53
              Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 95 of 127


H.12.6        The Contractor shall assume full responsibility and liability for compliance with all applicable
              regulations pertaining to the health and safety of personnel during the execution of work and shall
              hold the District harmless for any action on his part or that of his employees or subContractors,
              which results in illness, injury or death.

H.12.7        The Contractor shall furnish all MSDS for any materials used in the performance of this Contract.
              The Contractor shall make efforts to use recycled paper products and environmentally preferable
              materials.

H.12.8        The Contractor shall be responsible for the base operations of the building only, which excludes
              retail space specific services, not provided to retailers by the building.

              a) The Contractor shall be liable for all fines and shall comply with all District regulations for
                 safe handling, storage, disposal, and use of any hazardous materials and chemicals.

              b) The Contractor shall be charged the cost, in the event of fines or penalties levied by the EPA
                 or an Air Quality Management Authority.

H.12.9        Bond Requirements - RESERVED [Intentionally Omitted]

H.12.10       Allowable SubContracting Requirements

H.12.10.1     The Contractor shall ensure that all activities carried out by any subContractor conforms to the
              provisions of this Contract.

H.12.10.2     It is the responsibility of the Contractor to ensure its subContractors are capable of meeting the
              reporting requirements under this Contract and, if they cannot, the Contractor is not relieved of the
              reporting requirements.

H.12.10.3     The Contractor shall notify the District Contracting Officer, in writing, of the termination of any
              subContract for the provision of services, including the arrangements made to ensure continuation
              of the services covered by the terminated subContract, not less than forty-five (45) days prior to
              the effective date of the termination, unless immediate termination of the Contract is necessary to
              protect the health and safety of Enrollees or prevent fraud and abuse. In such an event, the
              Contractor shall notify COTR immediately upon taking such action.

H.12.10.3.1   If the District determines that the termination or expiration of a subContract materially affects the
              ability of the Contractor to carry out its responsibility under this Contract; the District may
              terminate this Contract.

H.12.10.3.2   The Contractor shall ensure subContracts contain a provision that requires subContracts to contain
              all provisions of the Contractor’s Contract with the District and that the subContractor look solely
              to Contractor for payment for services rendered.

H.12.11       Staff Attire and Identification

H.12.11.1     The Contractor’s staff shall wear neat, clean, and professional attire. The attire shall include
              distinctive apparel identifying staff as Contractor’s employees.

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 34 of 53
              Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 96 of 127


H.12.11.2     The Contractor’s staff shall wear identification badges at all times. The identification badges shall
              provide company logo, employee’s name, and employee photograph.

H.12.12       Safety Requirements

H.12.12.1     The Contractor shall be responsible for complying with all applicable District and Federal rules,
              regulations and practices relating to safety on the job site; for all injury to persons or damage to
              property that occurs as a result of the Contractor's negligence and shall take proper safety and
              health precautions to protect the work, the workers, the tenants and District property; and for all
              materials delivered and work performed until completion and acceptance of the entire work in
              writing by the COTR.

H.12.12.2     The Contractor shall provide and ensure that all its personnel at the work sites properly wear all
              applicable safety devices and apparel required by the United States Occupational Safety and Health
              Administration (OSHA) including, but not limited to:

H.12.12.2.1   Back support devices

H.12.12.2.2   Eye protection

H.12.12.2.3   Hearing protection

H.12.12.2.4   Hand protection

H.12.12.2.5   Head protection

H.12.12.2.6   Foot protection

H.12.12.2.7   Personal Protection Equipment (PPE) gear in accordance with the CDC’s established guideline

H.12.12.3     The District has the right to inspect all areas for safety violations at its discretion, direct the
              Contractor to make immediate improvement of necessary conditions and/or procedures, and/or
              stop the work if other hazards are deemed to exist.

H.12.12.4     Notwithstanding any provision to the contrary, the District shall not be obligated to make an
              equitable adjustment for any work stoppage that results from safety hazards created by the
              Contractor. In the event that the Contracting Officer directs the work to stop because of existing
              safety hazards after the Contractor has been notified and provided ample time to correct, the
              Contractor shall bear all costs for eliminating the hazard(s) and shall not be granted compensation
              for the work stoppage.

H.12.12.5     The Contractor shall immediately notify the COTR if the job site is visited by an OSHA official
              for compliance of the Occupational Safety and Health Act or any other safety regulatory
              requirements.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 35 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 97 of 127



H.12.13      Fire Prevention

H.12.13.1    The Contractor shall be responsible for establishing and maintaining an effective fire prevention
             program for its employees and the District property being serviced on the job site.

H.12.13.2    The Contractor shall be knowledgeable and train all its employees on the job site to fulfill the
             requirements of this Statement of Work on the procedures, means of egress and methods of
             reporting fires on the job sites.

H.12.14      Smoke Free Environment
             The District's facilities are smoke free. The Contractor is responsible for adhering to all applicable
             rules and regulations regarding maintenance of a smoke free environment on the job sites.

H.12.15      Delivery of Services
             The Contractor shall schedule its service deliveries during times that cause minimum disruption
             and inconvenience to District agency operations, including District of Columbia Public School
             (DCPS) operations. Unless otherwise approved by the COTR, the assessment services shall be
             made weekdays before 6:00 p.m. or on weekends. Upon conclusion of the District of Columbia
             Public Schools (DCPS) academic year, the Contractor shall have more flexible hours to provide
             the assessment services.

H.12.16      Communication
             At its own expense, the Contractor shall provide electronic pagers, transportable cellular
             telephones, or any other telecommunication devices adequate to effectively provide a
             communication link to District officials especially in emergency situations when the need to get
             hold of Contractor personnel is greatest. The names of the individual officers and the telephone
             numbers for their respectively assigned pager and telephone number shall be provided to the
             Contracting Officer and the COTR at the start of the period of performance.

H.12.17      Accident Reports
             The Contractor shall immediately notify the COTR of any accidents on the job site arising from
             the performance of this SOW that involve bodily injury to Contractor’s employees or District
             workers or both, building occupants, visitors, or other persons.

H.12.18      Property Damage Notification
             Any damage caused by the Contractor or its employees to District property shall be promptly
             repaired or replaced by the Contractor at the Contractor’s expense.

H.12.19      Suspension Of Work

H.12.19.1    In the event services are not provided or required by the District because the buildings is closed
             due to unanticipated circumstances, deductions to the Contractor price normally payable to
             Contractor will be computed as follows.

H.12.19.2    The deduction rate in dollars per day will be equal to the per month Contract price for the building,
             divided by twenty-one (21) days per month. (This will be adjusted as appropriate if some portion
             of the Contractor’s requirements apply to weekends or holidays).

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 36 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 98 of 127



H.12.19.3    The deduction rate in dollars per day multiplied by the number of days services were not provided
             or required will equal the total dollar deduction to be made.

H.12.19.4    Deductions will not be made to the extent that the Contractor can demonstrate that payment to
             employees is required by an incorporated wage determination or union agreement.

H.12.19.5    In the event services are provided for portion of days, appropriate adjustments will be made by the
             COTR to assure the Contractor is compensated for services provided.

H.12.20      Contract Completion or Termination

H.12.20.1    The Contractor shall turn over all plans codes, manuals, records, files, reports, databases spare
             inventory and materials developed or purchased in the course of the Contract to the COTR within
             thirty (30) calendar days after Contract completion or termination.

H.13         DIVERSION, REASSIGNMENT AND REPLACEMENT OF KEY PERSONNEL

             The key personnel, if specified in the Contract, are considered to be essential to the work being
             performed hereunder. Prior to diverting any of the specified key personnel for any reason, the
             Contractor shall notify the CO at least thirty (30) calendar days in advance and shall submit
             justification, including proposed substitutions, in sufficient detail to permit evaluation of the
             impact upon the Contract. The Contractor shall obtain written approval of the CO for any proposed
             substitution of key personnel.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 37 of 53
             Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 99 of 127


                                             SECTION I
                                         CONTRACT CLAUSES

I.1           GOVERNING LAW
              This Contract, and any disputes arising out of or related to this Contract, shall be governed by, and
              construed in accordance with, the laws of the District of Columbia.

I.2           APPLICABILITY OF STANDARD CONTRACT PROVISIONS
              The Standard Contract Provisions for use with District of Columbia Government, Department of
              General Services Supplies and Services Contracts dated January 14, 2016 (SCP) are incorporated
              as part of the Contract.

I.3           CONTRACTS THAT CROSS FISCAL YEARS
              Continuation of this Contract beyond the current fiscal year is contingent upon future fiscal
              authorizations and appropriations.

I.4           CONTRACTS IN EXCESS OF ONE MILLION DOLLARS
              Any Contract in excess of $l,000,000 shall not be binding or give rise to any claim or demand
              against the District until approved by the Council of the District of Columbia and signed by the
              Contracting Office.

I.5           CONTINUITY OF SERVICES

I.5.1         The Contractor recognizes that the services provided under this Contract are vital to the District of
              Columbia and must be continued without interruption and that, upon Contract expiration or
              termination, a successor, either the District or another Contractor, at the District’s option, may
              continue to provide these services. To that end, the Contractor agrees to:

I.5.1.1       Furnish phase-out, phase-in (transition) training; and

I.5.1.2       Exercise its best efforts and cooperation to affect an orderly and efficient transition to a successor.

I.5.2         The Contractor shall, upon the Contracting Officer’s written notice:

I.5.2.1       Furnish phase-in, phase-out services for up to ninety (90) days after this Contract expires and

I.5.2.2       Negotiate in good faith a plan with a successor to determine the nature and extent of phase-in,
              phase-out services required. The plan shall specify a training program and a date for transferring
              responsibilities for each division of work described in the plan and shall be subject to the
              Contracting Officer’s approval.

I.5.3         The Contractor shall provide sufficient experienced personnel during the phase-in, phase-out
              period to ensure that the services called for by this Contract are maintained at the required level of
              proficiency.

I.5.4         The Contractor shall allow as many personnel as practicable to remain on the job to help the
              successor maintain the continuity and consistency of the services required by this Contract. The
              Contractor also shall disclose necessary personnel records and allow the successor to conduct on-

  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                   Page 38 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 100 of 127


              site interviews with these employees. If selected employees are agreeable to the change, the
              Contractor shall release them at a mutually agreeable date and negotiate transfer of their earned
              fringe benefits to the successor.

I.5.5         Only in accordance with a modification issued by the Contracting Officer, the Contractor shall be
              reimbursed for all reasonable phase-in, phase-out costs (i.e., costs incurred within the agreed
              period after Contract expiration that result from phase-in, phase-out operations) and a fee (profit)
              not to exceed a pro rata portion of the fee (profit) under this Contract

I.6           CONFIDENTIALITY OF INFORMATION
              The Contractor shall keep all information relating to any employee or customer of the District in
              absolute confidence and shall not use the information in connection with any other matters; nor
              shall it disclose any such information to any other person, firm or corporation, in accordance with
              the District and Federal laws governing the confidentiality of records.

I.7           ESTIMATED QUANTITIES
              It is the intent of the District to secure a Contract for all of the needs of the designated agencies for
              items specified herein which may occur during the Contract term. The District agrees that it will
              purchase its requirements of the articles or services included herein from the Contractor. Articles
              or services specified herein have a history of repetitive use in the District agencies. The estimated
              quantities stated in the RFP reflect the best estimates available. They shall not be construed to limit
              the quantities which may be ordered from the Contractor by the District or to relieve the Contractor
              of his obligation to fill all such orders. Orders will be placed from time to time if and when needs
              arise for delivery, all charges prepaid, to the ordering agency. The District does not guarantee to
              order any specific quantities of any item(s) or work hours of service.

I.8           DISPUTES
              All disputes arising under or relating to the Contract shall be resolved as provided in the Standard
              Contract Provisions for use with District of Columbia Department of General Services Supplies
              and Services Contracts dated January 14, 2016 (“SCP”), Article 14: Disputes Attachment J.1.

I.9           CHANGES

              (a)     The CO may, at any time, by written order, and without notice to the surety, if any, make
                      changes in the Contract within the general scope hereof. If such change causes an increase
                      or decrease in the cost of performance of the Contract, or in the time required for
                      performance, an equitable adjustment shall be made. Any claim for adjustment for
                      a change within the general scope must be asserted within ten (10) days from the date
                      the change is ordered; provided, however, that the CO, if he or she determines that the
                      facts justify such action, may receive, consider and adjust any such claim asserted at
                      any time prior to the date of final settlement of the Contract. If the parties fail to agree
                      upon the adjustment to be made, the dispute shall be determined as provided in
                      Section [I.8] - Disputes.

              (b)     The District shall not require the Contractor, and the Contractor shall not require a
                      subContractor, to undertake any work that is beyond the original scope of the Contract or
                      subContract, including work under a District-issued change order/Contract modification,
  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                    Page 39 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 101 of 127


                     when the additional work increases the Contract price beyond the not-to-exceed price or
                     negotiated maximum price of this Contract, unless the CO:

                         (1) Agrees with Contractor, and if applicable, the subContractor on a price for the
                             additional work;

                         (2) Obtains a certification of funding to pay for the additional work;

                         (3) Makes a written, binding commitment with the Contractor to pay for the additional
                             work within 30-days after the Contractor submits a proper invoice; and

                         (4) Provides the Contractor with written notice of the funding certification.

              (c)    The Contractor shall include in its subContracts a clause that requires the Contractor to:


                         (1) Within 5 business days of its receipt of notice the approved additional funding,
                             provide the subContractor with notice of the amount to be paid to the subContractor
                             for the additional work to be performed by the subContractor;

                         (2) Pay the subContractor any undisputed amount to which the subContractor is
                             entitled for the additional work within 10 days of receipt of payment from the
                             District; and

                         (3) Notify the subContractor and CO in writing of the reason the Contractor withholds
                             any payment from a subContractor for the additional work.

                     Neither the District, Contractor, nor any subContractor may declare another party to be in
                     default, or assess, claim, or pursue damages for delays, until the parties to agree on a price
                     for the additional work.I.10 NON-DISCRIMINATION CLAUSE

I.10.1        The Contractor shall not discriminate in any manner against any employee or applicant for
              employment that would constitute a violation of the District of Columbia Human Rights Act,
              effective December 13, 1977, as amended (D.C. Law 2-38; D.C. Official Code § 2-1401.01 et seq.)
              (“Act”, as used in this clause.) The Contractor shall include a similar clause in all subContracts,
              except subContracts for standard commercial supplies or raw materials. In addition, the Contractor
              agrees, and any subContractor shall agree, to post in conspicuous places, available to employees
              and applicants for employment, a notice setting forth the provisions of this non-discrimination
              clause as provided in section 251 of the Act.

I.10.2        Pursuant to Mayor’s Order 85-85, (6/10/85), Mayor’s Order 2002-175 (10/23/02), Mayor’s Order
              2011-155 (9/9/11) and the rules of the Office of Human Rights, Chapter 11 of Title 4 of the D.C.
              Municipal Regulations, the following clauses apply to the Contract:

I.10.3        The Contractor shall not discriminate against any employee or applicant for employment because
              of actual or perceived: race, color, religion, national origin, sex, age, marital status, personal
              appearance, sexual orientation, gender identity or expression, family responsibilities, genetic
  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 40 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 102 of 127


              information, disability, matriculation, political affiliation, or credit information. Sexual
              harassment is a form of sex discrimination, which is prohibited by the Act. In addition, harassment
              based on any of the above-protected categories is prohibited by the Act.

I.10.4        The Contractor agrees to take affirmative action to ensure that applicants are employed, and that
              employees are treated during employment, without regard to their actual or perceived: race, color,
              religion, national origin, sex, age, marital status, personal appearance, sexual orientation, gender
              identity or expression, family responsibilities, genetic information, disability, matriculation,
              political affiliation, or credit information. The affirmative action shall include, but not be limited
              to the following:

                 a)   employment, upgrading or transfer;
                 b)   recruitment, or recruitment advertising;
                 c)   demotion, layoff, or termination;
                 d)   rates of pay, or other forms of compensation; and
                 e)   selection for training and apprenticeship.

I.10.5        The Contractor agrees to post in conspicuous places, available to employees and applicants for
              employment, notices to be provided by the Contracting agency, setting forth the provisions in
              paragraphs 19(b) (1) and (b) (2) concerning non-discrimination and affirmative action.

I.10.6        The Contractor shall, in all solicitations or advertisements for employees placed by or on behalf of
              the Contractor, state that all qualified applicants will receive consideration for employment
              pursuant to the non-discrimination requirements set forth in paragraph 19(b) (2).

I.10.7        The Contractor agrees to send to each labor union or representative of workers with which it has a
              collective bargaining agreement or other Contract or understanding, a notice to be provided by the
              Contracting agency, advising the said labor union or workers’ representative of that Contractor’s
              commitments under this nondiscrimination clause and the Act, and shall post copies of the notice
              in conspicuous places available to employees and applicants for employment.

I.10.8        The Contractor agrees to permit access to its books, records, and accounts pertaining to its
              employment practices, by the Chief Procurement Officer or designee, or the Director of the Office
              of Human Rights or designee, for purposes of investigation to ascertain compliance with the Act,
              and to require under terms of any subContractor agreement each subContractor to permit access
              of such subContractors’ books, records, and accounts for such purposes.

I.10.9        The Contractor agrees to comply with the provisions of the Act and with all guidelines for equal
              employment opportunity applicable in the District adopted by the Director of the Office of Human
              Rights, or any authorized official.

I.10.10       The Contractor shall include in every subContract the equal opportunity clause, i.e., paragraphs
              19(b) (1) through (b) (9) of this clause, so that such provisions shall be binding upon each
              subContractor.



  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                   Page 41 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 103 of 127


I.15.11       The Contractor shall take such action with respect to any subContract as the CO may direct as a
              means of enforcing these provisions, including sanctions for noncompliance; provided, however,
              that in the event the Contractor becomes involved in, or is threatened with, litigation with a
              subContractor or vendor as a result of such direction by the Contracting agency, the Contractor
              may request the District to enter into such litigation to protect the interest of the District

I.11          RIGHTS IN DATA

              A.     Definitions

                     1. “Products” - A deliverable under any Contract that may include commodities, services
                     and/or technology furnished by or through Contractor, including existing and custom
                     Products, such as, but not limited to: a) recorded information, regardless of form or the
                     media on which it may be recorded; b) document research; c) experimental, developmental,
                     or engineering work; d) licensed software; e) components of the hardware environment; f)
                     printed materials (including but not limited to training manuals, system and user
                     documentation, reports, drawings); g) third party software; h) modifications,
                     customizations, custom programs, program listings, programming tools, data, modules,
                     components; and i) any intellectual property embodied therein, whether in tangible or
                     intangible form, including but not limited to utilities, interfaces, templates, subroutines,
                     algorithms, formulas, source code, and object code.

                     2. “Existing Products” - Tangible Products and intangible licensed Products that exist prior
                     to the commencement of work under the Contract. Existing Products must be identified on
                     the Product prior to commencement of work or else will be presumed to be Custom
                     Products.

                     3. “Custom Products” - Products, preliminary, final or otherwise, which are created or
                     developed by Contractor, its subContractors, partners, employees, resellers or agents for
                     the District under the Contract.

                     4. “District” – The District of Columbia and its agencies.

              B.     Title to Project Deliverables
                     The Contractor acknowledges that it is commissioned by the District to perform services
                     detailed in the Contract. The District shall have ownership and rights for the duration set
                     forth in the Contract to use, copy, modify, distribute, or adapt Products as follows:

                     1. Existing Products: Title to all Existing Licensed Product(s), whether or not embedded
                     in, delivered or operating in conjunction with hardware or Custom Products, shall remain
                     with Contractor or third-party proprietary owner, who retains all rights, title and interest
                     (including patent, trademark or copyrights). Effective upon payment, the District shall be
                     granted an irrevocable, non-exclusive, worldwide, paid-up license to use, execute,
                     reproduce, display, perform, adapt (unless Contractor advises the District as part of
                     Contractor’s Proposal that adaptation will violate existing agreements or statutes and
                     Contractor demonstrates such to the District’s satisfaction), and distribute Existing Product
                     to District users up to the license capacity stated in the Contract with all license rights
                     necessary to fully effect the general business purpose of the project or work plan or

  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 42 of 53
          Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 104 of 127


                   Contract. Licenses shall be granted in the name of the District. The District agrees to
                   reproduce the copyright notice and any other legend of ownership on any copies authorized
                   under this paragraph.

                   2. Custom Products: Effective upon Product creation, Contractor hereby conveys, assigns,
                   and transfers to the District the sole and exclusive rights, title and interest in Custom
                   Product(s), whether preliminary, final or otherwise, including all patent, trademark and
                   copyrights. Contractor hereby agrees to take all necessary and appropriate steps to ensure
                   that the Custom Products are protected against unauthorized copying, reproduction and
                   marketing by or through Contractor.

            C.     Transfers or Assignments of Existing or Custom Products by the District
                   The Department may transfer or assign Existing or Custom Products and the licenses
                   thereunder to another District agency. Nothing herein shall preclude the Contractor from
                   otherwise using the related or underlying general knowledge, skills, ideas, concepts,
                   techniques and experience developed under a project or work plan in the course of
                   Contractor’s business.

            D.     SubContractor Rights

                   Whenever any data, including computer software, are to be obtained from a subContractor
                   under the Contract, the Contractor shall use this clause, Rights in Data, in the subContract,
                   without alteration, and no other clause shall be used to enlarge or diminish the District’s or
                   the Contractor’s rights in that subContractor data or computer software which is required
                   for the District.

            E.     Source Code Escrow

                   1. For all computer software furnished to the District with the rights specified in section
                   B.2, the Contractor shall furnish to the District, a copy of the source code with such rights
                   of the scope as specified in section B.2 of this clause. For all computer software furnished
                   to the District with the restricted rights specified in section B.1 of this clause, the District,
                   if the Contractor either directly or through a successor or affiliate shall cease to provide the
                   maintenance or warranty services provided the District under the Contract or any paid-up
                   maintenance agreement, or if the Contractor should be declared insolvent by a court of
                   competent jurisdiction, shall have the right to obtain, for its own and sole use only, a single
                   copy of the current version of the source code supplied under the Contract, and a single
                   copy of the documentation associated therewith, upon payment to the person in control of
                   the source code the reasonable cost of making each copy.

                   2. If the Contractor or Product manufacturer/developer of software furnished to the District
                   with the rights specified in section B.1 of this clause offers the source code or source code
                   escrow to any other commercial customers, the Contractor shall either: (1) provide the
                   District with the source code for the Product; (2) place the source code in a third party
                   escrow arrangement with a designated escrow agent who shall be named and identified to
                   the District, and who shall be directed to release the deposited source code in accordance
                   with a standard escrow arrangement acceptable to the District; or (3) will certify to the
                   District that the Product manufacturer/ developer has named the District as a named

DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 43 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 105 of 127


                     beneficiary of an established escrow arrangement with its designated escrow agent who
                     shall be named and identified to the District, and who shall be directed to release the
                     deposited source code in accordance with the terms of escrow.

                     3. The Contractor shall update the source code, as well as any corrections or enhancements
                     to the source code, for each new release of the Product in the same manner as provided
                     above and certify such updating of escrow to the District in writing.

              F.     Indemnification and Limitation of Liability

                     The Contractor shall indemnify and save and hold harmless the District, its officers, agents
                     and employees acting within the scope of their official duties against any liability,
                     including costs and expenses, (i) for violation of proprietary rights, copyrights, or rights of
                     privacy, arising out of the publication, translation, reproduction, delivery, performance, use
                     or disposition of any data furnished under this Contract, or (ii) based upon any data
                     furnished under this Contract, or based upon libelous or other unlawful matter contained
                     in such data.

I.12          OTHER CONTRACTORS
              The Contractor shall not commit or permit any act that will interfere with the performance of work
              by another District Contractor or by any District employee.

I.13          SUBCONTRACTS
              The Contractor hereunder shall not subContract any of the Contractor’s work or services to any
              subContractor without the prior written consent of the CO. Any work or service so subContracted
              shall be performed pursuant to a subContract agreement, which the District will have the right to
              review and approve prior to its execution by the Contractor. Any such subContract shall specify
              that the Contractor and the subContractor shall be subject to every provision of this Contract.
              Notwithstanding any such subContract approved by the District, the Contractor shall remain liable
              to the District for all Contractor's work and services required hereunder.

I.14          INSURANCE

              A.     GENERAL REQUIREMENTS. The Contractor at its sole expense shall procure and
                     maintain, during the entire period of performance under this contract, the types of insurance
                     specified below. The Contractor shall have its insurance broker or insurance company
                     submit a Certificate of Insurance to the CO giving evidence of the required coverage prior
                     to commencing performance under this contract. In no event shall any work be performed
                     until the required Certificates of Insurance signed by an authorized representative of the
                     insurer(s) have been provided to, and accepted by, the CO. All insurance shall be written
                     with financially responsible companies authorized to do business in the District of
                     Columbia or in the jurisdiction where the work is to be performed and have an A.M. Best
                     Company rating of A- / VII or higher. The Contractor shall require all of its subcontractors
                     to carry the same insurance required herein.

                     All required policies shall contain a waiver of subrogation provision in favor of the
                     Government of the District of Columbia.


  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 44 of 53
          Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 106 of 127


                   The Government of the District of Columbia shall be included in all policies required
                   hereunder to be maintained by the Contractor and its subcontractors (except for workers’
                   compensation and professional liability insurance) as an additional insureds for claims
                   against The Government of the District of Columbia relating to this contract, with the
                   understanding that any affirmative obligation imposed upon the insured Contractor or its
                   subcontractors (including without limitation the liability to pay premiums) shall be the sole
                   obligation of the Contractor or its subcontractors, and not the additional insured. The
                   additional insured status under the Contractor’s and its subcontractors’ Commercial
                   General Liability insurance policies shall be affected using the ISO Additional Insured
                   Endorsement form CG 20 10 11 85 (or CG 20 10 07 04 and CG 20 37 07 04) or such other
                   endorsement or combination of endorsements providing coverage at least as broad and
                   approved by the CO in writing. All of the Contractor’s and its subcontractors’ liability
                   policies (except for workers’ compensation and professional liability insurance) shall be
                   endorsed using ISO form CG 20 01 04 13 or its equivalent so as to indicate that such
                   policies provide primary coverage (without any right of contribution by any other
                   insurance, reinsurance or self-insurance, including any deductible or retention, maintained
                   by an Additional Insured) for all claims against the additional insured arising out of the
                   performance of this Statement of Work by the Contractor or its subcontractors, or anyone
                   for whom the Contractor or its subcontractors may be liable. These policies shall include
                   a separation of insureds clause applicable to the additional insured.

                   If the Contractor and/or its subcontractors maintain broader coverage and/or higher limits
                   than the minimums shown below, the District requires and shall be entitled to the broader
                   coverage and/or the higher limits maintained by the Grantee and subcontractors.

                   1. Commercial General Liability Insurance. The Contractor shall provide evidence
                      satisfactory to the CO with respect to the services performed that it carries a CGL
                      policy, written on an occurrence (not claims-made) basis, on Insurance Services Office,
                      Inc. (“ISO”) form CG 00 01 04 13 (or another occurrence-based form with coverage at
                      least as broad and approved by the CO in writing), covering liability for all ongoing
                      and completed operations of the Contractor, including ongoing and completed
                      operations under all subcontracts, and covering claims for bodily injury, including
                      without limitation sickness, disease or death of any persons, injury to or destruction of
                      property, including loss of use resulting therefrom, personal and advertising injury, and
                      including coverage for liability arising out of an Insured Contract (including the tort
                      liability of another assumed in a contract) and acts of terrorism (whether caused by a
                      foreign or domestic source). Such coverage shall have limits of liability of not less than
                      $1,000,000 each occurrence, a $2,000,000 general aggregate (including a per location
                      or per project aggregate limit endorsement, if applicable) limit, a $1,000,000 personal
                      and advertising injury limit, and a $2,000,000 products-completed operations aggregate
                      limit.

                      The vendor should be named as an additional insured on the applicable
                      manufacturer’s/distributer’s Commercial General Liability policy using Insurance
                      Services Office, Inc. (“ISO”) form CG 20 15 04 13 (or another occurrence-based form
                      with coverage at least as broad)




DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                               Page 45 of 53
          Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 107 of 127


                   2. Automobile Liability Insurance. The Contractor shall provide evidence satisfactory
                      to the CO of commercial (business) automobile liability insurance written on ISO
                      form COTR/CA 00 01 10 13 (or another form with coverage at least as broad and
                      approved by the CO in writing) including coverage for all owned, hired, borrowed
                      and non- owned vehicles and equipment used by the Contractor, with minimum
                      per accident limits equal to the greater of (i) the limits set forth in the
                      Contractor’s commercial automobile liability policy or (ii) $1,000,000 per occurrence
                      combined single limit for bodily injury and property damage.

                   3. Workers’ Compensation Insurance. The Contractor shall provide evidence satisfactory
                      to the CO of Workers’ Compensation insurance in accordance with the statutory
                      mandates of the District of Columbia or the jurisdiction in which the contract is
                      performed.

                      Employer’s Liability Insurance. The Contractor shall provide evidence satisfactory to
                      the CO of employer’s liability insurance as follows: $500,000 per accident for injury;
                      $500,000 per employee for disease; and $500,000 for policy disease limit.

                      All insurance required by this paragraph 3 shall include a waiver of subrogation
                      endorsement for the benefit of Government of the District of Columbia

                   4. Crime Insurance (3rd Party Indemnity) - The Contractor shall provide a 3rd Party
                      Crime policy to cover the dishonest acts of Contractor’s employees which result in a
                      loss to the District. The policy shall provide a limit of $10,000 per occurrence.

                   5. Cyber Liability Insurance - The Contractor shall provide evidence satisfactory to the
                      Contracting Officer of Cyber Liability Insurance, with limits not less than $2,000,000
                      per occurrence or claim, $2,000,000 aggregate. Coverage shall be sufficiently broad
                      to respond to the duties and obligations as is undertaken by Contractor in this agreement
                      and shall include, but not limited to, claims involving infringement of intellectual
                      property, including but not limited to infringement of copyright, trademark, trade dress,
                      invasion of privacy violations, information theft, damage to or destruction of electronic
                      information, release of private information, alteration of electronic information,
                      extortion and network security. The policy shall provide coverage for breach response
                      costs as well as regulatory fines and penalties as well as credit monitoring expenses
                      with limits sufficient to respond to these obligations. This insurance requirement will
                      be considered met if the general liability insurance includes an affirmative cyber
                      endorsement for the required amounts and coverages. NOTE: The Office of Risk
                      Management (ORM) will require the Contractor to furnish a copy of the actual cyber
                      policy (not just the binder) prior to granting approval of the policy.

                   6. Environmental Liability Insurance - The Contractor shall provide evidence satisfactory
                      to the CO of pollution legal liability insurance covering losses caused by pollution
                      conditions that arise from the ongoing or completed operations of the Contractor.
                      Completed operations coverage shall remain in effect for at least ten (10) years after
                      completion of the work. Such insurance shall apply to bodily injury, property damage
                      (including loss of use of damaged property or of property that has been physically
                      injured), cleanup costs, liability and cleanup costs while in transit, and defense

DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                               Page 46 of 53
          Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 108 of 127


                      (including costs and expenses incurred in the investigation, defense and settlement of
                      claims). There shall be neither an exclusion nor a sublimit for mold-related claims.
                      The minimum limits required under this paragraph shall be equal to the greater of (i)
                      the limits set forth in the Contractor’s pollution legal liability policy or (ii) $2,000,000
                      per occurrence and $2,000,000 in the annual aggregate. If such coverage is written on
                      a claims-made basis, the Contractor warrants that any retroactive date applicable to
                      coverages under the policy precedes the Contractor’s performance of any work under
                      the Contract and that continuous coverage will be maintained or an extended reporting
                      period will be exercised for at least ten (10) years after completion. The Contractor
                      also must furnish to the Owner certificates of insurance evidencing pollution legal
                      liability insurance maintained by the transportation and disposal site operators(s) used
                      by the Contractor for losses arising from facility(ies) accepting, storing or disposing
                      hazardous materials or other waste as a result of the Contractor’s operations. Such
                      coverages must be maintained with limits of at least the amounts set forth above.

                   7. Professional Liability Insurance (Errors & Omissions) - The Contractor shall provide
                      Professional Liability Insurance (Errors and Omissions) to cover liability resulting
                      from any error or omission in the performance of professional services under this
                      Contract. The policy shall provide limits of $1,000,000 per claim or per occurrence for
                      each wrongful act and $2,000,000 annual aggregate. The Contractor warrants that any
                      applicable retroactive date precedes the date the Contractor first performed any
                      professional services for the Government of the District of Columbia and that
                      continuous coverage will be maintained or an extended reporting period will be
                      exercised for a period of at least ten years after the completion of the professional
                      services.

                   8. Sexual/Physical Abuse & Molestation – RESERVED [Intentionally Omitted]

                   9. Commercial Umbrella or Excess Liability - The Contractor shall provide evidence
                      satisfactory to the CO of commercial umbrella or excess liability insurance with
                      minimum limits equal to the greater of (i) the limits set forth in the Contractor’s
                      umbrella or excess liability policy or (ii) $5,000,000 per occurrence and $5,000,000 in
                      the annual aggregate, following the form and in excess of all liability policies. All
                      liability coverages must be scheduled under the umbrella and/or excess policy. The
                      insurance required under this paragraph shall be written in a form that annually
                      reinstates all required limits. Coverage shall be primary to any insurance, self-insurance
                      or reinsurance maintained by the District and the “other insurance” provision must be
                      amended in accordance with this requirement and principles of vertical exhaustion

            B.     PRIMARY AND NONCONTRIBUTORY INSURANCE. The insurance required
                   herein shall be primary to and will not seek contribution from any other insurance,
                   reinsurance or self-insurance including any deductible or retention, maintained by the
                   Government of the District of Columbia.

            C.     DURATION. The Contractor shall carry all required insurance until all Contract work is
                   accepted by the District and shall carry the required General Liability; any required
                   Professional Liability; and any required Employment Practices Liability insurance for five
                   (5) years following final acceptance of the work performed under this Contract.

DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                               Page 47 of 53
          Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 109 of 127



            D.     LIABILITY. These are the required minimum insurance requirements established by the
                   District of Columbia. HOWEVER, THE REQUIRED MINIMUM INSURANCE
                   REQUIREMENTS PROVIDED ABOVE WILL NOT IN ANY WAY LIMIT THE
                   CONTRACTOR’S LIABILITY UNDER THIS CONTRACT.

            E.     CONTRACTOR’S PROPERTY. Contractor and subContractors are solely responsible
                   for any loss or damage to their personal property, including but not limited to tools and
                   equipment, scaffolding and temporary structures, rented machinery, or owned and leased
                   equipment. A waiver of subrogation shall apply in favor of the District of Columbia.

            F.     MEASURE OF PAYMENT. The District shall not make any separate measure or
                   payment for the cost of insurance and bonds. The Contractor shall include all of the costs
                   of insurance and bonds in the Contract price.

            G.     NOTIFICATION. The Contractor shall immediately provide the CO with written notice
                   in the event that its insurance coverage has or will be substantially changed, canceled or
                   not renewed, and provide an updated certificate of insurance to the CO.

            H.     CERTIFICATES OF INSURANCE. The Contractor shall submit certificates of
                   insurance giving evidence of the required coverage as specified in this section prior to
                   commencing work. Evidence of insurance shall be submitted to:

                   THE GOVERNMENT OF THE DISTRICT OF COLUMBIA
                   And mailed to the attention of:

                   GEORGE G. LEWIS, CPPO C/O Domonique L. Banks
                   Chief Procurement Officer
                   Chief of Contracts & Procurement
                   Department of General Services
                   2000 14th Street N.W. | 8th Floor
                   Telephone: (202) 727-2800
                   E-mail: george.lewis@dc.gov

                   The CO may request, and the Contractor shall promptly deliver updated certificates of
                   insurance, endorsements indicating the required coverages, and/or certified copies of the
                   insurance policies. If the insurance initially obtained by the Contractor expires prior to
                   completion of the Contract, renewal certificates of insurance and additional insured and
                   other endorsements shall be furnished to the CO prior to the date of expiration of all such
                   initial insurance. For all coverage required to be maintained after completion, an
                   additional certificate of insurance evidencing such coverage shall be submitted to the CO
                   on an annual basis as the coverage is renewed (or replaced).

            I.     DISCLOSURE OF INFORMATION. The Contractor agrees that the District may
                   disclose the name and contact information of its insurers to any third party which
                   presents a claim against the District for any damages or claims resulting from or arising
                   out of work performed by the Contractor, its agents, employees, servants or
                   subContractors in the performance of this Contract.

DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                     Page 48 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 110 of 127


              J.       CARRIER RATINGS. All Contractor’s and its subContractors’ insurance required in
                       connection with this Contract shall be written by insurance companies with an A.M. Best
                       Insurance Guide rating of at least A- VII (or the equivalent by any other rating agency) and
                       licensed in the in the District.

I.15          EQUAL EMPLOYMENT OPPORTUNITY
              In accordance with the District of Columbia Administrative Issuance System, Mayor’s Order 85-
              85 dated June 10, 1985, the forms for completion of the Equal Employment Opportunity
              Information Report are incorporated herein as Attachment J.8. An award cannot be made to any
              Contractor who has not satisfied the equal employment requirements.

I.16          ORDER OF PRECEDENCE
              The Contract will contain the following clause:

              ORDER OF PRECEDENCE
              A conflict in language shall be resolved by giving precedence to the document in the highest order
              of priority that contains language addressing the issue in question. The following documents are
              incorporated into the Contract by reference and made a part of the Contract in the following order
              of precedence:

              (1)   An applicable Court Order, if any
              (2)   Contract document
              (3)   Standard Contract Provisions
              (4)   Contract attachments other than the Standard Contract Provisions
              (5)   RFP, as amended
              (6)   BAFOs (in order of most recent to earliest)
              (7)   Proposal

I.17          TIME

              Time, if stated in a number of days, will include Saturdays, Sundays, and holidays, unless
              otherwise stated herein.




  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                   Page 49 of 53
               Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 111 of 127


                                                  SECTION J
                                                ATTACHMENTS

The following list of attachments is incorporated into the solicitation by reference.

  ATTACHMENT
                                                             DOCUMENT
      NO.

                       Government of the District of Columbia’s Department of General Services Standard
        J.1
                        Contract Provisions (“SCP”) for Supplies and Services Contracts, January 2016

        J.2             U.S. Department of Labor Wage Determination 2015-4282, Revision 17 Dated 23-
                                                        April-2020

        J.3                 Way to Work Amendment Act of 2006 - Living Wage Notice & Fact Sheet

        J.4                            Bidder/Offer Certification revised 26-February-2020
        J.5              Department of Employment Services First (1st) Source Employment Agreement
        J.6                  Department of Employment Services First (1st) Source Employment Plan
        J.7                                DSLBD SBE SubContracting Plan Form
                        Department of Employment Services, Equal Employment Opportunity Employer
        J.8
                                         Information Report and Mayor’s Order 85-85
         J.9                                       Tax Certification Affidavit
        J.10           Center for Biocide Chemistries Novel Coronavirus (COVID-19) Fighting Products
                      EPA’s Registered Antimicrobial Products for Use Against Novel Coronavirus SARS-
        J.11
                                                CoV-2, the Cause of COVID-19
        J.12                   CDC Environmental Cleaning and Disinfection Recommendations
                      District-wide guidance for enhanced cleaning in all public facilities to protect against
        J.13
                                                       COVID-19 spread




  DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                    Page 50 of 53
            Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 112 of 127


                                 SECTION K
          REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF
                                 OFFERORS
K.1          Bidder/Offeror Certification Form Attachment J.4

K.2          WALSH-HEALEY ACT

             If this Contract is for the manufacture or furnishing of materials, supplies, articles or equipment in
             an amount that exceeds or may exceed $10,000, and is subject to the Walsh-Healey Public
             Contracts Act, as amended (41 U.S.C. §§ 35-45) (the “Act”, as used in this section), the following
             terms and conditions apply:

             (a)    All representations and stipulations required by the Act and regulations issued by the
                    Secretary of Labor (41 CFR 50-201.3) are incorporated by reference. These
                    representations and stipulations are subject to all applicable rulings and interpretations of
                    the Secretary of Labor that are now, or may hereafter, be in effect.

             (b)    All employees whose work relates to this Contract shall be paid not less than the minimum
                    wage prescribed by regulations issued by the Secretary of Labor (41 CFR 50-202.2) (41
                    U.S.C. §40). Learners, student learners, apprentices, and handicapped workers may be
                    employed at less than the prescribed minimum wage (see 41 CFR 50-202.3) to the same
                    extent that such employment is permitted under Section 14 of the Fair Labor Standards Act
                    (29 U.S.C. §214).

K.3          CERTIFICATION REGARDING A DRUG-FREE WORKPLACE (JULY 1990)

K.3.1        Definitions. As used in this provision:

K.3.1.2      Conviction: means a finding of guilt (including a plea of nolo contendere) or imposition of
             sentence, or both, by any judicial body charged with the responsibility to determine violations of
             the federal or state criminal drug statutes.

K.3.1.3      Criminal drug statute: means a Federal or non-Federal criminal statute involving the
             manufacture, distribution, dispensing, possession or use of any controlled substance.

K.3.1.4      Drug-free workplace: means the site(s) for the performance of work done by the Contractor in
             connection with a specific Contract at which employees of the Contractor are prohibited from
             engaging in the unlawful manufacture, distribution, dispensing, possession, or use of a controlled
             substance.

K.3.1.5      Employee: means an employee of a Contractor directly engaged in the performance of work under
             a District Contract. “Directly engaged” is defined to include all direct cost employees and any
             other Contractor employee who has other than a minimal impact or involvement in Contract
             performance.

K.3.1.6      Individual: means an offeror/Contractor that has no more than one employee including the
             offeror/Contractor.

 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                  Page 51 of 53
           Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 113 of 127


K.3.2        The Contractor, if other than an individual, shall within 30 days after award (unless a longer period
             is agreed to in writing for Contracts of 30 days or more performance duration), or as soon as
             possible for Contracts of less than 30 days performance duration:

             (1) Publish a statement notifying its employees that the unlawful manufacture, distribution,
                 dispensing, possession, or use of a controlled substance is prohibited in the Contractor’s
                 workplace and specifying the actions that will be taken against employees for violations of
                 such prohibition;

             (2) Establish an ongoing drug-free awareness program to inform such employees about:
                    a. The dangers of drug abuse in the workplace;
                    b. The Contractor’s policy of maintaining a drug-free workplace;
                    c. Any available drug counseling, rehabilitation, and employee assistance programs; and
                    d. The penalties that may be imposed upon employees for drug abuse violations occurring
                         in the workplace.

             (3) Provide all employees engaged in performance of the Contract with a copy of the statement
                 required by Section [K.3.2(1)] of this clause;

             (4) Notify such employees in writing in the statement required by Section [K.3.2(1)] of this clause
                 that, as a condition of continued employment on this Contract, the employee will:
                     a. Abide by the terms of the statement; and
                     b. Notify the employer in writing of the employee’s conviction under a criminal drug
                          statute for a violation occurring in the workplace no later than 5 days after such
                          conviction.

             (5) Notify the CO in writing within 10 days after receiving notice under Section [K.3.2(4)(b)] of
                 this clause, from an employee or otherwise receiving actual notice of such conviction. The
                 notice shall include the position title of the employee;

             (6) Within 30 days after receiving notice under Section [K.3.2(4)(b)] of this clause of a conviction,
                 take one of the following actions with respect to any employee who is convicted of a drug
                 abuse violation occurring in the workplace:

                    a. Take appropriate personnel action against such employee, up to and including
                       termination; or
                    b. Require such employee to satisfactorily participate in a drug abuse assistance or
                       rehabilitation program approved for such purposes by a federal, state, or local health,
                       law enforcement, or other appropriate agency; and

             (7) Make a good faith effort to maintain a drug-free workplace through implementation of Section
                 [K.3.2(1)] through [K.3.2(6)] of this clause.

K.3.3        The Contractor, if an individual, agrees by award of the Contract or acceptance of a purchase order,
             not to engage in the unlawful manufacture, distribution, dispensing, possession, or use of a
             controlled substance while performing this Contract.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                 Page 52 of 53
           Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 114 of 127


K.3.4        In addition to other remedies available to the District, the Contractor’s failure to comply with the
             requirements of Sections [K.3.2] or [K.3.3] of this clause may render the Contractor subject to
             suspension of Contract payments, termination of the Contract for default, and suspension or
             debarment.




 DCAM-20-NC-EM-0079B | DOC SARS-CoV-2 (COVID-19) COMPREHENSIVE “HAZMAT” ENVIRONMENTAL CLEANING SERVICES
                                                Page 53 of 53
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 115 of 127




  ATTACHMENT 3
                    Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 116 of 127


GOVERNMENT OF THE DISTRICT OF COLUMBIA                                                                  1.REQUISITION NUMBER                         PAGE
TASK ORDER/DELIVERY ORDER FOR SERVICES
OFFEROR TO COMPLETE BLOCKS 18 & 29                                                                      N/A                                            1 of 8

2. TASK ORDER AGREEMENT NO.                3. Award/Effective Date      4. CONTRACT NUMBER                  5. SOLICITATION NUMBER             6. SOLICITATION ISSUE DATE


CW82753                                           See 30C below         GSA Contract                        N/A
                                                                        #47QRAA18D0074
7. FOR SOLICITATION INFORMATION            A. NAME                                              B. TELEPHONE (No Collect Calls)                8.OFFER DUE DATE:
CONTACT:
Email:                                     Courtney B. Lattimore                                PHONE. 202-671-2327
Courtney.Lattimore@dc.gov
9. ISSUED BY                                                               10. THIS ACQUISITION IS        11. DELIVERY FOR FOB           12. PAYMENT DISCOUNT TERMS
                                                                                                          DESTINATION UNLESS

OFFICE OF CONTRACTING AND PROCUREMENT
                                                                               UNRESTRICTED               BLOCK IS MARKED                      Net 30 days
                                                                               SET ASIDE      %FOR            N/A
TRANSPORTATION AND SPECIALTY EQUIPMENT                                        SMALL BUSINESS
                                                                              SMALL DISADV. BUS.
COMMODITY GROUP                                                                Cooperative
2000 14TH STREET, NW, 6TH FLOOR                                                 Agreement
                                                                              DCSS
WASHINGTON, DC 20009                                                       SIC:
                                                                           SIZE STANDARD:

                                                                                                              13. RESERVED

                                                                                                          14. METHOD OF SOLICITATION

                                                                                                             RFTOP                   IFB                 RFP               2-
                                                                                                          STEP
5. CONTRACTOR / OFFEROR                                                     16. PAYMENT WILL BE MADE BY
                                                                                                                      CODE
Potomac-Hudson Engineering, Inc.                                            Public Safety & Justice Cluster (PSJC)
77 Upper Rock, Suite 302                                                    Cluster Financial Manager, Accounts Payable Division
Rockville, MD 20850                                                         899 North Capitol Street, N.E. 6th Floor, Suite: #600A
                                                                            Washington, D.C. 20002

15A DUNS CODE                         15B TAX ID NO.
17. DELIVER TO                                                              18. ADMINISTERED BY
DC Department of Corrections (DOC)                                          DC Department of Corrections (DOC)
2000 14th Street NW, 7th Floor                                              2000 14th Street NW, 7th Floor
Washington, DC 20009                                                        Washington, DC 20009
18A. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                             18B. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 16 UNLESS BLOCK
                                                                                                BELOW IS CHECKED

                                                                                                     SEE ADDENDUM
    19                                             20                                               21               22                23                           24
  ITEM                                SCHEDULE OF SUPPLIES/SERVICES                             ESTIAMTED           UNIT           UNIT PRICE                     AMOUNT
   NO.                                                                                          QUANTITY




0001           Environmental Conditions Inspections                                                      See Attachment B – Price Schedule

     25.   ACCOUNTING AND APPROPRIATION DATA                                                                     26. TOTAL ESTIMATED AWARD          (FOR GOVT. USE ONLY)

           ENCUMBRANCE CODE:                                                                                                      Not-to-Exceed $75,000.00
27. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ONE COPY TO THE               28. THE FOLLOWING DOCUMENTS ARE INCORPORATED BY REFERENCE INTO
ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH OR           THIS DELIVERY ORDER IN THE FOLLOWING PRIORITY: (1). THIS DELIVERY
OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL PAGES SUBJECT TO THE TERMS               ORDER IS SUBJECT TO THE TERMS AND CONDITIONS OF THE U.S.
AND CONDITIONS SPECIFIED HEREIN. THIS ORDER IS ISSUED SUBJECT TO THE TERMS AND            COMMUNITIES CONTRACT IDENTIFIED IN BLOCK 4.
CONDITIONS OF THE CONTRACT IDENTIFIED IN BLOCK 4.
29A. SIGNATURE OF OFFEROR /CONTRACTOR                                                       30A. DISTRICT OF COLUMBIA (SIGNATURE OF CONTRACTING OFFICER)


29B. NAME AND TITLE OF SIGNER   (TYPE OR PRINT)                   29C. DATE S IGNED       30B. NAME OF CONTRACTING OFFICER        (TYPE OR PRINT)                 30C DATE
                                                                                              Courtney B. Lattimore                                               SIGNED

  Frederick J. Carey                                              May 18, 2020                Contracting Officer
Task Case
     Order1:20-cv-00849-CKK
           No.: CW82753        Document 82-7 Filed 05/26/20 Page 117 of 127
Environmental Conditions Inspection

1.     SERVICES/SUPPLIES REQUIRED

       The Contractor shall provide perform Environmental Conditions Inspections at the two
       Department of Correction Facilities:

       -      Central Detention Facility
       -      Correctional Treatment Facility

2.     TASK ORDER NO: CW82753

2.1    The District awards a Labor Hour contract with a cost-reimbursable component.

3.     PERIOD OF PERFORMANCE:

       The period of performance shall be date of award through three (3) months, thereafter.

4.     OPTION TO EXTEND THE TERM OF THE AGREEMENT

4.1    The Government may extend the term of this agreement for a period of three, one (1)
       month option periods, or successive fractions thereof, by written notice to the Contractor
       before the expiration of the contract; provided that the District will give the Contractor a
       preliminary written notice of its intent to extend at least thirty (30) days before the
       contract expires. The preliminary notice does not commit the District to an extension.
       The exercise of this option is subject to the availability of funds at the time of the
       exercise of this option. The Contractor may waive the thirty (30) day preliminary notice
       requirement by providing a written waiver to the Contracting Officer prior to expiration
       of the contract.

4.2    If the District exercises this option, the extended contract shall be considered to include
       this option provision.

4.3    The price for the option period shall be as specified in the contract.

4.4    The total duration of this contract, including the exercise of any options under this clause,
       shall not exceed six (6) months.

5.     CONTRACTING OFFICER (CO)

       Task orders will be entered into and signed on behalf of the District only by contracting
       officers. The contact information for the Contracting Officer is:

              Courtney B. Lattimore
              Office of Contracting and Procurement
              2000 14th Street, NW, 6th Floor
              Washington, DC 20009
              202-671-2327
              Courtney.Lattimore@dc.gov




Page 2 of 8
Task Case
     Order1:20-cv-00849-CKK
           No.: CW82753        Document 82-7 Filed 05/26/20 Page 118 of 127
Environmental Conditions Inspection

6.     AUTHORIZED CHANGES BY THE CONTRACTING OFFICER

6.1    The CO is the only person authorized to approve changes in any of the requirements of
       this task order.

6.2    The Contractor shall not comply with any order, directive or request that changes or
       modifies the requirements of this task order, unless issued in writing and signed by the
       CO.

6.3    In the event the Contractor effects any change at the instruction or request of any person
       other than the CO, the change will be considered to have been made without authority
       and no adjustment will be made in the task order price to cover any cost increase incurred
       as a result thereof.

7.     CONTRACT ADMINISTRATOR

7.1    The CA is responsible for general administration of the task order and advising the CO as
       to the Contractor’s compliance or noncompliance with the task order. The CA has the
       responsibility of ensuring the work conforms to the requirements of the task order and
       such other responsibilities and authorities as may be specified in the task order. These
       include:

7.1.1 Keeping the CO fully informed of any technical or contractual difficulties encountered
      during the performance period and advising the CO of any potential problem areas under
      the task order;

7.1.2 Coordinating site entry for Contractor personnel, if applicable;

7.1.3 Reviewing invoices for completed work and recommending approval by the CO if the
      Contractor’s prices and costs are consistent with the contractual amounts and progress is
      satisfactory and commensurate with the rate of expenditure;

7.1.4 Reviewing and approving invoices for deliverables to ensure receipt of goods and
      services. This includes the timely processing of invoices and vouchers in accordance
      with the District’s payment provisions; and

7.1.5 Maintaining a file that includes all task order correspondence, modifications, records of
      inspections (site, data, equipment) and invoice or vouchers.
7.2    The address and telephone number of the CA is:

              Gloria Robertson
              Manager, Compliance
              D.C. Department of Corrections
              1901 D Street SE
              Washington, DC 20003
              (o)202.523.7017
              gloria.robertson@dc.gov




Page 3 of 8
Task Case
     Order1:20-cv-00849-CKK
           No.: CW82753        Document 82-7 Filed 05/26/20 Page 119 of 127
Environmental Conditions Inspection

7.3     The CA shall NOT have the authority to:

           1. Award, agree to, or sign any task order, delivery order or task order. Only the CO
              shall make contractual agreements, commitments or modifications;
           2. Grant deviations from or waive any of the terms and conditions of the task order;
           3. Increase the dollar limit of the task order or authorize work beyond the dollar
              limit of the task order,
           4. Authorize the expenditure of funds by the Contractor;
           5. Change the period of performance; or
           6. Authorize the use of District property, except as specified under the task order.

7.4     The Contractor will be fully responsible for any changes not authorized in advance, in
        writing, by the CO; may be denied compensation or other relief for any additional work
        performed that is not so authorized; and may also be required, at no additional cost to the
        District, to take all corrective action necessitated by reason of the unauthorized changes.

8.      COMPENSATION AND PAYMENT

8.1     The District will make payments to the Contractor, upon the submission of proper
        invoices, at the prices stipulated in this contract for services delivered and accepted or
        services performed and accepted, less any discounts, allowances or adjustments provided
        for in this contract.

8.2     In instances where the Mayor has declared an emergency and the District utilizes the
        Contractor’s services under this contract during the declared emergency, the Contractor
        agrees to accept payment for those services by the District’s credit card. The District
        shall not be liable to Contractor for any associated credit card fees.

9.      INVOICE SUBMITTAL

9.1     The Contractor shall submit proper invoices on a monthly basis or as otherwise specified
        in Section G.4. Invoices shall be prepared in duplicate and submitted to the agency Chief
        Financial Officer with concurrent copies to the Contract Administrator (CA) specified in
        Section 7.2 above.

9.2     To constitute a proper invoice, the Contractor shall submit the following information on
        the invoice:

9.2.1      Contractor’s name, federal tax ID and invoice date (date invoices as of the date of
           mailing or transmittal);

9.2.2      Contract number and invoice number;

9.2.3      Description, price, quantity and the date(s) that the supplies or services were
           delivered or performed;

9.2.4      Other supporting documentation or information, as required by the Contracting
           Officer;



Page 4 of 8
Task Case
     Order1:20-cv-00849-CKK
           No.: CW82753        Document 82-7 Filed 05/26/20 Page 120 of 127
Environmental Conditions Inspection


9.2.5        Name, title, telephone number and complete mailing address of the responsible
             official to whom payment is to be sent;

9.2.6        Name, title, phone number of person preparing the invoice;

9.2.7         Name, title, phone number and mailing address of person (if different from the
              person identified in G.2.2.6 above) to be notified in the event of a defective invoice;
              and

9.2.8        Authorized signature.

10.     PAYMENT

        Unless otherwise specified in this contract, payment will be made on partial deliveries of
        goods and services accepted by the District if:

        a)       The amount due on the deliveries warrants it; or

        b) The Contractor requests it and the amount due on the deliveries is in accordance with
           the following:

             •    Payment will be made on completion and acceptance of the following stages of
                  work in accordance with the hourly rates stated in the Schedule in Attachment B:

                      -   Upon completion of the initial inspection and establishment of a protocol

                      -   Upon project completion; and

        c) Presentation of a properly executed invoice

11.     INSPECTION AND ACCEPTANCE

11.1    The inspection and acceptance requirements for the resultant contract shall be governed
        by clause number five (5), Inspection of Supplies, of the Government of the District of
        Columbia's Standard Contract Provisions for use with Supplies and Services Contracts,
        dated July 2010.

11.2    Representatives of the Government of the District of Columbia shall perform inspection
        and acceptance of the vehicle/s to be furnished under this order at the destination to
        ensure that the vehicle/s conform to the terms of the resultant contract. Any item found
        not in compliance with the specifications shall be rejected.

12.     ORDER OF PRECEDENCE

        A conflict in language shall be resolved by giving precedence to the document in the
        highest order of priority that contains language addressing the issue in question. The




Page 5 of 8
Task Case
     Order1:20-cv-00849-CKK
           No.: CW82753        Document 82-7 Filed 05/26/20 Page 121 of 127
Environmental Conditions Inspection

         following documents are incorporated into the task order by reference and made a part of
         the task order in the following order of precedence:

13.      INCORPORATED DOCUMENTS AND ORDER OF PRECEDENCE

         The following documents are incorporated by reference into the contract. In the event of
         an inconsistency among the provisions of this Agreement, the inconsistency shall be
         resolved by giving precedence in the following order:

13.1 This Agreement, including Standard Contract Provisions for use with District of Columbia
      Government Supply and Services Contracts, dated July 2010.

13.2     Statement of Work (Attachment A)

13.3     Price Schedule (Attachment B)

13.4     GSA Contract No.: 47QRAA18D0074 with Potomac-Hudson Engineering, Inc.
         (Attachment C)

13.5     Contractor’s Quote dated May 13, 2020 (Attachment D)

14. DISPUTES

         14. Disputes

        All disputes arising under or relating to the contract shall be resolved as provided herein.

 (a)     Claims by the Contractor against the District: Claim, as used in paragraph (a) of this
         clause, means a written assertion by the Contractor seeking, as a matter of right, the
         payment of money in a sum certain, the adjustment or interpretation of contract terms, or
         other relief arising under or relating to the contract. A claim arising under a contract,
         unlike a claim relating to that contract, is a claim that can be resolved under a contract
         clause that provides for the relief sought by the claimant

      (1) All claims by a Contractor against the District arising under or relating to a contract shall
          be in writing and shall be submitted to the CO for a decision. The Contractor’s claim
          shall contain at least the following:

      (i) A description of the claim and the amount in dispute;
      (ii) Data or other information in support of the claim;
      (iii) A brief description of the Contractor’s efforts to resolve the dispute prior to filing the
           claim; and
      (iv) The Contractor’s request for relief or other action by the CO.

      (2) The CO may meet with the Contractor in a further attempt to resolve the claim by
          agreement.




Page 6 of 8
Task Case
     Order1:20-cv-00849-CKK
           No.: CW82753        Document 82-7 Filed 05/26/20 Page 122 of 127
Environmental Conditions Inspection

   (3) The CO shall issue a decision on any claim within 120 calendar days after receipt of the
       claim. Whenever possible, the CO shall take into account factors such as the size and
       complexity of the claim and the adequacy of the information in support of the claim
       provided by the Contractor.

   (4) The CO’s written decision shall do the following:

   (i) Provide a description of the claim or dispute;
   (ii) Refer to the pertinent contract terms;
   (iii) State the factual areas of agreement and disagreement;
   (iv) State the reasons for the decision, including any specific findings of fact, although
        specific findings of fact are not required and, if made, shall not be binding in any
        subsequent proceeding;
   (v) If all or any part of the claim is determined to be valid, determine the amount of monetary
        settlement, the contract adjustment to be made, or other relief to be granted;
   (vi) Indicate that the written document is the CO’s final decision; and
   (vii) Inform the Contractor of the right to seek further redress by appealing the decision to the
         Contract Appeals Board.

   (5) Failure by the CO to issue a decision on a contract claim within 120 days of receipt of the
       claim will be deemed to be a denial of the claim and will authorize the commencement of
       an appeal to the Contract Appeals Board as provided by D.C. Official Code § 2 360.04

   (6) If a contractor is unable to support any part of its claim and it is determined that the
       inability is attributable to a material misrepresentation of fact or fraud on the part of the
       Contractor, the Contractor shall be liable to the District for an amount equal to the
       unsupported part of the claim in addition to all costs to the District attributable to the cost
       of reviewing that part of the Contractor’s claim. Liability under this paragraph (a)(6)
       shall be determined within six (6) years of the commission of the misrepresentation of
       fact or fraud.

   (7) Pending final decision of an appeal, action, or final settlement, the Contractor shall
       proceed diligently with performance of the contract in accordance with the decision of
       the CO.

  (b)    Claims by the District against the Contractor: Claim as used in paragraph (b) of this
        clause, means a written demand or written assertion by the District seeking, as a matter of
        right, the payment of money in a sum certain, the adjustment of contract terms, or other
        relief arising under or relating to the contract. A claim arising under a contract, unlike a
        claim relating to that contract, is a claim that can be resolved under a contract clause that
        provides for the relief sought by the claimant.

   (1) The CO shall decide all claims by the District against a contractor arising under or
       relating to a contract.

   (2) The CO shall send written notice of the claim to the contractor. The CO’s written
       decision shall do the following:




Page 7 of 8
Task Case
     Order1:20-cv-00849-CKK
           No.: CW82753        Document 82-7 Filed 05/26/20 Page 123 of 127
Environmental Conditions Inspection

   (i) Provide a description of the claim or dispute;
   (ii) Refer to the pertinent contract terms;
   (iii) State the factual areas of agreement and disagreement;
   (iv) State the reasons for the decision, including any specific findings of fact, although
         specific findings of fact are not required and, if made, shall not be binding in any
         subsequent proceeding;
   (v) If all or any part of the claim is determined to be valid, determine the amount of monetary
         settlement, the contract adjustment to be made, or other relief to be granted;
   (vi) Indicate that the written document is the CO’s final decision; and
   (vii) Inform the Contractor of the right to seek further redress by appealing the decision to the
         Contract Appeals Board.

   (3) The CO shall support the decision by reasons and shall inform the Contractor of its rights
       as provided herein.

   (4) Before or after issuing the decision, the CO may meet with the Contractor to attempt to
       resolve the claim by agreement.

   (5) The authority contained in this paragraph (b) shall not apply to a claim or dispute for
       penalties or forfeitures prescribed by statute or regulation which another District agency
       is specifically authorized to administer, settle or determine.

   (6) This paragraph shall not authorize the CO to settle, compromise, pay, or otherwise adjust
       any claim involving fraud.

   (c) Decisions of the CO shall be final and not subject to review unless the Contractor timely
       commences an administrative appeal for review of the decision, by filing a complaint
       with the Contract Appeals Board, as authorized by D.C. Official Code § 2-360.04.

   (d) Pending final decision of an appeal, action, or final settlement, the Contractor shall
       proceed diligently with performance of the contract in accordance with the decision of
       the CO.




Page 8 of 8
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 124 of 127




  ATTACHMENT 4
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 125 of 127
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 126 of 127
Case 1:20-cv-00849-CKK Document 82-7 Filed 05/26/20 Page 127 of 127
